EXHIBIT 10.82

 

MAVRIX, LLC

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of April 25, 2013
between MAVRIX, LLC, a Delaware limited liability company (“Issuer”), and
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY (“Note Purchaser”).  Note Purchaser
and any other registered holder of the Note(s) hereunder are each referred to as
a “Note Holder” and collectively, as “Note Holders.”

 

RECITALS

 

(a)           Clean Energy Renewable Fuels, LLC, a Delaware limited liability
company (“Equity Owner”) owns all of the equity interests in Issuer.

 

(b)           Issuer owns all of the equity interests in Canton Renewables, LLC,
a Michigan limited liability company (“Canton”).  Canton owns a gas extraction
and processing project at the Sauk Trail Hills Landfill in Canton, Michigan (the
“Canton Project”).

 

(c)           Issuer owns 70% of the equity interests in Dallas Clean Energy,
LLC, a Delaware limited liability company (“DCE”), which owns all of the equity
interests in Dallas Clean Energy McCommas Bluff, LLC, a Delaware limited
liability company (“DCEMB”, and together with Canton, the “Project Companies”). 
DCEMB owns a gas extraction and processing project at the McCommas Bluff
Landfill in Dallas Texas (the “DCEMB Project”, and together with the Canton
Project, the “Projects”).

 

(d)           DCEMB is a party to that certain Loan Agreement dated as of
January 1, 2011 with Mission Economic Development Corporation (the “DCEMB Senior
Credit Agreement”).

 

(e)           Canton anticipates entering into a loan agreement with Michigan
Strategic Fund subject to the terms and conditions more fully described herein
(the “Canton Senior Credit Agreement”, and together the DCEMB Senior Credit
Agreement, the “Senior Credit Agreements”).

 

(f)            Pursuant to the terms and conditions of this Agreement, on the
Closing Date, Note Purchaser will purchase a secured multi-draw promissory Note
of Issuer in a maximum aggregate principal amount of $30,000,000 subject to the
terms and conditions set forth in this Agreement.  On the Closing Date, Note
Purchaser shall fund an initial advance of $5,000,000 under such Note.  Subject
to the Issuer and Project Companies satisfying certain conditions more fully
described herein, Note Purchaser will make a Second Advance and a Third Advance
to the Issuer under the Note, each in an aggregate principal amount of
$5,000,000, and a Fourth Advance to the Issuer under the Note in an aggregate
principal amount of $15,000,000.  Issuer shall use the proceeds from the sale of
the Note(s) and any Advances thereunder solely to (i) make distributions to its
direct or indirect parent companies and (ii) pay any transaction costs and fees
related to the transactions contemplated hereby.

 

(g)           Pursuant to the terms and conditions hereof, and as a condition to
the purchase of the Note on the Closing Date (i) Issuer will enter into the
Account Agreements pursuant to which Issuer will grant to Note Holders a first
priority perfected security interest (subject to Permitted Liens) in certain
collateral accounts, (ii) Issuer will enter into the Security Agreement pursuant
to which Issuer will grant to Note Holders a first priority perfected security
interest (subject to Permitted Liens) in all of its present and future assets,
other than the equity interests in its Subsidiaries, and (iii) Equity Owner will
enter into the Equity Owner Pledge Agreement pursuant to which Equity Owner will
grant to Note Holders a first priority perfected pledge (subject to Permitted
Liens) of all of the equity interests in Issuer.

 

Accordingly, the parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                         DEFINITIONS

 

1.1          Certain Defined Terms

 

The following terms used in this Agreement shall have the following meanings:

 

“Acceptable Insurance Carriers” means financially sound and reputable insurance
companies authorized and licensed to do business in each jurisdiction where the
Project or any other Collateral is located with ratings of “A-”, or better by
Best’s Insurance Guide and Key Ratings (or an equivalent rating by another
nationally recognized insurance rating agency of similar standing if Best’s
Insurance Guide and Key ratings shall no longer be published), or other
insurance companies of recognized responsibility reasonably acceptable to the
Required Holders.

 

“Account Agreements” means the Account Management Annex and the Account Control
Agreement.

 

“Account Bank” means Wells Fargo Bank, National Association (or any other bank
approved in writing by Required Holders), account bank for Note Holders, and its
successors and permitted assigns in such capacity under the Account Control
Agreement.

 

“Account Collateral” has the meaning set forth in Section 2.1(a) of the Account
Management Annex.

 

“Account Control Agreement” means each Account Control Agreement to be entered
into by Issuer, Note Purchaser and Account Bank on the Closing Date, or on the
fourth anniversary thereof in accordance with Section 6.14, substantially in the
form of Exhibit I hereto or such other form reasonably acceptable to the
Required Holders.

 

“Account Management Annex” means the terms and conditions set forth in Annex A
of this Agreement.

 

“Accountants” means KPMG LLP or such other nationally recognized public
accounting firm reasonably acceptable to the Required Holders.

 

“Additional Note Documents” means any documents or agreements relating to the
transactions contemplated hereby entered into by any Note Document Party with
Note Holders or for the express benefit of Note Holders or any Agent as third
party beneficiaries after the Closing Date.

 

“Additional DCEMB Senior Credit Facility” means an additional credit facility
entered into by DCEMB after the Closing Date in accordance with Section 7.7(f).

 

“Additional DCEMB Senior Credit Documents” means any credit agreement, security
agreements, instruments or any other agreements entered into in connection with
an Additional DCEMB Senior Credit Facility.

 

“Adjusted Cash Flow” means, for any period, without duplication, the sum of (a)
all revenues (or, in the case of a prospective coverage test, projected
revenues) of Canton during such period available for scheduled debt service
under the Senior Credit Documents and applied (or, in the case of a prospective
coverage test, to be applied) to such debt service during such period plus (b)
the product of (i) all revenues (or, in the case of a prospective coverage test,
projected revenues) of DCEMB during such period available for scheduled debt
service under the Senior Credit Documents and applied (or, in the

 

2

--------------------------------------------------------------------------------


 

case of a prospective coverage test, to be applied) to such debt service during
such period multiplied by (ii) the Issuer DCE Percentage plus (c) all amounts
distributed (or, in the case of any prospective coverage test, reasonably
expected to be distributed) to Issuer from the Subject Companies and deposited
in the Receipt Account during such period, and any income on investments
deposited in the Receipt Account during such period.  Notwithstanding the
foregoing, the proceeds of any Equity Cure shall not constitute Adjusted Cash
Flow for any period.

 

“Advance” means any advance on the Note made in accordance with this Agreement,
including the Initial Advance,  the Second Advance, the Third Advance and the
Fourth Advance.

 

“Advance Notice” means an Advance Notice in substantially the form of Exhibit I
hereto delivered in accordance with this Agreement in connection with any
Advance on any Funding Date.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that Person
and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is controlled by any such member or
trust.  For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of that Person, whether through the ownership of securities or
partnership or other ownership interests, by contract or otherwise.

 

“Agent” means any Person(s) appointed by Note Holders pursuant to Section 9.20
to act as agent for them under this Agreement or any other Note Document.

 

“Aggregate Amounts Due” has the meaning set forth in Section 9.15.

 

“Agreement” means this Note Purchase Agreement, including exhibits and schedules
hereto.

 

“Approved Affiliate Contracts” means each contract between a Subject Company and
any officer, any director, any holder of five percent (5%) or more of any class
of equity Securities of Issuer, any Affiliate of Issuer, any other Subject
Company or any such officer, director or holder that is (a) in existence on the
Closing Date and set forth on Schedule 7.6 or (b) consented to in writing by the
Required Holders.

 

“Assignment and Assumption” means an assignment and assumption entered into by
the Note Holders and any Permitted Transferee (with the consent of the Issuer),
in substantially the form of Exhibit X or any other form approved by the Issuer.

 

 “Authorizations” means all permits, licenses, orders, approvals, consents,
exemptions, rulings, decrees, tariffs, filings, certifications, registrations,
franchises, building permits, plot plan approvals, clause approvals, site plan
reviews, environmental approvals (including an environmental impact statement or
report if required under Environmental Laws), sewer and waste discharge permits,
national pollutant discharge elimination system permits, water permits, air
permits, zoning and land use entitlements and other authorizations whether now
existing or hereafter issued to, or obtained by, any Note Document Party, or any
other Subject Company, that (a) relate to or concern in any way either Project,
or the transactions contemplated by any Material Agreement, or the other
business of any Subject Company, and (b) are given or issued by any Governmental
Authority.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11, United States Code entitled “Bankruptcy” as
now and hereafter in effect, and any other state or federal insolvency,
reorganization, moratorium or similar law for the relief of debtors, or any
successor statute.

 

“Base Case Forecast” has the meaning set forth in Section 5.15.

 

“Base Case Requirement” means, for any calendar year, actual gas output in the
aggregate from the Projects that is no less than 20% of the gas output projected
in the applicable Base Case Forecast, as confirmed by the applicable Independent
Engineer Report.

 

“Base Interest” has the meaning set forth in Section 3.2(a).

 

“Base Interest Rate” means 14% per annum.

 

“Business” means the landfill gas collection and processing business as
currently conducted and as proposed to be conducted by the Subject Companies.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in the State of New York are authorized or required
by Law or other governmental action to close.

 

“Cambrian” means Cambrian Energy McCommas Bluff LLC, a Delaware limited
liability company.

 

“Cambrian Interest” means the 30% membership interest of Cambrian in DCE, in
accordance with the terms of the DCE LLC Agreement, as such interest may be
increased upon exercise of the Cambrian Option.

 

“Cambrian Option” means the right of Cambrian pursuant to Section 13.1 of the
DCE LLC Agreement to purchase up to an additional 19% ownership interest in DCE.

 

“Cambrian Prepayment Percentage” means (a) if the Fourth Advance has not been
made a percentage equal to the percent of ownership interests in DCE that
Cambrian is acquiring per the applicable exercise of the Cambrian Option and (b)
if the Fourth Advance has been made, the product of (i) a percentage equal to
the percent of ownership interests in DCE that Cambrian is acquiring per the
applicable exercise of the Cambrian Option multiplied by (ii) 0.75.

 

“Canton” has the meaning set forth in the Recitals.

 

“Canton Clean Energy Gas Sales Agreement” means, collectively, (a) that certain
Base Contract for Sale and Purchase of Natural Gas, dated as of March 2013, by
and between Canton and Clean Energy, (b) that certain Transaction Confirmation,
dated as of March 29, 2013, by and between DCEMB and Clean Energy and (c) each
other confirmation, amendment, instrument and agreement related to (a) and (b).

 

 “Canton EPC Contracts” shall mean, collectively, the Greenlane Upgrade
Proposal, the Walbridge Contract and any other material engineering, equipment
supply, or construction contract with respect to the Canton Project.

 

“Canton Landfill Gas Agreement” means that certain Gas Sale and Purchase
Agreement, dated as of November 5, 2010, by and between Sauk and Canton.

 

4

--------------------------------------------------------------------------------


 

“Canton Lease Agreement” means that certain Site Lease Agreement, dated as of
November 5, 2010, by and between Sauk and Canton.

 

“Canton Project” has the meaning set forth in the Recitals.

 

“Canton Senior Credit Agreement” has the meaning set forth in the Recitals.

 

“Canton Senior Credit Documents” means (a) the Canton Senior Credit Agreement
and related credit documents entered into in connection therewith and (b) any
credit agreement or similar financing agreement and related credit documents
evidencing or documenting a Permitted Refinancing of the obligations under the
Canton Senior Credit Agreement and related agreements under clause (a) of this
definition.

 

“Canton Vernon Base Contract” means that certain Base Contract for Sale and
Purchase of Natural Gas, dated as of March 8, 2012, by and between Canton (as
assignee of Equity Owner) and City of Vernon, Light and Power Department.

 

“Canton Vernon Confirmation” that certain Biomethane Transaction Confirmation,
dated as of March 8, 2012, by and between Canton (as assignee of Equity Owner)
and City of Vernon Light and Power Department.

 

“Canton Vernon Off-Take Agreement” shall mean (a) the Canton Vernon Base
Contract, (b) the Canton Vernon Confirmation and (c) each amendment, instrument
and agreement related to (a) or (b) in effect on the date hereof or subsequently
entered into in accordance with Section 7.7.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure that is capitalized in accordance with GAAP in respect of the
purchase or other acquisition of any fixed or capital asset.

 

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Lease Obligations” means, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board) and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount of
such obligations, determined in accordance with GAAP (including such Statement
No. 13).

 

“Cash Equivalents” means an investment, to the extent owned by a Subject Company
free and clear of all Liens (other than Liens created under the Note Documents),
in any of the following:

 

(a)   direct obligations of the United States of America (including obligations
issued or held in book-entry form on the books of the Department of the Treasury
of the United States of America) or obligations the timely payment of the
principal of and interest on which are fully guaranteed by the United States of
America;

 

5

--------------------------------------------------------------------------------


 

(b)   interest-bearing deposit accounts (which may be represented by
certificates of deposit) in national, state or foreign commercial banks whose
outstanding long-term debt is rated “A” or higher by S&P or “A2” or higher by
Moody’s;

 

(c)   bankers’ acceptances drawn on and accepted by any domestic or foreign
commercial banks whose outstanding long-term debt is rated “A” or higher by S&P
or “A2” or higher by Moody’s;

 

(d)   direct obligations of, obligations guaranteed by, and any other
obligations the interest on which is excluded from income for federal income tax
purposes issued by, any state of the United States, the District of Columbia or
the Commonwealth of Puerto Rico or any political subdivision, agency, authority
or instrumentality of any of the foregoing, which are rated at “A” or higher by
S&P or “A2” or higher by Moody’s;

 

(e)   commercial paper issued by any corporation which is rated “A-1” or higher
by S&P or “P-1” or higher by Moody’s;

 

(f)    instruments issued by an investment company rated “A” or higher by S&P or
“A2” or higher by Moody’s having a portfolio consisting of ninety-five percent
(95%) or more of the securities described in clauses (a) through (e) above;

 

(g)   repurchase agreements with any bank or trust company that is organized
under the laws of the United States or any state thereof and has capital,
surplus and undivided profits of at least $500,000,000 and outstanding senior
unsecured long-term debt which is rated “AA” or higher by S&P or “Aa2” or higher
by Moody’s (or an equivalent rating by another nationally recognized statistical
rating organization of similar standing if neither such corporation is in the
business of rating unsecured bank, indebtedness), with maturities not in excess
of 30 days relating to securities referred to in clause (a) above; and

 

(h)   money market funds having a rating in the highest investment category
granted thereby by a recognized credit rating agency at the time of acquisition.

 

“Cash Sweep Commencement Date” means the 21st Quarterly Date after the Closing
Date.

 

“Casualty Event” means an event that causes all or any material portion of a
Project to be damaged, destroyed or rendered unfit for normal use for any reason
whatsoever, other than a Condemnation Event.

 

 “Certification Date” has the meaning assigned to such term under the Canton
Vernon Off Take Agreement.

 

“Change of Control” means any Disposition or other transaction as a result of
which (a) Equity Owner shall cease to own beneficially and of record 100% of the
voting and economic interests in (and to control) Issuer, (b) prior to a
Permitted Canton Assignment, Issuer shall cease to own beneficially and of
record 100% of the voting and economic interests in (and to control) Canton, (c)
Issuer shall cease to own beneficially and of record at least 70% of the voting
and economic interests in (and to control) DCE; provided that it shall not be a
Change of Control if, as a result of the exercise of the Cambrian Option by
Cambrian consistent with the terms of this Agreement and the DCE LLC Agreement,
Issuer ceases to own beneficially and of record at least 70% of the voting and
economic interests in DCE so long as Issuer continues to own beneficially and of
record at least 51% of the voting and economic interests in (and to control)
DCE, or (d) DCE shall cease to own beneficially and of record 100% of the voting
and economic interests in (and to control) DCEMB.

 

6

--------------------------------------------------------------------------------


 

“Clean Energy” means Clean Energy, a California Corporation.

 

“Clean Energy Corp” means Clean Energy Fuels Corp., a Delaware Corporation.

 

“Closing” has the meaning set forth in Section 2.1(c).

 

“Closing Date” means the date on which the Note is paid for and delivered to
Note Purchaser in accordance with the terms and conditions hereof which shall
not be later than April, 25,2013.

 

“Code” or “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time.

 

“Collateral” means, collectively, Account Collateral, “Pledged Collateral” as
defined in the Equity Owner Pledge Agreement, “Collateral” as defined in
Security Agreement and any other collateral as defined in or in which a security
interest is granted or purported to be granted in favor of Note Holders or any
Agent under any Additional Note Document as security for the Obligations.

 

“Collateral Accounts” means, each account established with the Account Bank or
any other financial institution acceptable to Secured Party, and maintained by
Issuer under the sole dominion and control of Secured Party, including but not
limited to the Debt Service Reserve Account and the Receipt Account.

 

“Commencement Date” has the meaning assigned to such term under the Canton
Vernon Off-Take Agreement.

 

“Commitment” means the commitment of each Note Holder to make Advances to Issuer
in accordance with Section 2.2, and “Commitments” means all such commitments of
Note Holders in the aggregate, as such Commitments may be reduced pursuant to
the terms of this Agreement (including pursuant to Section 3.3(b)(iii)).

 

“Commitment Termination Date” means the earlier of (i) the date that is nine (9)
months after the Closing Date; provided that the Note Purchaser, in its sole
discretion, may from time to time extend such date to a date up to two (2) years
after the Closing Date by providing written notice to the Issuer thereof prior
to the then applicable Commitment Termination Date and (ii) the date of the
Fourth Advance.

 

“Condemnation Event” means any compulsory transfer or taking or transfer under
threat of compulsory transfer or taking of all or part of the Project, material
to the construction or operation thereof as contemplated by the Base Case
Forecast, by any Governmental Authority or any other entity acting under power
of eminent domain or condemnation.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, or (b)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings. 
Contingent Obligations shall include, without limitation, (i) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the

 

7

--------------------------------------------------------------------------------


 

obligation of another, (ii) the obligation to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, and (iii) any liability of such Person for the obligation of
another through any agreement (contingent or otherwise) (x) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(y) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (x) or (y) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited; provided, that if such amount is not stated or
determinable, such amount shall be the maximum potential liability that could
reasonably be expected to be incurred thereunder.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

 “DCE” has the meaning set forth in the Recitals.

 

“DCE LLC Agreement” means the Limited Liability Company Agreement of DCE (as
successor by merger to CE Dallas Renewables LLC), dated as of August 15, 2008.

 

“DCE Shell Off-Take Agreements” shall mean, collectively, (a) that certain Base
Contract for Sale and Purchase of Natural Gas, dated as of March 30, 2009, by
and between Shell and DCE, (b) that certain Transaction Confirmation, dated as
of April 3, 2009, by and between DCE and Shell, (c) the DCE Shell Off-Take
Confirm Second Amendment, and (d) each amendment, instrument and agreement
related to (a), (b) or (c) in effect on the date hereof or subsequently entered
into in accordance with Section 7.7.

 

“DCE Shell Off-Take Confirm Second Amendment” means that certain Second
Amendment to Transaction Confirmation, dated as of March 27, 2012, by and
between Shell and DCEMB.

 

“DCEMB” has the meaning set forth in the Recitals.

 

“DCEMB Clean Energy Gas Sales Agreement” means, collectively, (a) that certain
Base Contract for Sale and Purchase of Natural Gas, dated as of March 2013, by
and between DCEMB and Clean Energy, (b) that certain Transaction Confirmation,
dated as of March 29, 2013, by and between DCEMB and Clean Energy and (c) each
other confirmation, amendment, instrument and agreement related to (a) and (b).

 

“DCEMB Lease Agreement” means that certain Lease to Develop Landfill Gas, dated
as of December 12, 1994, by and between Dallas Landfill Gas Production, L.L.C.
and City of Dallas, as amended by the First Amendment to Lease to Develop
Landfill Gas, dated as of July 10, 2003, by and between City of Dallas and
McCommas Landfill Partners, LP as assigned by that certain Assignment and
Assumption of Joint Asset Purchase and Sale Agreement and Acknowledgment
Agreement, dated as of November 28, 2007, by and between Camco International,
Inc. and Dallas Clean Energy, LLC.

 

“DCEMB Project” has the meaning set forth in the Recitals.

 

“DCEMB Senior Credit Documents” means (a) the DCEMB Senior Credit Agreement and
any other credit documents, security agreements, instruments or other agreements
entered into in connection

 

8

--------------------------------------------------------------------------------


 

with the DCEMB Senior Credit Agreement, (b) after DCEMB has entered into any
Additional DCEMB Senior Credit Facility, any Additional DCEMB Senior Credit
Documents, and (c) any credit agreement or similar financing agreement and
related credit documents evidencing or documenting a Permitted Refinancing of
the obligations under the DCEMB Senior Credit Agreement and related agreements
under clause (a) of this definition.

 

“DCEMB Senior Credit Agreement” has the meaning set forth in the Recitals.

 

“Debt Service” means, for any period, the amount of all principal, interest,
commissions, discounts and other fees and charges due or accrued on all
Indebtedness of Issuer and the other Subject Companies for such period,
including all Obligations under the Note Documents (other than any mandatory
prepayments of principal due under Section 3.3(b) hereof) and all obligations
under the Senior Credit Documents; provided that any principal, interest,
commissions, discounts and other fees and charges due or accrued on Indebtedness
of DCE and DCEMB shall only be included in Debt Service in a percent equal to
the Issuer DCE Percentage.

 

“Debt Service Coverage Ratio” means the ratio of (a) Adjusted Cash Flow to (b)
Debt Service.

 

“Debt Service Reserve Account” means the account established with the Account
Bank in accordance with Section 6.14 to hold the Required DSR Balance and
maintained pursuant to an Account Control Agreement, any replacement for such
account established with the written consent of Required Holders and any other
accounts in which Investments of funds from such account may be held or
registered under the terms of this Agreement (including the Account Management
Annex) and the Account Control Agreement.

 

“Default” means a condition or event which, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Interest Rate” means a rate per annum equal to the Base Interest Rate
plus two percent (2%).

 

“Deferred Base Interest” has the meaning set forth in Section 3.2(c).

 

“Dispose” or “Disposition” means in respect of any asset, including any equity
interest, any direct or indirect conveyance, sale, lease (as lessor or
sublessor), transfer, assignment, pledge or other disposition thereof or of any
rights therein.

 

“Dollars” or “$” means United States Dollars.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is maintained or contributed to by any Subject Company or
any ERISA Affiliate of any Subject Company.

 

“Environmental Attributes” means all monetizable, tradable benefits related to
either direct reduction or avoidance of proscribed air, soil, or water
emissions, chemicals or other substances that can be sold in mandatory or
voluntary markets including any and all fuel, emissions, air quality, or other
environmental characteristics, credits, benefits, reductions, offsets, and
allowances, including those resulting from the production, processing or use of
biomethane or landfill gas and/or the generation, sale or use of electrical
energy generated from biomethane or landfill gas, and including, without
limitation, NOx Discrete Emission Reduction Credits, Emission Reduction Benefits
(ERBs), GHG Attributes,

 

9

--------------------------------------------------------------------------------


 

Renewable Energy Certificates (RECs), Renewable Identification Numbers (RINS),
Renewable Portfolio Standards (RPS) and Low Carbon Fuel Standard Credits
(LCFCS).

 

“Environmental Claim” means any notice of violation, claim, demand, abatement
order or other order by any Governmental Authority or any Person for any damage,
including, without limitation, personal injury (including sickness, disease or
death), property damage, contribution, indemnity, indirect or consequential
damages, damage to the environment or natural resources, nuisance, pollution,
contamination or other adverse effects on the environment, or for fines,
penalties, injunctive relief or restrictions, in each case relating to,
resulting from or in connection with Hazardous Materials or the violation or
alleged violation of any Environmental Law and relating to any Subject Company
or any Facility or the Project.

 

“Environmental Consultant” means Atwell, LLC or such other environmental
consultant as shall be engaged by Required Holders for the benefit of Note
Holders to advise Note Holders concerning the Project, Facilities or any Subject
Company for purposes of Section 4.1(n).

 

“Environmental Laws” means all Laws and Authorizations relating to (a)
environmental matters, including, without limitation, those relating to the
Release or threatened Release of Hazardous Materials, (b) the generation, use,
storage, transportation or disposal of Hazardous Materials, or (c) occupational
safety and health or industrial hygiene, in any manner applicable to any Subject
Company or any properties of any of the foregoing, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 6901 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§ 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Occupational Safety
and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution Act (33 U.S.C. §
2701 et seq.) and the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 11001 et seq.), each as amended or supplemented, as well as all final
regulations promulgated thereunder, and any analogous local, state and federal
statutes and regulations promulgated pursuant thereto, each as in effect as of
the date of determination.

 

“Environmental Report” means a phase I environmental site assessment report
prepared by the Environmental Consultant.

 

“Equity Interests” means with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Cure” means any equity or cash contribution to a Subject Company from
any Affiliate that is made with the purpose of directly or indirectly avoiding
an Event of Default under the Note Documents.

 

“Equity Owner” has the meaning set forth in the Recitals and any other Person
who acquires any equity interest in the Issuer after the Closing Date in
accordance with the terms hereof.

 

10

--------------------------------------------------------------------------------


 

“Equity Owner Pledge Agreement” means the Parent Pledge Agreement to be entered
into as of the Closing Date by Equity Owner for the benefit of Note Holders
substantially in the form of Exhibit III.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate,” as applied to any Person, means (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
and (b) any trade or business (whether or not incorporated) which is a member of
a group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member. 
Any former ERISA Affiliate of any Subject Company shall continue to be
considered an ERISA Affiliate within the meaning of this definition with respect
to the period such entity was an ERISA Affiliate of any Subject Company and with
respect to liabilities arising after such period for which any Subject Company
could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means

 

(a)                                  a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for thirty (30) days’
notice to the PBGC has been waived by regulation);

 

(b)                                 the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(d) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 412(m) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;

 

(c)                                  the filing pursuant to Section 412(d) of
the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan;

 

(d)                                 the incurrence by the Subject Company or an
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan;

 

(e)                                  the provision by the administrator of any
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA;

 

(f)                                    the withdrawal by any Subject Company or
any of their ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability pursuant to Sections 4063 or 4064 of ERISA;

 

(g)                                 the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan;

 

(h)                                 the imposition of liability on any Subject
Company pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA;

 

(i)                                     the occurrence of an act or omission
which could give rise to the imposition on any Subject Company or any of their
ERISA Affiliates of fines, penalties, taxes or related charges under Code

 

11

--------------------------------------------------------------------------------


 

Section 4971, or with respect to any Subject Company under Sections 409,
502(i) or 502(l) of ERISA in respect of any Employee Benefit Plan;

 

(j)                                     the assertion of a material claim (other
than routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against any Subject Company in
connection with any Employee Benefit Plan;

 

(k)                                  the imposition of a Lien against any
Subject Company or any of their respective assets pursuant to Sections
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan; or

 

(m)                               the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in liability to the Subject
Company.

 

“Event of Default” means each of the events set forth in Section 8.1.

 

“Excess Cash” means, as of any Quarterly Date, any amount in the Receipt Account
after making the payments under clauses (i) through (vi) of Section 3.1(c) of
the Account Management Annex.

 

“Existing DCE Notes” means, collectively, (i) that certain Promissory Note,
dated as of November 4, 2010, by DCE in favor of Clean Energy, as amended by the
First Amendment to Promissory Note, effective as of November 2, 2011 and as
further amended by the Second Amendment to Promissory Note, effective as of
November 2, 2012, (ii) that certain Promissory Note, dated as of November 9,
2010, by DCE in favor of Clean Energy, as amended by the First Amendment to
Promissory Note, effective as of November 7, 2011 and as further amended by the
Second Amendment to Promissory Note, effective as of November 7, 2012,
(iii) that certain Promissory Note, dated as of December 30, 2010, by DCE in
favor of Clean Energy, as amended by the First Amendment to Promissory Note,
effective as of December 28, 2011 and as further amended by the Second Amendment
to Promissory Note, effective as of December 28, 2012, (iv) that certain
Promissory Note, dated as of January 18, 2011, by DCE in favor of Clean Energy,
as amended by the First Amendment to Promissory Note, effective as of
January 16, 2012 and as further amended by the Second Amendment to Promissory
Note, effective as of January 16, 2013, (v) that certain Promissory Note, dated
as of November 4, 2010, by DCE in favor of Cambrian, as amended by the First
Amendment to Promissory Note, effective as of November 2, 2011 and as further
amended by the Second Amendment to Promissory Note, effective as of November 2,
2012, (vi) that certain Promissory Note, dated as of November 9, 2010, by DCE in
favor of Cambrian, as amended by the First Amendment to Promissory Note,
effective as of November 7, 2011 and as further amended by the Second Amendment
to Promissory Note, effective as of November 7, 2012, (vii) that certain
Promissory Note, dated as of December 30, 2010, by DCE in favor of Cambrian, as
amended by the First Amendment to Promissory Note, effective as of December 28,
2011 and as further amended by the Second Amendment to Promissory Note,
effective as of December 28, 2012, and (viii) that certain Promissory Note,
dated as of January 18, 2011, by DCE in favor of Cambrian, as amended by the
First Amendment to Promissory Note, effective as of January 16, 2012 and as
further amended by the Second Amendment to Promissory Note, effective as of
January 16, 2013, in an aggregate principal amount for all Existing DCE Notes
not exceeding $2,260,792.25.

 

“Excluded Extraordinary Proceeds” means, as of any Quarterly Date, Extraordinary
Proceeds:

 

(a)          in an amount not to exceed $1,000,000 in any period of 12
consecutive months (including for the avoidance of doubt any proceeds of the
kind described in clauses (b) through (d) below);

 

12

--------------------------------------------------------------------------------


 

(b)         constituting Loss Proceeds that either (i) are applied to prepay
Permitted Indebtedness in accordance with its terms within twelve (12) months of
receipt or (ii) are reinvested in a Replacement Facility within twelve (12)
months of receipt;

 

(c)          received by a Subject Company from an asset sale permitted by
Section 7.4(b) that are applied by such Subject Company to replace the
applicable asset sold in accordance with Section 7.4(b) within six (6) months of
receipt;

 

(d)         received by a Subject Company as proceeds from Permitted
Indebtedness (other than (i) proceeds from a Permitted Refinancing that have not
been applied to refinance the Indebtedness under the Senior Credit Document that
has been refinanced by such Subject Company or (ii) proceeds from any Additional
DCEMB Senior Credit Facility);

 

(e)          constituting proceeds of business interruption insurance; or

 

(f)            litigation proceeds and proceeds of settlements of claims, in
each case, for claims for damages incurred by a Project Company before the
Closing Date with respect to the matters described on Schedule 3.3(b) in an
aggregate amount not to exceed $7,500,000.

 

For the avoidance of doubt, (i) any amounts described in clauses (b) and
(c) shall be Excluded Extraordinary Proceeds during the referenced period
permitted under (b) or (c), as applicable, and (ii) if at any time the
requirements set forth for any Extraordinary Proceeds to qualify as Excluded
Extraordinary Proceeds fail to be met, such amounts shall immediately cease to
be Excluded Extraordinary Proceeds.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Note Holders or Agent or any other recipient or required to be withheld or
deducted from a payment to a recipient by or on account of any Obligation:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
recipient being organized under the laws of, or doing business in the
jurisdiction imposing the Tax or (ii) that are imposed as a result of a present
or former connection between the recipient and the jurisdiction imposing the Tax
(other than a connection arising solely from the recipient being or having been
a party to this Agreement or holding or having held the Note), (b) Taxes
attributable to a recipient’s failure to comply with Section 3.5(f), and (c) any
U.S. federal withholding Taxes imposed under Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with) and
any current or future regulations or official interpretations thereof.

 

“Extraordinary Proceeds” means any distributions or payments received by Issuer
(directly or indirectly in respect of any other Subject Company or its assets,
properties or receipts) which are not made out of operating cash flow of either
Project Company, such as distributions or payments which constitute proceeds of
any asset sale, buyout or termination of rights under any contract or other
extraordinary transaction; provided that the foregoing shall not include any
proceeds of any Equity Cure; and provided that, for the avoidance of doubt, the
foregoing shall not include any proceeds resulting from asset sales in
accordance with Section 7.4B(i).

 

“Facilities” means any and all real property (including, without limitation, all
buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by any Subject Company.

 

13

--------------------------------------------------------------------------------


 

“Financial Statements” means (a) until the delivery of the first financial
statements in accordance with Section 6.1(b), the financial statements delivered
pursuant to Section 4.1(l) and (b) thereafter, the most recent financial
statements delivered in accordance with Section 6.1.

 

“Fiscal Year” means each Subject Company’s fiscal year ending on December 31 of
each calendar year.

 

“Fourth Advance” means the fourth Advance under the Note, which shall be made in
accordance with, and subject to the conditions of, Section 2.2 and Section 4.2.

 

“Funding Date” means any date on which an Advance is made.

 

“GAAP” means generally accepted accounting principles of the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession, which are applicable to the circumstances
as of the date of determination.

 

“Greenlane Upgrade Proposal” shall mean that certain Greenlane Biogas Upgrading
System Confidential Proposal, dated as of May 3, 2011, by and between Canton and
Greenlane Biogas NA, Ltd.

 

“Governmental Authority” shall mean any court, agency, authority, board, bureau,
commission, department, regulatory or administrative body, office or
instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit, whether federal, state, parish, county, district,
municipality, city, political clause or otherwise, domestic or foreign, or any
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, in each case whether
now or hereafter in existence.

 

“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, “infectious waste”, “toxic substances”, “pollutants”,
“contaminants” or any other formulations intended to define, list or classify
substances by reason of ignitability, corrosivity, reactivity, carcinogenicity,
toxicity, reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of
similar import under any applicable Environmental Laws; (b) any oil, petroleum,
petroleum fraction or petroleum derived substance; (c) any drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (d) any flammable
substances or explosives; or (e) any radioactive materials.

 

“Hazardous Materials Activity” means any past, current or threatened activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedging Agreements” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including
prepaid power purchase agreement), equity or debt instruments or securities, or
economic, financial or pricing indices or measure of economic, financial or
pricing risk or value of any similar transaction or any combination of these
transactions.

 

14

--------------------------------------------------------------------------------


 

“Indebtedness” means, as applied to any Person, without duplication (a) all
obligations for borrowed money (and any notes payable and drafts accepted,
instruments representing extensions of credit whether or not representing
obligations for borrowed money) whether for principal, interest, fees or
otherwise, (b) any obligation owed in respect of the deferred purchase price of
property (or the cost of construction thereon or improvements thereto) or
services (excluding any obligations to suppliers of goods or services which are
unsecured, are incurred in the ordinary course of business on normal trade
terms, are not evidenced by a note or similar instrument, are due in full no
later than ninety (90) days after the date incurred and are paid when due in
accordance with such terms), (c) any unfunded benefit liabilities (as defined in
Section 4001(A)(18) of ERISA), (d) any obligation secured by a Lien in respect
of property owned or held by such Person, regardless of whether such Person has
assumed or become liable for the payment of such obligation, (e) any obligation
of such Person created or arising under any conditional sale agreement or other
title retention agreement, (f) that portion of the obligations of such Person
with respect to Capital Lease Obligations that is properly classified as a
liability on the balance sheet in accordance with GAAP, (g) all obligations of
that Person under Hedging Agreements, and (h) the principal component of all
obligations of such Person, contingent or otherwise, (i) as an account party in
respect of letters of credit or similar instruments or (ii) in respect of
bankers acceptances.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.3(b).

 

“Indemnified Taxes” means (a) all Taxes (other than Excluded Taxes) imposed on
or with respect to any payment made by or on account of any Obligation, and
(b) Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 9.3(a).

 

“Independent Engineer” means Luminate, LLC or such other engineer or independent
engineering firm as shall be engaged by Required Holders for the benefit of Note
Holders to advise Note Holders concerning either Project or the Subject
Companies.

 

“Independent Engineer Report” means any report of the Independent Engineer
delivered pursuant to 6.1(a)(vi).

 

“Initial Advance” means the first Advance under the Note, which shall be made in
accordance with, and subject to the conditions of, Section 2.2 and Section 4.1.

 

“Initial Operating Budget” has the meaning set forth in Section 4.1(l).

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and any successor statute.

 

“Investments” means any property credited to the Collateral Accounts.

 

“Issuer” has the meaning set forth in the Recitals.

 

“Issuer DCE Percentage” means 70% (as such percentage may be reduced to match
the Issuer’s percentage ownership of membership interests in DCE upon any
exercise of the Cambrian option by Cambrian in accordance with the DCE LLC
Agreement).

 

“Law” means applicable common law and any constitutional provision, statute or
other law, rule, regulation, code, order, ordinance or interpretation of any
Governmental Authority.

 

15

--------------------------------------------------------------------------------


 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement granting any
security interest).

 

“Loss Proceeds” means all amounts and proceeds (including instruments) received
in respect of any Casualty Event or Condemnation Event (other than business
interruption insurance).

 

“Major Project Document” means the Primary Off-Take Agreements, the Canton Lease
Agreement, the DCEMB Lease Agreement and the Canton Landfill Gas Agreement;
provided that the Canton Lease Agreement and the Canton Landfill Gas Agreement
shall be deemed to no longer be Major Project Documents after the consummation
of a Permitted Canton Assignment.

 

“Management Agreement” means that certain Management Services Agreement, dated
as of April 19, 2013, by and among, the Equity Owner and Issuer.

 

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, properties, assets or condition (financial or otherwise) of Issuer
and the Subject Companies, taken as a whole or (b) the material impairment of
the ability of any Note Document Party to perform, or the enforceability by any
Note Holder or Agent of any Note Document against any Note Document Party, any
material Obligations under this Agreement or any other Note Document.

 

“Material Agreements” means each Major Project Document and any indenture,
mortgage, deed of trust, contract, undertaking, agreement, lease, easement or
other instrument to which Issuer is a party or by which Issuer or any of its
properties are bound or to which Issuer or any of its properties are subject,
whether now existing or entered into after the date hereof.

 

“Material Project Party” means (a) each Subject Company and (b) each Primary
Off-Taker and each lessor of any Facility to a Subject Company if, with respect
to the Persons included in (b), the bankruptcy or insolvency of such Person
could reasonably be expected to result in a Material Adverse Effect.

 

“Maturity Date” means the earlier of (a) that date that is twelve years after
the Closing Date and (b) the date on which Issuer has repaid to Note Holders all
Obligations.

 

“Multiemployer Plan” means an Employee Benefit Plan that is a “multiemployer
plan” within the meaning of Sections 3(37) or 4001(a)(3) of ERISA.

 

“Note(s)” means the Note issued pursuant to Section 2.1 on the Closing Date and
any Note(s) issued in substitution or replacement thereof (including in
connection with any assignment thereof) in each case in accordance with
Section 9.1 and in the form of Exhibit IV.

 

“Note Document Parties” means Issuer and the Equity Owner; each such Person is
referred to herein individually as a “Note Document Party.”  Note Document
Parties shall not include Note Holders, any Agent or any of their Affiliates.

 

“Note Documents” means, as of the Closing Date, this Agreement, the Security
Documents, the Note(s) and, thereafter, such Note Documents and any Additional
Note Documents.

 

16

--------------------------------------------------------------------------------


 

“Note Holders” means Note Purchaser and any Permitted Transferee in accordance
with Section 9.1 that is a registered holder of the Note.”

 

“Note Holders Payment Instructions” has the meaning set forth in Section 3.6.

 

“Note Purchaser” means the Person identified as Note Purchaser on the signature
pages hereto.

 

“Notice of Exclusive Control” means a notice in substantially the form of
Exhibit A attached to the Account Control Agreement executed in connection with
the Receipt Account or any similar form of notice attached to an Account Control
Agreement executed in connection with the Debt Service Reserve Account.

 

“Obligations” means all obligations and liabilities of every nature of Issuer,
or any other Note Document Party now or hereafter existing under or arising out
of or in connection with this Agreement and the other Note Documents, including
without limitation all advances under the Note, and all extensions or renewals
thereof, whether for principal, interest (including without limitation interest
that, but for the filing of a petition in bankruptcy with respect to Issuer,
would accrue on such obligations at the contract rate), premium, fees, costs,
expenses, indemnities or otherwise, whether voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any Note
Holders or any Agent as a preference, fraudulent transfer or otherwise.

 

“Officer’s Certificate” means a certificate in form and substance reasonably
satisfactory to Required Holders executed on behalf of a Note Document Party by
a duly authorized officer, partner or manager.

 

“Operating Budget” means (a) any operating budget delivered to any lender or
agent under any Senior Credit Document and (b) any final operating budget
covering the Subject Companies that is prepared for the management of the
Subject Companies or for Equity Owner or Clean Energy.

 

“Operating Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that is not a Capital
Lease.

 

“Operating Report” means each operating report covering the Subject Companies
that is provided to any lender or agent under the Senior Credit Documents.

 

“Organizational Documents” means (a) in the case of any corporation, the
articles or certificate of incorporation and bylaws of such corporation, (b) in
the case of any partnership, the partnership agreement of such partnership and,
if applicable, the certificate of formation, (c) in the case of a limited
liability company, the operating agreement or limited liability company
agreement and the certificate or articles of formation and the bylaws, if
applicable, or (d) in the case of any such Person described above in this
definition, or any other form of entity, any similar constitutive documents of
such Person.

 

“Other Taxes” means any and all current or future stamp registration, recording,
filing, transfer, court or documentary, intangible, excise, property or similar
Taxes, fees, charges or similar levies arising from any payment made hereunder
or from the execution, delivery, performance, or enforcement or registration of,
or otherwise with respect to or in connection with, any Note Document.

 

17

--------------------------------------------------------------------------------


 

“Payment Date” means (a) the Quarterly Dates and (b) the date on which all
principal on the Note(s) then outstanding is to be repaid, including the
Maturity Date; provided that if any such date is not a Business Day, the Payment
Date shall be the next succeeding Business Day.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Canton Assignment” has the meaning set forth in Section 7.4(d).

 

“Permitted Contest Procedures” shall mean a contest by any Person, pursued in
good faith, challenging the enforceability, validity, interpretation, amount or
application of any requirement of Law, Tax, assessment, fee, governmental charge
or levy or any Lien or other claim, payment or matter (legal, contractual or
other) by appropriate proceedings if (a) the Person contesting such claim
diligently pursues such contest, (b) the Person contesting such claim has
established adequate reserves with respect to the contested claim to the extent
required by GAAP and has set aside cash in the amount of such reserves and
agreed that such cash reserves may not be included in any equity distribution or
any calculation of the Debt Service Coverage Ratio pending resolution of such
contest, and (c) such contest does not involve (i) any material risk or material
danger of foreclosure, sale, forfeiture or loss of, or any material risk or
material danger of the imposition of a Lien on, the assets or properties of any
Subject Company or any material portion thereof (other than a Permitted Lien),
(ii) any material risk or material danger of the loss or impairment of any Lien
granted under any of the Security Documents, or (iii) any material risk or
material danger of resulting in any other Material Adverse Effect.

 

“Permitted Contingent Obligations” means (a) in respect of each Project Company,
indemnities to Governmental Authorities relating to any expenses incurred in the
ordinary course of business that are customary and incidental to Authorizations
for the benefit of the Project, (b) in the case of a Subject Company, Contingent
Obligations arising under the Material Agreements, the Major Project Documents
or the Senior Credit Documents of such Subject Company in effect on the date
hereof (as may be amended, modified or supplemented from time to time after the
date hereof in accordance with Section 7.7) or entered into after the date
hereof in accordance with Section 7.7, (c) in the case of each Project Company,
any Contingent Obligation not restricted by the Senior Credit Documents of such
Project Company (and, in the case of Canton, until such time as the Canton
Senior Credit Agreement is effective, any Contingent Obligation that would not
be restricted under the DCEMB Senior Credit Agreement if it was the borrower
thereunder) and (d) in the case of a Subject Company, any Contingent Obligation
in respect of any Permitted Indebtedness of such Subject Company. 
Notwithstanding the foregoing, no Subject Company may guaranty Indebtedness, or
otherwise become responsible for obligations, of another Subject Company, except
that a Subject Company that owns equity interests in a Project Company may incur
obligations under the Senior Credit Documents (such as guarantees and pledge
agreements) entered into in connection with and guaranteeing or providing
security for obligations of the Project Company in which it owns an equity
interest under the Senior Credit Documents to which such Project Company is a
party; provided, that DCE may guarantee any obligation of DCEMB permitted under
the Note Documents.

 

“Permitted Indebtedness” means (a) Indebtedness under this Agreement and the
other Note Documents, (b) in the case of the DCEMB, Indebtedness under the DCEMB
Senior Credit Documents in an aggregate principal amount not to exceed
$40,200,000 (or, if DCEMB has entered into an Additional DCEMB Senior Credit
Facility, $45,000,000) at any time outstanding (or available for drawing
thereunder) reduced from time to time by any scheduled payments and mandatory
prepayments due thereon and commitment reductions thereunder, (c) in the case of
Canton, Indebtedness under the Canton Senior Credit Documents in an aggregate
principal amount not exceeding $15,000,000 at any time outstanding (or available
for drawing thereunder) reduced from time to time by any scheduled payments

 

18

--------------------------------------------------------------------------------


 

and mandatory prepayments due thereon and commitment reductions thereunder;
provided that (i) the interest rate applicable to Indebtedness under the Canton
Senior Credit Documents shall not exceed 8% per annum and (ii) the total annual
debt service under the Canton Senior Credit Documents shall not exceed the
amount set forth for such year with respect to such Indebtedness in the Base
Case Forecast, (d) Indebtedness of the Project Companies in respect of Capital
Lease Obligations and other Indebtedness incurred for the purpose of financing
all or any part of the purchase price of any fixed or capital assets or the cost
of installation, construction or improvement of any fixed or capital assets in
an aggregate amount not to exceed $5,000,000 at any time outstanding for all
Project Companies; provided that such Indebtedness is incurred concurrently with
the lease of such asset by the applicable Project Company (e) Indebtedness
outstanding on the Closing Date and listed on Schedule 5.5(c), (f) any
Indebtedness that is a Permitted Investment, (g) in the case of the Project
Companies, Indebtedness in respect of bid, performance or surety bonds issued
for the account of any Project Company in the ordinary course of business,
including guarantees or obligations of such Project Company with respect to
letters of credit supporting such bid, performance or surety obligations (in
each case other than for an obligation for money borrowed) in an amount not to
exceed at any time an aggregate of $2,000,000 for all Project Companies, (h) 
with respect to DCE, until the fourth anniversary of the Closing Date, the
Existing DCE Notes, (i) in the case of Project Companies, other unsecured
Indebtedness in an amount not to exceed at any time an aggregate of $2,000,000
for all Project Companies, collectively and (j) in the case of the Project
Companies, Indebtedness under any Permitted Refinancing.

 

“Permitted Investments” means with respect to any Project Company
(a) investments held by such Project Company in the form of Cash Equivalents and
(b) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (but in no event more than 60 days past due with
respect to trade credit for Affiliates), and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss.

 

“Permitted Lien” means any of the following types of Liens (other than any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Security Documents):  (a) Liens created pursuant to any Note
Document; (b) Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by Section 6.3 or which is being
contested in accordance with Permitted Contest Procedures; (c) judgment Liens
which do not constitute an Event of Default, which have been bonded and which
are being contested in accordance with Permitted Contest Procedures;
(d) existing Liens described in Schedule 5.5(c) and encumbering assets of the
Persons indicated on such schedule; (e) in the case of the Project Companies,
Liens securing obligations under the Senior Credit Documents to which such
Project Company is party and any Permitted Refinancing thereof, (f) in the case
of each Project Company, any Liens not restricted by the Senior Credit Documents
(and, in the case of Canton, until such time as the Canton Senior Credit
Agreement is effective, any Liens that would not be restricted under the DCEMB
Senior Credit Agreement if it was the borrower thereunder), and (g) bankers’
Liens, rights of setoff and other similar Liens existing solely with respect to
cash and Cash Equivalents on deposit in one or more accounts maintained by any
Subject Company in accordance with the Note Documents, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements, (j) if permitted by the Senior Loan
Documents, with respect to the Project Companies, Liens, pledges or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of statutory or regulatory obligations so long as no
foreclosure, sale or similar proceedings have been commenced in respect of such
Lien; (k) if permitted by the Senior Loan Documents, with respect to the

 

19

--------------------------------------------------------------------------------


 

Project Companies, statutory Liens of landlords, statutory Liens of banks and
rights of set-off, mechanics’ and materialmen’s liens, and other Liens imposed
by applicable Law, in each case arising in the ordinary course of business in
respect of sums not yet delinquent or sums which are being contested in
accordance with Permitted Contest Procedures; (l) if permitted by the Senior
Loan Documents, with respect to the Project Companies, easements, rights-of-way,
restrictions (including zoning restrictions), covenants, licenses,
encroachments, protrusions, servitudes and other similar charges or
encumbrances, and minor title deficiencies, in each case, on or with respect to
any Facility, whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) materially impairing the value or marketability of such
Facility, or (iii) materially interfering with the ordinary conduct of the
business of the Subject Companies at or otherwise with respect to such Facility,
and (m) if permitted by the Senior Loan Documents, with respect to the Project
Companies, Liens in connection with Indebtedness permitted by clause (d) of the
definition of Permitted Indebtedness.

 

“Permitted Refinancing” means a refinancing, repayment and termination of all
obligations under either of the DCEMB Senior Credit Documents or the Canton
Senior Credit Documents (in either case, the “Refinanced Debt”) prior to the
stated maturity date thereof or any acceleration thereunder; provided, that the
terms of such refinancing do not, relative to the terms of such Refinanced Debt
as in effect immediately prior to such Permitted Refinancing, (i) increase the
annual debt service in any year above the annual debt service for such
Refinanced Debt set forth in the Base Case Forecast or (ii) increase by more
than 5% the aggregate maximum principal amount outstanding or available under
the Senior Credit Documents relating to such refinancing Indebtedness in excess
of the lesser of (A) the aggregate maximum principal amount outstanding or
available under the Senior Credit Documents relating to such Refinanced Debt
immediately prior to the time of such refinancing and (B) (1) with respect to
DCEMB, the aggregate maximum principal amount outstanding or available under the
DCEMB Senior Credit Documents on the Closing Date or (2) with respect to Canton,
the aggregate maximum principal amount outstanding or available on the initial
closing date of the Canton Senior Credit Documents; provided, further, that if
DCEMB extends the term of both the DCEMB Lease Agreement and the DCE Shell
Off-take Agreements to at least 2034 on substantially similar terms, DCEMB shall
be permitted to refinance the DCEMB Senior Credit Documents to an aggregate
maximum principal amount outstanding or available not exceeding $45,000,000; and
provided, further, that no Default or Event of Default exists at the time of, or
would exist immediately after giving effect to, such refinancing.

 

“Permitted Transferee” means (i) any Affiliate of the transferor Note Holder and
(ii) any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is, with respect to this clause
(ii), (A) subject to the regulation of the Federal Deposit Insurance
Corporation, (B) registered as, or managed or advised by a Person registered as,
an investment advisor under the Investment Advisor Act of 1940 or (C) is an
investment entity that is an Affiliate of, or is managed by, a regulated
insurance company.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, limited liability companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivision thereof.

 

“Prepayment Premium” has the meaning set forth in Section 3.3(d).

 

“Primary Off-Take Agreements” means (a) the Canton Vernon Off-Take Agreement,
(b) the DCE Shell Off-Take Agreements,(c) the DCEMB Clean Energy Gas Sales
Agreement and (d) the Canton Clean Energy Gas Sales Agreement; provided that the
Canton Vernon Off-Take Agreement and the

 

20

--------------------------------------------------------------------------------


 

Canton Clean Energy Gas Sales Agreement shall be deemed to no longer be Primary
Off-Take Agreements after the consummation of a Permitted Canton Assignment.

 

“Primary Off-Taker” means (a) Shell and (b) City of Vernon Light and Power
Department.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Commitment and the Note(s) of any Note Holder, the
percentage obtained by dividing (a) the sum of (i) the principal amount of the
Note held by such Note Holder plus (ii) the outstanding undrawn Commitment of
such Note Holder by (b) the sum of (i) the principal amount of the Note(s) held
by all Note Holders plus (ii) the outstanding undrawn Commitments of all Note
Holders.

 

“Proceedings” has the meaning set forth in Section 6.1(b)(ix).

 

“Project Companies” has the meaning set forth in the Recitals;  provided that
Canton shall be deemed to no longer be a Project Company after the consummation
of a Permitted Canton Assignment.

 

“Projects” has the meaning set forth in the Recitals; provided that the Canton
Project shall be deemed to no longer be a Project after the consummation of a
Permitted Canton Assignment..

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Prudent Industry Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used landfill gas projects in the United
States of a type and size similar to the Project as good, safe and prudent
practices in connection with the design, construction, operation, maintenance,
repair and use of equipment, facilities and improvements in such landfill gas
project, with commensurate standards of safety, performance, dependability,
efficiency and economy.

 

“Qualified Replacement Party” means any party which (i) has a credit rating on
the applicable replacement date at least as good as the Major Project Party it
is replacing as of the Closing Date and (ii) is capable of performing all
obligations under the Major Project Document it is assuming at least as well as
the Major Project Party it is replacing in all material respects.

 

“Quarterly Dates” means March 31, June 30, September 30, and December 31, of
each year.

 

“Receipt Account” means account number 46425600 established with the Account
Bank and maintained pursuant to the Account Control Agreement designated
“Mavrix, LLC”, any replacement for such account established with the written
consent of Required Holders and any other accounts in which Investments of funds
from such account may be held or registered under the terms of this Agreement
(including the Account Management Annex) and the Account Control Agreement.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, emptying, deposit, disposal, discharge, dispersal, dumping,
leaching or migration into or through the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any Facility or Project, including the movement of any Hazardous
Material through the air, soil, surface water, groundwater or property.

 

“Required DSR Balance” means, as of any date of determination on or after the
fourth anniversary of the Closing Date, scheduled interest payments on the
Note(s) due within the six month

 

21

--------------------------------------------------------------------------------


 

period commencing on the day after such determination date or, if the last day
of such six month period is not a Business Day, the next succeeding Business
Day.

 

“Replacement Facility” means the restoration, repair, replacement or rebuilding
of the Project (or affected Property thereof) for which the applicable Loss
Proceeds were received (and on the same site as the affected Project or
Property), which, when completed will restore such Project (or affected property
thereof) to at least as good a condition or state of repair, in all material
respects, as it was in immediately before the Casualty Event or Condemnation
Event and (if applicable) such Project (or affected property thereof) to at
least substantially all of the capacity for gas gathering and processing
available immediately before the Casualty Event or Condemnation Event.

 

“Required Holders” means Note Holders with collective Pro Rata Shares greater
than fifty percent (50%).

 

“Restricted Payments” means (a) any dividend or other distribution, direct or
indirect, on account of any equity interests of any Subject Company or any
Indebtedness of any Subject Company held by an Affiliate of Issuer or
subordinated to the Obligations now or hereafter outstanding (“Junior Claims”),
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Junior Claims now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding options or other rights to acquire Junior Claims
now or hereafter outstanding, and (d) any payment under or in respect of any
management, advisory or similar agreement paid to any Affiliate of Issuer.

 

“Restricted Payments Conditions” means, as of any Quarterly Date:

 

(a)          no Default or Event of Default has occurred and is continuing or
would result from any Restricted Payment to be made on such Quarterly Date;

 

(b)         on or after the first anniversary of the of Closing Date, the
historical Debt Service Coverage Ratio for the immediately preceding four
(4) consecutive fiscal quarters is no less than 1.20;

 

(c)          the projected Debt Service Coverage Ratio for the immediately
succeeding four (4) consecutive fiscal quarters is no less than 1.20; and

 

(d)         Issuer shall have delivered to the Secured Party together with the
applicable Withdrawal Notice five (5) Business Days in advance of such Quarterly
Date certification that all conditions for such distribution are satisfied as of
such Quarterly Date together with supporting calculations in reasonable detail
and reasonably satisfactory to Secured Party.

 

“Sauk” means Sauk Trail Development, Inc., a Michigan corporation.

 

“Second Advance” means the second Advance under the Note, which shall be made in
accordance with, and subject to the conditions of, Section 2.2 and Section 4.2.

 

“Secured Party” means (i) the Note Purchaser (or one of its Affiliates holding
100% of the Note(s)), or (ii) any Agent acting on behalf of the Note Holders as
a collateral agent under the terms of this Agreement or any other Note Document.

 

“Securities” means any stocks, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in

 

22

--------------------------------------------------------------------------------


 

temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means the Pledge and Security Agreement to be entered into
as of the Closing Date by Issuer for the benefit of Note Holders, substantially
in the form of Exhibit V hereto.

 

“Security Documents” means the Account Agreements, the Equity Owner Pledge
Agreement, the Security Agreement and any Additional Note Documents which
(a) purport to grant a Lien to Note Holders or any Agent on their behalf on any
assets or property to secure payment or performance of the Obligations or
(b) otherwise secure payment or performance of the Obligations.

 

“Senior Credit Agreements” has the meaning set forth in the Recitals.

 

“Senior Credit Documents” means, collectively, (a) the DCEMB Senior Credit
Documents and (b) the Canton Senior Credit Documents;  provided that the Canton
Senior Credit Documents shall be deemed to no longer be Senior Credit Documents
after the consummation of a Permitted Canton Assignment..

 

“Shell” means Shell Energy North America (US), L.P.

 

“Speculative Contract” means any sales agreement or Hedging Agreement (other
than any Primary Off-Take Agreement) that (i) is for gas volumes projected in
the Base Case Forecast from any Project pursuant to which any payment for such
gas is made more than one year in advance of the delivery of any such gas or
(ii) that could reasonably be expected to result in an obligation at any time of
any Project Company to deliver gas or Environmental Attributes in an amount that
exceeds the positive difference between (x) the amount of gas or Environmental
Attributes, as applicable, that such Project is then producing and (y) the
amount of the delivery requirement for gas or Environmental Attributes, as
applicable, under the Primary Off-Take Agreement to which such Project Company
is party.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a)(i) the then fair saleable value of the property of such
Person is (x) greater than the total amount of liabilities (including contingent
obligations) of such Person and (y) greater than the amount that will be
required to pay the probable liabilities of such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person, (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (iii) such Person does not intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay such debts as they become due and (b) such Person is solvent
within the meaning given that term and similar terms under applicable Laws
relating to fraudulent transfers.

 

“Subject Companies” shall mean Issuer and each of its direct and indirect
Subsidiaries and any of their respective Subsidiaries; individually, each a
“Subject Company”; provided that Canton shall be deemed to no longer be a
Subject Company after the consummation of a Permitted Canton Assignment.

 

“Subsidiary” means as applied to any Person, (a) any corporation, association,
joint venture or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing

 

23

--------------------------------------------------------------------------------


 

similar functions) having the power to direct or cause the direction of the
management and policies thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof and (b) any partnership or limited liability
company of which (i) more than fifty percent (50%) of the economic interests are
at the time owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof, or
(ii) which such Person or one or more of the other Subsidiaries of that Person
or a combination thereof controls (including any Person in which such Person or
one or more other subsidiaries of that Person or a combination thereof own or
control more than fifty percent (50%) of the general partner or managing member
interests).

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Tax Event” means the occurrence after the date of this Agreement of any
amendment to, or change in, the laws or regulations (including tax treaties and
regulations with respect to such treaties) of any applicable jurisdiction or a
political subdivision or taxing authority thereof affecting taxation, or any
amendment to or change in an administrative or judicial interpretation or
application of such laws or regulations.

 

“Third Advance” means the third Advance under the Note, which shall be made in
accordance with, and subject to the conditions of, Section 2.2 and Section 4.2.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed with any Governmental
Authority, including any schedule or attachment thereto, and including any
amendment thereof.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State of New York, as amended from time to time and as interpreted
and construed by the courts of the State of New York, provided that if by reason
of mandatory provisions of Law, the perfection or priority of the security
interest granted hereunder in any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the terms “Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction solely for the purposes of the
provisions hereof relating to such perfection or priority.

 

“Updated Forecast” has the meaning set forth in Section 6.1(b)(iv).

 

“VM Energy Dispute” means claims by VM Energy LLC that it is owed up to
approximately $5,000,000 for work performed in connection with the design and
construction services it provided for the DCEMB Project, which claims relate to
(a) the Agreement Between Owner and Design Builder - Cost Plus Fee With An
Option For A Guaranteed Maximum Price, dated on or about February 25, 2011, by
and between DCEMB and VM Energy, LLC and (b) the Amended and Restated Agreement
for Reservation of Rights and Limited Payment Terms on Disputed Amounts, dated
as of March 14, 2013, by and between DCEMB and VM Energy, LLC.

 

“Walbridge Contract” shall mean, collectively, that certain Design-Build
Agreement, dated as of November 7, 2011, by and between Canton and Walbridge
Aldinger Company and each Prime Contract Change Order, amendment, instrument and
agreement related thereto.

 

24

--------------------------------------------------------------------------------


 

“Withdrawal Notice” means a notice in substantially the form of Exhibit C
attached to the Account Control Agreement executed in connection with the
Receipt Account or any similar form of notice attached to an Account Control
Agreement executed in connection with the Debt Service Reserve Account.

 

1.2                                 Accounting Terms

 

For purposes of this Agreement, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP.

 

1.3                                 Other Definitional Provisions

 

References to “Section” and “Sections” shall be to Sections of this Agreement
unless otherwise specifically provided.  While each Annex is a part of this
Agreement, any reference in this Agreement (including Annex A) to “Section” or
“Sections” shall be to the main body of this Agreement and not to such Annex
unless such reference specifically provides otherwise.  Each reference to an
agreement shall mean and include all amendments (including amendments and
restatements) and supplements to such agreement as (i) are duly entered into by
the parties thereto and (ii) do not violate the terms hereof or constitute a
default hereunder.  No reference in this Section 1 to any agreement or
instrument as amended, supplemented or otherwise modified from time to time
shall be deemed to constitute a consent by Note Purchaser or any Note Holder to
any such amendment, supplement or modification or to be in limitation of the
restrictions set forth in Section 7.7 hereof.  Each reference to a Law shall
mean and include such Law as amended or supplemented from time to time and any
supplements or replacement provisions of such Law.  All terms defined herein
have the meanings assigned to them herein for all purposes, and such meanings
are equally applicable to both the singular and plural forms of the terms
defined unless the context requires otherwise.  “Include,” “includes” and
“including” shall be deemed to be followed by “without limitation” whether or
not they are in fact followed by such words or words of like import and for
purposes hereof and of each Note Document the rule of ejusdem generis shall not
be applicable to limit a general statement, followed by or referable to an
enumeration of specific matter to matters similar to those specifically
mentioned.  References to a Person are, unless the context otherwise requires,
also to its successors and permitted assigns.

 

SECTION 2.                            THE SECURITIES; CLOSING; DELIVERY

 

2.1                                 Closing

 

(a)                                  Authorization of Securities.  Pursuant to
the terms and conditions hereof, Issuer has authorized the issuance and sale to
Note Purchaser of a multiple draw secured promissory note of Issuer dated as of
the Closing Date, in an aggregate maximum principal amount of up to the
aggregate amount of the Commitments, substantially in the form of Exhibit IV
hereto.  In consideration for the purchase of the Note purchased by Note
Purchaser, the Note Purchaser shall pay to Issuer on the Closing Date the amount
set forth on Schedule 2.1 opposite the name of Note Purchaser as the Initial
Advance.  The Note will be subject to drawings in accordance with Section 2.2.

 

(b)                                 Purchase and Sale.  Subject to the terms and
conditions hereof, at the Closing, Issuer will issue and sell to Note Purchaser,
and the Note Purchaser will purchase from Issuer, the Note.

 

(c)                                  Closing.  The closing of the purchase and
sale of the Note contemplated hereby shall be held on April 25, 2013 at
10:00 a.m., New York City time, at the offices of Vinson and Elkins LLP in New
York, New York or at such other time and place as Issuer and Note Purchaser may
agree upon.  Such closing is hereinafter referred to as the “Closing.”

 

25

--------------------------------------------------------------------------------


 

(d)                                 Delivery.  Subject to the terms of this
Agreement, at the Closing, Issuer will, unless otherwise requested by Note
Purchaser, deliver to Note Purchaser the Note being purchased by it hereunder,
against payment of the purchase price of $5,000,000 in immediately available
funds as the Initial Advance in accordance with Section 2.2, as Issuer shall
direct in writing.

 

2.2                                 Advances

 

(a)                                  Initial Advance.  Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties of Issuer set forth herein, Note Purchaser shall make the Initial
Advance to Issuer under the Note, on the Closing Date, up to an aggregate amount
not exceeding the amount set forth on Schedule 2.1 opposite the name of Note
Purchaser as the Initial Advance to be used solely for the purposes set forth in
Section 2.3.  The Initial Advance will be made in accordance with, and subject
to the conditions of this Section 2.2 and Section 4.1.

 

(b)                                 Additional Advances.  Subject to the terms
and conditions of this Agreement, and in reliance upon the representations and
warranties of Issuer set forth herein, Note Purchaser shall make Advances to
Issuer under the Note, on not more than three subsequent Funding Dates after the
Closing Date (i) with respect to the Second Advance, up to the amount set forth
on Schedule 2.1 opposite the name of such Note Holder as the Second Advance,
(ii) with respect to the Third Advance, up to the amount set forth on Schedule
2.1 opposite the name of such Note Holder as the Third Advance (iii) with
respect to the Fourth Advance, up to the amount set forth on Schedule 2.1
opposite the name of such Note Holder as the Fourth Advance, in each case, to be
used solely for the purposes set forth in Section 2.3.  The Second Advance, the
Third Advance and the Fourth Advance will be made in accordance with, and
subject to the conditions of this Section 2.2 and Section 4.2.  The sum of the
Initial Advance, the Second Advance and the Third Advance shall not exceed an
amount equal to 50% of the Note Purchaser’s aggregate Commitment and the sum of
all Advances shall not exceed the Note Purchaser’s aggregate Commitment.

 

(c)                                  Minimum Amounts; Commitment Termination
Date; Commitment Reduction.  Each of the Initial Advance, the Second Advance and
the Third Advance shall be in a principal amount of $5,000,000 (subject to any
pro rata reductions in connection with a reduction of the aggregate Commitments)
and the Fourth Advance shall be in a principal amount of $15,000,000 (or, if
less, the aggregate remaining undrawn Commitment then outstanding); provided,
that the aggregate amount of all Advances under this Agreement may not exceed
the aggregate Commitment.  Notwithstanding anything to the contrary contained
herein, in no event shall the Note Purchaser have any obligation to fund an
Advance in excess of the Commitment applicable to such Advance or the aggregate
Commitments or have any obligation to fund any Advances hereunder after the
Commitment Termination Date.  Any amounts advanced under the Note (whether or
not subsequently repaid) shall permanently reduce the Commitment and shall not
be available to be redrawn.

 

(d)                                 Funding Mechanics

 

(i)                                     If Issuer desires that Note Purchaser
makes an Advance under the Note it shall deliver to Note Purchaser an Advance
Notice no later than 11:00 a.m. (New York City time) at least five (5) Business
Days in advance of the proposed Funding Date.

 

(ii)                                  The Advance Notice shall specify (a) the
proposed Funding Date (which shall be a Business Day) and (b) the aggregate
amount of the Advance requested, and shall specify clearly that such request
constitutes an irrevocable request by Issuer for an Advance and shall certify
the satisfaction of the conditions set forth in, in the case of the Initial
Advance,

 

26

--------------------------------------------------------------------------------


 

Section 4.1 and, in the case of the Second Advance, the Third Advance and the
Fourth Advance, Section 4.2.

 

(iii)                               No Agent or any Note Holder shall have any
liability or otherwise be responsible for any other Note Holder’s failure to
fund any Advance.

 

(iv)                              Issuer shall notify the Note Purchaser prior
to the funding of an Advance in the event that any of the matters to which
Issuer is required to certify on the applicable Advance Notice is no longer true
and correct as of the applicable Funding Date, and the acceptance by Issuer of
the proceeds of an Advance shall constitute a re-certification by Issuer, as of
the applicable Funding Date, as to the matters to which Issuer is required to
certify in the applicable Advance Notice.

 

(e)                                  Disbursements.  If, on the Funding Date
selected for any Advance in the applicable Advance Notice, all applicable
conditions precedent contained in this Agreement have been satisfied with
respect to such Advance (including all conditions set forth in this Section 2.2
and all conditions set forth in Sections 4.1 or 4.2, in each case, as
applicable), the Note Purchaser shall fund such Advance to Issuer to be applied
as specified in the Advance Notice.  Each Advance disbursed to Issuer shall bear
interest at the rate provided herein from the date such Advance is so disbursed.

 

2.3                                 Use of Proceeds

 

(a)                                  General.  Issuer shall use the proceeds
from the sale of the Note, including any Advance under the Note(s) to (i) pay
any transaction costs and fees related to transactions contemplated hereby, and
(ii) from the balance remaining after (i), make distributions to its direct or
indirect parent companies.

 

(b)                                 Margin Regulations.  No portion of the
proceeds from the sale of any Note(s), including any Advance under the
Note(s) shall be used by Issuer for the purpose of “purchasing” or “carrying”
any Margin Stock or used in any manner which might cause the purchase of the
Note(s) or the application of such proceeds to violate Regulation U, Regulation
T, or Regulation X of the Board of Governors of the Federal Reserve System, in
each case as in effect on the Closing Date and on the date of such use of
proceeds.

 

SECTION 3.                            THE NOTE — MATURITY; INTEREST AND FEES;
PRINCIPAL PAYMENTS

 

3.1                                 Maturity

 

The Note shall mature on the Maturity Date, and on such date, or on any
accelerated maturity as herein provided, the full amount of principal under the
Note(s) then outstanding, all accrued and unpaid interest thereon and, if
applicable, all premium thereon and all other Obligations shall be due and
payable.

 

3.2                                 Interest

 

(a)                                  Base Interest.  Subject to the provisions
of Section 3.2(b), the unpaid principal amount of the Note(s) (as increased from
time to time by Deferred Base Interest that is paid in kind as described in
Section 3.2(c)) shall bear interest from the date advanced at a rate equal to
the Base Interest Rate payable in arrears on and to each Payment Date (such
interest is referred to herein as the “Base Interest”).

 

27

--------------------------------------------------------------------------------


 

(b)                                 Default Interest Rate.  Upon the occurrence
and during the continuance of an Event of Default hereunder, the unpaid
principal amount of the Note(s) and, to the extent permitted by law, any accrued
and unpaid interest thereon and any other Obligations then due and payable shall
bear interest at the Default Interest Rate payable upon demand.

 

(c)                                  Payment in Kind.  Interest on the
Note(s) accrued pursuant to Sections 3.2(a) shall be subject to Issuer’s
obligation to pay such interest in kind as provided for in this Section 3.2(c). 
Until the Maturity Date, on each Quarterly Date two percent (2%) of the Base
Interest shall be automatically paid in kind and thereby automatically increase
the outstanding principal amount of the Note(s) (all such interest paid in kind
and outstanding on the principal amount of the Note(s), “Deferred Base
Interest”).  Note Purchaser’s determination of the principal amount of the
Note(s) outstanding at any time shall be conclusive and binding, absent manifest
error.

 

(d)                                 Computation of Interest.  Interest on the
Note accrued pursuant to Sections 3.2(a), 3.2(b), and 3.2(c) shall be computed
on the basis of a year consisting of three hundred and sixty (360) days and the
actual number of days elapsed in the period during which it accrues.

 

(e)                                  Maximum Amount of Interest.  Anything to
the contrary herein or in any Note Document notwithstanding, interest payable
hereunder shall not exceed the maximum amount permitted under applicable Law.

 

3.3                                 Mandatory Principal Payments and Prepayments

 

(a)                                  Scheduled Principal Payments.  Issuer shall
pay to Note Holder(s) the outstanding principal amount on the Note in quarterly
installments payable on Quarterly Dates commencing June 30, 2018. The scheduled
principal amount due on the Note(s) on each Quarterly Date shall be the amounts
set forth on Schedule 3.3(a) hereto opposite such Quarterly Date; provided that
such Schedule 3.3(a) shall be amended following the Commitment Termination Date
if any Advance or any portion of any Advance is not funded in order to
proportionally reduce each payment to reflect only amounts funded. 
Notwithstanding the foregoing, on the Maturity Date, or on any accelerated
maturity as provided herein, all principal then outstanding on the Note(s), all
accrued and unpaid interest thereon, and, if applicable, all premium thereon
shall be due and payable.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     If any Extraordinary Proceeds (other
than Excluded Extraordinary Proceeds) are received by any Subject Company (or
any Extraordinary Proceeds cease to be Excluded Extraordinary Proceeds), Issuer
shall prepay the Note(s) in an amount equal to such Extraordinary Proceeds on
such date (or, if such date is not a Quarterly Date, on the next Quarterly Date)
in a manner and priority as set forth in Section 3.4 and in accordance with
Section 3.1(c) of the Account Management Annex; provided, that the Required
Holders may elect to not have such amounts of Extraordinary Proceeds applied to
prepaying the Note(s) on any Quarterly Date by providing written notice to the
Issuer to such effect and identifying such applicable Quarterly Dates.

 

(ii)                                  On the Cash Sweep Commencement Date and
each Quarterly Date thereafter until the Obligations (other than inchoate
indemnity Obligations for which no claim has been made or is anticipated) under
the Note Documents are paid in full, Issuer shall apply 15% of Excess Cash;
provided, that, in a given year, if Issuer shall fail to deliver a certificate
of an Authorized Officer of the Issuer within thirty (30) days after the
beginning of any calendar year demonstrating that the Base Case Requirement was
met for the preceding calendar year (or the

 

28

--------------------------------------------------------------------------------


 

Independent Engineer, in its reasonable judgment, does not agree with such
certification), then on each Quarterly Date during such calendar year Issuer
shall apply 100% of Excess Cash, in each case, to prepay Note(s) in a manner and
priority as set forth in Section 3.4 and in accordance with Section 3.1(c) of
the Account Management Annex; provided, that the Required Holders may elect to
not have such amounts of Excess Cash applied to prepaying the Note(s) on any
Quarterly Date by providing written notice to the Issuer identifying such
Quarterly Dates.

 

(iii)                               Upon any exercise of the Cambrian Option,
(A) an amount equal to the product of (x) the then outstanding principal under
the Note(s) multiplied by (y) the Cambrian Prepayment Percentage shall be
applied to prepay the Note(s) on the next Quarterly Date in a manner and
priority as set forth in Section 3.4 and in accordance with Section 3.1(c) of
the Account Management Annex and (B) any remaining Commitments shall be reduced
by the Cambrian Prepayment Percentage.

 

(iv)                              Any prepayment of principal on the Note
pursuant to this Section 3.3(b) shall be made together with accrued and unpaid
interest thereon and Prepayment Premium to the extent provided in
Section 3.3(d).

 

(c)                                  Optional Prepayments of Principal.  Issuer
may, at any time after the third anniversary of the Closing Date, prepay amounts
due under the Note, in whole or in part in an amount of at least $5,000,000 (or,
if such prepayment would result in less than $5,000,000 outstanding under the
Note(s), the full amount of principal outstanding); provided, however, that
(a) Issuer shall give Note Holders not less than ten (10) Business Days’ prior
notice, specifying the principal amount to be prepaid and the date of
prepayment, and (b) any such prepayment shall include all accrued and unpaid
interest on the principal amount to be prepaid together with the applicable
Prepayment Premium in an amount determined as set forth in Section 3.3(d).

 

(d)                                 Prepayment Premium; Prepayment on Tax Event
and Certain Assignments.

 

(i)                                     Except as provided in Sections
3.3(d)(iv) and 3.3(d)(v), Issuer may not prepay the Note(s) prior to the third
anniversary of the Closing Date.  At any time on or before April 25, 2021 that
(x) the Issuer voluntarily prepays amounts due under the Note pursuant to
Section 3.3(c) or (y) any principal on the Note(s) becomes due in connection
with (A) prepayment of Note(s) pursuant to Sections 3.3(b)(i) (except to the
extent such prepayment is from Loss Proceeds) or 3.3(c) (except in connection
with the matters described in Section 3.3(d)(iv)) or (B) any acceleration of the
Note(s) pursuant to Section 8, an additional amount equal to the applicable
percentage set forth below (the “Prepayment Premium”) of the principal amount of
such prepayment (or amount accelerated) shall become immediately due and
payable:

 

29

--------------------------------------------------------------------------------


 

Prepayments made during the 12 month period 
ending April 25 of the year provided below

 

Prepayment Premium

 

2014

 

6

%

2015

 

6

%

2016

 

6

%

2017

 

5

%

2018

 

4

%

2019

 

3

%

2020

 

2

%

2021

 

1

%

 

(ii)                                  For the avoidance of doubt, there shall be
no Prepayment Premium in connection with any prepayment made following April 25,
2021.

 

(iii)                               Note Holders and Issuer agree that any
Prepayment Premium payable pursuant to this Section 3.3(d) is a liquidated
amount agreed upon to provide yield maintenance protection, is a reasonable
estimate of Note Holders’ loss in connection with the applicable prepayment and
does not constitute a penalty.

 

(iv)                              If at any time after the Closing Date as a
result of a Tax Event, Issuer becomes required to pay a Note Holder any material
amount of Indemnified Taxes under Section 3.5, Issuer will have the right (but
not the obligation) to prepay the affected Note(s) in whole or in part at any
time with no Prepayment Premium, unless the affected Note Holder delivers to the
Company a notice (which shall be binding on any transferee of the Note) stating
that the Note Holder waives any right to additional payments resulting from the
Tax Event (including with respect to the continuing or future effects of the
specific Tax Event on subsequent payments).

 

(v)                                 If at any time prior the third anniversary
of the Closing Date, Note Purchaser or one of its Affiliates does not hold more
than 50% of the Note(s), Issuer will have the right (but not the obligation) to
prepay the Notes in whole or in part at any time prior to such anniversary
subject to a Prepayment Premium of an additional amount equal to 5% of the
principal amount of such prepayment.

 

3.4                                 Application of Prepayments

 

(a)                                  Any prepayments of the Note(s) pursuant to
Section 3.3(b) or 3.3(c) shall be applied to reduce the scheduled installments
of principal of the Note set forth in Section 3.3(a) in inverse order of
maturity.

 

(b)                                 Any prepayments of the Note(s) made pursuant
to Section 3.3(b) or 3.3(c) shall be applied first, to any outstanding interest
then due and payable pursuant to all Note(s) to the full extent

 

30

--------------------------------------------------------------------------------


 

thereof; second, to the Prepayment Premium, if any, due under all Note(s) to the
full extent thereof; and third, to principal outstanding under all Note(s) to
the full extent thereof.

 

(c)                                  Notwithstanding anything set forth in
Section 3.3(b), no prepayment in an amount less than $50,000 shall be required
unless such prepayment would repay all outstanding obligations.

 

3.5                                 Taxes

 

(a)                                  (a)                                  Any
and all payments by or on account of any Obligation shall be made free and clear
of and without deduction for any Tax, except as required by applicable Law.  If
required by applicable Law to deduct or withhold any Tax, Issuer will make the
required deductions or withholdings and will timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law.  If any Tax deducted or withheld by the Issuer under this Section 3.5(a) is
an Indemnified Tax, then the sum payable shall be increased as necessary so
that, after making all required deductions (including deductions or withholding
applicable to additional sums payable under this Section 3.5(a)).  Note Holders
receive an amount equal to the sum they would have received had no deductions
for such Indemnified Taxes been made; provided, no such additional amount shall
be required to be paid to any Note Holder under this Section 3.5(a) to the
extent such Tax withholding or deduction requirement is in effect and
applicable, as of the date hereof (in the case of each Note Holder listed on the
signature page hereof on the Closing Date) or on the effective date of the
Assignment and Assumption pursuant to which a Note Holder became a Note Holder
(in the case of any Note Holder), except to the extent that, pursuant to this
Section 3.5(a), amounts with respect to such Taxes were payable to such Note
Holder’s assignor immediately before such Note Holder becomes a Note Holder
hereunder.

 

(b)                                 Issuer will timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

 

(c)                                  Issuer shall indemnify Note Holders, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes for which Issuer is responsible under Section 3.5(a) paid by
such Note Holder on or with respect to any payment by or on account of any
Obligation and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto.  To the extent practicable, each Note Holder shall
provide notice to Issuer of its intent to make any such payment at least ten
(10) days prior to making any such payment.  A certificate from each Note Holder
setting forth in reasonable detail the basis and calculation of such payment or
liability shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable, after any payment of
Taxes by Issuer to a Governmental Authority under this Section 3.5, Issuer shall
deliver to Note Holders the original or a certified copy of a receipt issued by
the Governmental Authority evidencing the payment, a copy of the return
reporting the payment or, to the extent that the same is not available, such
other reasonably available evidence of the payment reasonably satisfactory to
Required Holders.

 

(e)                                  In the event any amounts in respect of
which Issuer makes a payment under this Section 3.5 are refunded to any Note
Holder or credited to or against any obligation for Taxes of such Note Holder or
its Affiliate, or a Note Holder otherwise determines in its sole reasonable
discretion exercised in good faith that it has enjoyed the benefit of such
refund for any such Taxes, such Note Holder shall refund such amounts to Issuer,
less any costs incurred by such Note Holder to recover such amounts and in the
administration thereof, or otherwise reimburse Issuer for such benefit (less any
costs incurred by such Note Holder to recover such amounts and in the
administration thereof).  Notwithstanding anything to the contrary in this
paragraph (E), in no event will Note Holders be required

 

31

--------------------------------------------------------------------------------


 

to pay any amount to Issuer pursuant to this paragraph (E) the payment of which
would place any Note Holder in a less favorable net after-Tax position than such
Note Holder would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require Note Holders
to make available their Tax returns (or any other information relating to their
Taxes that they deem confidential) to the Issuer or any other Person.

 

(f)                                    Each Note Holder and each Permitted
Transferee agrees (1) to deliver to Issuer on or prior to the date of the first
interest payment to be received by Note Holder, or, in the case of a Permitted
Transferee, on or prior to the date it first becomes a Permitted Transferee two
accurate and complete original duly executed copies of all forms and associated
documentation required under applicable Law to establish in accordance with U.S.
Treasury Regulations that Person’s complete exemption from or reduction in U.S.
backup and all other U.S. withholding taxes with respect to all payments to be
made to or for the account of such Person by or on account of an Obligation; and
(2) at Issuer’s request, to update such forms and documentation as necessary
under applicable Law to maintain such exemption from or reduction in U.S. backup
and other U.S. withholding taxes.

 

3.6                                 General Provisions Regarding Payment

 

(a)                                  If more than one Note is outstanding, all
payments on the Note(s) shall be applied to the Note(s) pro rata based on the
principal amounts outstanding.

 

(b)                                 All payments of principal and interest and
other amounts due hereunder and under the Note shall be in same day funds and
delivered to Note Holders not later than 12:00 p.m. (noon) (New York time) on
the date due (without setoff or counterclaim) in lawful money of the United
States of America in immediately available funds through wire transfer to the
account of the Note Holder as set forth on Schedule 3.6 opposite the name of
such Note Holder or at such other place in the United States as shall be
designated in writing by such Note Holder to Issuer (such payment instructions
the “Note Holder Payment Instructions”).  At the time of payment, written
confirmation of such payment shall be sent to the Note Holder by telecopy or
.pdf at the number or email address set forth for the Note Holder in the Note
Holder Payment Instructions indicating the principal and interest paid and a
wire transfer identification number.  Funds received by any Note Holder after
that time shall be deemed to have been paid on the next succeeding Business
Day.  Whenever any payment to be made hereunder or under the Note(s) shall be
stated to be due on a day which is not a Business Day, the payment shall be due
and made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest and fees (if applicable)
hereunder or under the Note(s).

 

SECTION 4.                            CONDITIONS TO CLOSING AND ADVANCES

 

4.1                                 Conditions to Closing and the Initial
Advance.

 

The obligation of Note Purchaser to purchase the Note(s) and to make the Initial
Advance under the Note(s) pursuant to the terms of this Agreement on the Closing
Date is subject to the satisfaction as of the Closing Date of each of the
following conditions, unless waived by Note Purchaser in writing.

 

(a)                                  Advance Notice.  Note Purchaser shall have
received before such Funding Date, in accordance with the provisions of
Section 2.2 an originally executed Advance Notice requesting such Advance signed
by a duly authorized officer of Issuer.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Organizational Documents; Note Documents and
Other Agreements.  On or before the Closing Date, Issuer shall, and shall cause
each other Note Document Party to, deliver to Note Purchaser:

 

(i)                                     A copy of the Organizational Documents
of such Note Document Party and of each other Subject Company (and, in the case
of all such documents required to be filed with a Governmental Authority,
certified as of a recent date by the appropriate Governmental Authority of the
jurisdiction of organization of such Note Document Party) and all such
Organizational Documents shall be in form and substance reasonably satisfactory
to Note Purchaser;

 

(ii)                                  a copy of the resolutions or written
consent of the Board of Directors, members, manager or partners of such Note
Document Party, as applicable, approving and authorizing the execution, delivery
and performance of this Agreement and the other Note Documents to which it is a
party;

 

(iii)                               a signature and incumbency certificate for
such Note Document Party listing the current officers of such Note Document
Party authorized to execute on behalf of such Note Document Party the Note
Documents to which such Note Document Party is a party and specimen signatures
for each such officers with such certificate signed by a Secretary or Assistant
Secretary of such Person and countersigned by another officer of such Person
verifying the signature of the Secretary or Assistant Secretary signing such
certificate;

 

(iv)                              a certificate from an appropriate officer of
such Note Document Party, in form and substance reasonably satisfactory to Note
Purchaser, dated as of the Closing Date and (x) attaching each of the documents
referred to in items (i) — (iii) above required to be delivered for such Person
(and, in the case of the certificate of Issuer, each Subject Company that is not
a Note Document Party), (y) certifying that such documents are true and correct
and complete copies are in full force and effect without modification or
amendment as of the Closing Date, and no material breach, material default or
material violation thereunder has occurred or is continuing and (z) certifying
the absence of any pending proceeding for the dissolution or liquidation of such
Person or otherwise threatening the existence of such Person;

 

(v)                                 a good standing certificate (or equivalent
thereto) for such Note Document Party and for each other Subject Company from
the appropriate Governmental Authority of the jurisdiction of its organization
and each other jurisdiction in which such Note Document Party or other Subject
Company is qualified to do business, each dated a recent date prior to the
Closing Date;

 

(vi)                              duly executed original copies of each of the
Note Documents in form and substance reasonably satisfactory to Note Purchaser
including the duly executed original Note; and

 

(vii)                           such other documents, instruments and agreements
as Note Purchaser shall reasonably request, in form and substance reasonably
satisfactory to Note Purchaser.

 

(c)                                  Absence of Defaults.  No event shall have
occurred and be continuing, or would result from the issuance and sale of the
Note(s) or the consummation of any of the other transactions to be consummated
on the Closing Date contemplated under this Agreement, the other Note Documents,
which would constitute an Event of Default or Default.

 

33

--------------------------------------------------------------------------------


 

(d)                                 No Adverse Laws.  The issuance and sale of
the Note(s) and the consummation of the other transactions to occur on the
Closing Date as contemplated hereunder and under the other Note Documents shall
be permitted by all applicable Laws to which Note Purchaser and each other party
thereto is subject.

 

(e)                                  No Orders.  No order, judgment, injunction
or decree of any arbitrator or any Governmental Authority shall purport to
enjoin or restrain the issuance and sale of the Note(s) or the consummation of
any other transaction to occur on the Closing Date contemplated by the Note
Documents.

 

(f)                                    Consents.  Issuer shall have obtained any
and all consents, permits and waivers, and completed all filings, necessary or
appropriate for the issuance and sale of the Note(s) and the consummation of the
other transactions to occur on the Closing Date as contemplated by this
Agreement or any other Note Document and any applicable waiting periods shall
have expired.

 

(g)                                 No Material Adverse Effect.  Since
December 31, 2012 no event or circumstance shall have occurred with respect to
any Subject Company which has or could reasonably be expected to have a Material
Adverse Effect.

 

(h)                                 Representations and Warranties.  The
representations and warranties of each Note Document Party contained in
Section 5 herein and in the other Note Documents shall be true and correct in
all material respects.

 

(i)                                     Performance of Obligations.  As of the
Closing Date each Note Document Party shall have performed all obligations and
satisfied all conditions which this Agreement and the other Note Documents
provide shall be performed by it on or before the Closing Date.

 

(j)                                     Insurance.  Note Purchaser shall be
reasonably satisfied with the insurance in place and maintained by the Subject
Companies.  Without limiting the foregoing, the Subject Companies shall have in
full force and effect insurance to such extent and against such risks as is
customary with companies in the same or similar businesses operating in the same
or similar locations, such insurance to be in form and substance reasonably
satisfactory to the Note Purchaser, and the Note Purchaser shall have received
(i) a certificate from the Issuer’s insurance broker confirming the Issuer’s
compliance with the insurance requirements set forth herein and (ii) copies of
customary insurance certificates evidencing compliance with the insurance
requirements set forth herein naming the Note Purchaser as additional insured.

 

(k)                                  Due Diligence.  Note Purchaser and its
counsel shall have concluded their due diligence review of each Subject Company
and the Projects, and shall be satisfied with the results thereof.

 

(l)                                     Financial Statements; Initial Base Case
Forecast; Operating Budget.  Issuer shall have delivered to Note Purchaser
(i) the Base Case Forecast, and such forecast shall be in form and substance
reasonably satisfactory to Note Purchaser, (ii) the Financial Statements
referred to in Section 5.3, which shall be in form and substance reasonably
satisfactory to Note Purchaser, and (iii) the most recent Operating Budget (the
“Initial Operating Budget”).

 

(m)                               Engineer’s Report.  Note Purchaser shall have
received an engineer report with respect to the Projects from the Independent
Engineer, addressed to Note Purchaser on behalf of Note Holders, and shall be
satisfied with the matters set forth therein.

 

34

--------------------------------------------------------------------------------


 

(n)                                 Environmental Reports.  Note Purchaser shall
have received (i) a copy of one or more Environmental Reports for each of the
Projects and associated Facilities, and each such report shall be addressed to,
or be accompanied by a corresponding reliance letter addressed to, Note
Purchaser.

 

(o)                                 Material Agreements.  Issuer shall have
provided to Note Purchaser a copy of each Material Agreement and all amendments
or modifications thereto on CD, together with a certificate from an authorized
officer of Issuer certifying that such CD contains complete copies of such
Material Agreement, and such Material Agreements shall be in form and substance
reasonably satisfactory to Note Purchaser.

 

(p)                                 Personal Property Security Interests.

 

(i)                                     Each Note Document Party shall have
delivered, or caused to be delivered, to Note Purchaser evidence, satisfactory
to Note Purchaser, that such Note Document Party has taken, or caused to be
taken, all actions required to perfect a first priority Lien in favor of Note
Purchaser in all of the Collateral, subject only to Permitted Liens.  Without
limiting the generality of the foregoing, (A) Equity Owner shall have executed
and delivered to Note Purchaser the Equity Owner Pledge Agreement, (B) Issuer
shall have executed and delivered to Note Purchaser the Security Agreement,
(C) Issuer shall have executed and delivered to Note Purchaser the Note Purchase
Agreement and the Account Control Agreement, and the Account Bank shall have
executed and delivered to the Note Purchaser the Account Control Agreement,
(D) each Note Document Party, as applicable, shall have executed and filed, or
caused to be filed, UCC-1 financing statements with respect to the Collateral in
all jurisdictions required to provide Note Purchaser such perfected security
interest in the Collateral and (E) each Note Document Party, as applicable,
shall have delivered all original certificates and instruments, if any,
evidencing “Investment Property” (as defined in the UCC) accompanied by proxies
and instruments of transfer, duly endorsed in blank and otherwise reasonably
satisfactory in form and substance to Note Purchaser).

 

(ii)                                  The Collateral Accounts shall have been
established in accordance with the terms of the Account Management Annex and the
Account Control Agreement.

 

(iii)                               Note Purchaser shall have received certified
copies of Uniform Commercial Code Requests for Information or Copies
(Form UCC-11), or a similar report certified by a party acceptable to Note
Purchaser, dated a date reasonably near to the Closing Date, listing all
effective Financing Statements that name Issuer, and any other Subject Company
(under their respective present names or any previous name used in the past five
years) as the debtor, together with copies of such Financing Statements none of
which shall cover any Collateral (other than such Financing Statements that
relate to Permitted Liens).

 

(iv)                              Note Purchaser shall be reasonably satisfied
that the only outstanding Liens with respect to each Subject Company (and its
assets) and the Collateral are Permitted Liens.

 

(q)                                 Opinions of Counsel.  Note Purchaser and its
counsel shall have received an executed copy of a legal opinion of counsel to
the Note Document Parties, dated as of the Closing Date, and covering such
matters relating to the transactions contemplated by the Note Documents as Note
Purchaser shall reasonably request, which opinion shall be in form and substance
reasonably satisfactory to Note Purchaser and its counsel.

 

35

--------------------------------------------------------------------------------


 

(r)                                    Officer’s Certificate/Solvency
Certificate.  Note Purchaser shall have received (i) an Officer’s Certificate
from Issuer certifying as to the satisfaction of the conditions precedent listed
in Sections 4.1(c), 4.1(d), 4.1(e), 4.1(f), 4.1(g), 4.1(h), 4.1(i), and
4.1(u) and (ii) a Solvency Certificate substantially in the form of Exhibit VII
and signed by the chief financial officer of Issuer.

 

(s)                                  Payment Instructions; Closing Payments. 
Issuer shall have delivered to Note Purchaser written instructions authorizing
Note Purchaser to wire transfer proceeds of the issuance of the Note(s) as set
forth therein.  Issuer shall have paid (or provided for payment in the
instructions referred to in the preceding sentence) (i) all costs and expenses
of Note Purchaser required to be paid by Issuer pursuant to Section 9.2 that
have been incurred through the Closing Date, and (ii) all filing fees described
in Section 4.1(v) below.

 

(t)                                    Corporate Proceedings.  All corporate and
other proceedings in connection with the transactions to be consummated on the
Closing Date, and all documents and instruments incident to such transactions,
shall be reasonably satisfactory in form and substance to Note Purchaser and its
counsel.

 

(u)                                 Authorizations.  The Subject Companies shall
have obtained, and Note Purchaser shall have received documentation, in form and
substance reasonably satisfactory to Note Purchaser evidencing, all
Authorizations required to execute and deliver the Note Documents and consummate
the transactions contemplated thereby, and all such Authorizations shall be in
good standing and in full force and effect.

 

(v)                                 Filing, Registration and Recording Fees. 
Note Purchaser shall have been provided with the evidence that all filing,
registration, subscription and inscription fees and all recording and other
similar fees, and all recording, stamp and other taxes and other expenses
related to such filings, registrations and recordings necessary for the
consummation of the transactions contemplated by this Agreement and the other
Note Documents have been paid in full (to the extent the obligation to make such
payment then exists) by or on behalf of Issuer or are to be paid in full out of
the proceeds of the Initial Advance.

 

(w)                               U.S.A. Patriot Act.  Note Purchaser shall have
received at least five days prior to the Closing Date all documentation and
other information required by the Note Purchaser or any regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act.

 

(x)                                   Contract Assignment. Note Purchaser shall
have received evidence that each Primary Off-Take Agreement was entered into, or
has been validly assigned to, a Subject Company.

 

4.2                                 Conditions to the Second Advance, the Third
Advance and the Fourth Advance

 

The obligation of Note Purchaser to make the Second Advance, the Third Advance
and the Fourth Advance on any applicable Funding Date is subject to the
following further conditions precedent; provided that, notwithstanding anything
to the contrary in this Agreement, the Second Advance and the Third Advance
shall not be subject to the conditions set forth in clauses (b)(vii) — (xiii):

 

(a)                                  Note Purchaser shall have received before
such Funding Date, in accordance with the provisions of Section 2.2 an
originally executed Advance Notice requesting such Advance signed by a duly
authorized officer of Issuer.

 

36

--------------------------------------------------------------------------------


 

(b)                                 As of such Funding Date:

 

(i)                                     the representations and warranties
contained herein and in the other Note Documents shall be true and correct in
all material respects on and as of that Funding Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date.

 

(ii)                                  no event shall have occurred and be
continuing or would result from the funding of the Advance on such Funding Date
that constitutes or would constitute an Event of Default or a Default.

 

(iii)                               each Note Document Party shall have
performed in all material respects all agreements and satisfied all conditions
which the Note Documents provide shall be performed or satisfied by it on or
before such Funding Date.

 

(iv)                              no order, judgment or decree of any arbitrator
or Governmental Authority shall purport to enjoin or restrain Note Purchaser
from making the Advance to be made by it on such Funding Date or consummation of
the transactions contemplated by the Note Documents.

 

(v)                                 the making of the Advance shall not violate
any Law including Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

 

(vi)                              the consummation of the transactions
contemplated hereunder and under the other Note Documents shall be permitted by
all Laws to which Note Purchaser and each Note Document Party is subject.

 

(vii)                           Note Holders shall have received evidence in
form and substance satisfactory to the Required Holders, that the Canton Project
is producing and processing gas and cash flows consistent with the Base Case
Forecast delivered for Canton on the Closing Date, as confirmed by the
Independent Engineer.

 

(viii)                        the Canton Vernon Off-Take Agreement shall be in
full force and effect and all conditions precedent thereunder shall be
satisfied.  Without limiting the generality of the foregoing, the Note Holders
shall have received evidence in form and substance satisfactory to the Required
Holders that (A) all conditions shall have been satisfied for the sale of all
gas delivery volumes specified under the Vernon Off-Take Agreement that are
consistent with the Base Case Forecast, and (B) the Certification Date and the
Commencement Date, respectively, in each case shall have occurred before the
applicable date that would result in any termination right of either party
thereto under Section 10.1 (Mutual Termination Rights) of the Canton Vernon
Confirmation.

 

(ix)                                the Note Purchaser shall have received;

 

(A)                              an amendment to the Canton Vernon Confirmation
that is in full force and effect pursuant to which City of Vernon Light and
Power and Canton (x) have amended the reference to “September 1, 2012” in
Section 10.1(a) (Mutual Termination Rights) of the Canton Vernon Confirmation to
a date later than March 1, 2013 and (y) 

 

37

--------------------------------------------------------------------------------


 

have amended the reference to “sixth months” in Section 10.1(b) (Mutual
Termination Rights) of the Canton Vernon Confirmation to “nine months”.

 

(B)                                an amendment to the Canton Vernon Base
Contract that is in full force and effect pursuant to which City of Vernon Light
and Power and Canton have amended to a later date the date on which the letter
of credit referred to in Section 3 (Credit Support: Letter of Credit) of the
Special Provisions and Section 10.9 of the Canton Vernon Base Contract is
required to be provided and evidence that, prior to such amended date, such
letter of credit was provided such that Canton’s obligations with respect
thereto were satisfied in full;

 

(C)                                a written and signed acknowledgment from Sauk
that it has received the survey referred to in Section 1(c) of the Canton Lease
Agreement and that Canton’s obligations with respect thereto have been satisfied
in full;

 

or with respect to the conditions in (ix)(A), (B), or (C). such other written
and signed amendment or acknowledgment addressing the respective issues
described therein that is reasonably satisfactory to the Note Purchaser;

 

(x)                                   Note Holders shall have received evidence
in form and substance satisfactory to the Required Holders that the Vernon
Off-Take Agreement shall have been assigned from the Equity Owner to Canton.

 

(xi)                                construction of the Canton Project under
Canton EPC Contracts shall have been completed and any final completion or
performance test requirements shall have been satisfied in all material
respects, as confirmed by the Independent Engineer with respect to production
and processing of gas and production of cash flows.

 

(xii)                             No contractor or subcontractor shall have any
lien on the Canton Project or Canton, other than liens that in the aggregate do
not exceed $2,000,000.

 

(xiii)                          The Note Purchaser shall be reasonably satisfied
that there is no unresolved, pending or threatened litigation or claim that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or the Note Purchaser shall have received adequate assurance
satisfactory to the Note Purchaser mitigating the potential effects of any such
claim or litigation.

 

SECTION 5.                            REPRESENTATIONS AND WARRANTIES OF ISSUER

 

In order to induce Note Purchaser to enter into this Agreement and to purchase
the Note(s) and make Advances under the Note(s), Issuer represents and warrants
to Note Holders, that the following statements are true and correct as of the
Closing Date and any Funding Date.

 

5.1                                 Ownership; Organization and Business

 

(a)                                  Equity Owner.  Equity Owner is duly formed
and validly existing under the laws of the state of its organization and has all
requisite power and authority to own or hold under lease and operate its
properties and to carry on its business as now conducted and proposed to be
conducted, to enter into each Note Document to which it is a party and to carry
out the transactions contemplated hereby and thereby.  Equity Owner is duly
qualified and in good standing in every jurisdiction where

 

38

--------------------------------------------------------------------------------


 

necessary to carry on its present business and operations, except in
jurisdictions in which the failure to be in good standing has not and could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Issuer.  Equity Owner is the legal and
beneficial owner of all the equity interests in Issuer free and clear of all
Liens, except for Liens created by any Note Document and its respective
ownership interests are as set forth on Part I of Schedule 5.1(a).  Except as
set forth in Part II of Schedule 5.1(a), no other person directly owns any
equity interests beneficially or of record in Issuer.  There are no options,
warrants, convertible securities or similar rights entitling or which could
entitle any Person to any equity interests in Issuer.  Issuer does not own any
equity interests in any Person except the other Subject Companies.  Issuer is
duly formed and validly existing under the laws of the state of its organization
and has all requisite power and authority to own or hold under lease and operate
its properties and to carry on its business as now conducted and proposed to be
conducted, to enter into each Note Document to which it is a party and to carry
out the transactions contemplated hereby and thereby.  Issuer is duly qualified
and in good standing in every jurisdiction where necessary to carry on its
present business and operations, except in jurisdictions in which the failure to
be in good standing has not and could not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Other Subject Companies.  Issuer directly
or indirectly is the legal and beneficial owner of all equity interests in each
other Subject Company (other than the Cambrian Interest) free and clear of all
Liens except Permitted Liens.  There are no options (other than the Cambrian
Option), warrants, convertible securities or similar rights entitling or which
could entitle any Person to any equity interests in any Subsidiary of Issuer. 
Each Subsidiary of Issuer is duly organized and validly existing under the laws
of the state of its organization and has all requisite power and authority to
own or hold under lease and operate its properties and to carry on its business
as now conducted and proposed to be conducted.  Each Subsidiary of Issuer is
duly qualified and in good standing in every jurisdiction where necessary to
carry on its present business and operations, except in jurisdictions in which
the failure to be in good standing has not and could not reasonably be expected
to have a Material Adverse Effect.  Neither Issuer nor any other Subject Company
owns, directly or indirectly, any equity interests in any person other than the
Subject Companies listed on Schedule 5.1(b).  The capitalization and ownership
of each Subject Company is set forth on Schedule 5.1(b).

 

(d)                                 Business.  Issuer has not engaged in any
business other than ownership of equity interests in the Subject Companies and
that contemplated by the Note Documents.  DCE has not engaged in any business
other than the ownership of equity interests in DCEMB.  Canton has not engaged
in any business other than the development, ownership and operation of the
Canton Project.  DCEMB has not engaged in any business other than the
development, ownership and operation of the DCEMB Project.

 

5.2                                 Authorization of Issuance, etc.

 

(a)                                  Authorization of Issuance.  The execution,
delivery and performance of each of the Note Documents have been duly authorized
by all necessary limited liability company action by each Note Document Party
that is a party thereto.  The issuance of the Note by Issuer in accordance with
the terms of this Agreement and the Note Documents and the performance by Issuer
of its obligations thereunder have been duly authorized by all necessary
corporate action on the part of Issuer.

 

(b)                                 No Conflict.  The execution, delivery and
performance by each Note Document Party of each Note Document to which it is a
party and the issuance of, and performance by Issuer of its obligations under,
the Note(s) do not and will not (i) violate any provision of any Law as in
effect on the date the representation is made applicable to such Note Document
Party or any other Subject Company, any Organizational Document of such Note
Document Party or any other Subject Company, or any order, judgment or decree of
any Governmental Authority binding on such Note Document Party or any other

 

39

--------------------------------------------------------------------------------


 

Subject Company, (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of such Note Document Party or any other Subject Company (including the Material
Agreements), (iii) result in or require the creation or imposition of any Lien,
of any nature whatsoever upon any properties or assets of such Note Document
Party or any other Subject Company, other than Permitted Liens or (iv) require
any approval of stockholders, members or partners or any approval or consent of
any other Person under any Contractual Obligation of such Note Document Party or
any other Subject Company, other than approvals or consents which have been
obtained and are in full force and effect; other than in each case, as could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Government Consents.  The execution,
delivery and performance by each Note Document Party of each of the Note
Documents to which it is a party do not and will not require on the part of such
Note Document Party any registration with, consent or approval of, or notice to,
or other action to, with or by, any Governmental Authority, other than such
registrations, approvals or consents which have been obtained and are in full
force and effect.

 

(d)                                 Binding Obligation.  Each of the Note
Documents is the legally valid and binding obligation of each Note Document
Party which is a party thereto, and, to the knowledge of Issuer, each of the
other parties thereto, is enforceable against such parties in accordance with
its respective terms except (i) as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and (ii) as the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.

 

(e)                                  Issuance of the Note(s).  The Note(s), when
issued in compliance with the provisions of this Agreement, will be duly
authorized and validly issued, free of any Liens, and enforceable against Issuer
in accordance with their respective terms, except (i) as such enforceability may
be limited by bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally and (ii) as the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefore may be brought.  Assuming the accuracy of the
representations and warranties of Note Purchaser set forth herein, the offer and
sale of the Note(s) to be purchased by Note Purchaser was or will be made in
accordance with, and in full compliance with, all applicable federal and state
securities and blue sky laws.

 

5.3                                 Financial Condition

 

Issuer has heretofore delivered to Note Purchaser the following financial
statements:  unaudited financial statements of each Project Company for Fiscal
Year 2012 including a balance sheet of such Project Company as of the end of
such Fiscal Year and income statements and statements of cash flows of such
Project Company for such Fiscal Year.  All such statements were prepared in
accordance with GAAP, consistently applied, and fairly present in all material
respects the financial position, as at the respective dates thereof, and the
results of operations and cash flows, for each of the periods then ended, for
the Persons covered thereby, subject, in the case of such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments none
of which are expected to be material.

 

No Subject Company has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Financial Statements and which in any such case is material in relation
to the business, operations, properties, assets, condition (financial or
otherwise) or prospects of such Subject Company or the Subject Companies, taken
as a whole.

 

40

--------------------------------------------------------------------------------


 

5.4                               Changes, etc.

 

Since December 31, 2012, no event or change has occurred, with respect to any
Subject Company that has had or caused or could reasonably be expected to have
or cause either in any case or in the aggregate a Material Adverse Effect.

 

5.5                               Properties and Liens

 

(a)                                 Each Subject Company has good, marketable
and insurable title to (or valid leasehold or easement interests in) all of its
respective properties and assets free and clear of Liens, except for Permitted
Liens.  Issuer and Subject Companies own or lease no real property other than
the Canton Lease Agreement and the DCEMB Lease Agreement.  No Subject Company
owns or leases any real property other than the real property subject to the
Canton Lease Agreement or the DCEMB Lease Agreement.

 

(b)                                 The tangible assets of the Issuer are in
good condition, free and clear from all defects (patent or latent), taking into
account their use and age, subject to normal wear and tear, and subject to
continued maintenance, repair and replacement in the ordinary course of
business.

 

(c)                                  All existing Liens (other than Permitted
Liens (excluding any Permitted Liens that are Permitted Liens solely by clause
(f) of the definition thereof)) on the properties (real, personal or mixed,
including the Facilities) of the Subject Companies are described on
Schedule 5.5(c).

 

(d)                                 No Subject Company has received written
notice of condemnation of a Project (or any portion thereof), and no
condemnation is pending or, to the knowledge of the Issuer, threatened in
writing with respect to a Project, or any portion thereof material to the
ownership or operation of a Project.

 

(e)                                  No material unrepaired casualty exists with
respect to a Project.

 

5.6                               Litigation; Compliance with Law

 

(a)                                 Except as set forth in Schedule 5.6 there is
no action, suit, proceeding, arbitration or governmental investigation (whether
or not purportedly on behalf of any Subject Company) at law or in equity or
before or by any arbitrator, Governmental Authority, or other regulatory body,
pending or, to the knowledge of Issuer, threatened in writing (i) against or
affecting any Subject Company or the assets or properties of any Subject Company
(including a Project) which could reasonably be expected to be material to the
business of such Subject Company or (ii) questioning the validity or
enforceability or otherwise affecting this Agreement, any other Note Document or
any other Material Agreement.  Other than the VM Energy Dispute, none of the
actions, suits, proceedings, arbitrations and governmental investigations set
forth in Schedule 5.6 could reasonably be expected to have, in any individual
case or in the aggregate, a Material Adverse Effect.

 

(b)                                 No Subject Company is, or at any time during
the five years preceding the Closing Date, has been, nor will be immediately
after the Closing Date, (i) in violation in any material respect of any
applicable Law or (ii) in default in any material respect with respect to any
final judgment, writ, injunction or decree of any Governmental Authority.

 

41

--------------------------------------------------------------------------------


 

5.7                               Payment of Taxes

 

All income and other material Tax Returns required to be filed by Issuer or any
Subject Company have been timely filed, and all material Taxes upon Issuer or
any Subject Company or with respect to their respective properties have been
paid when due and payable, except Taxes that are being contested in good faith
by appropriate proceedings in accordance with Permitted Contest Procedures.  All
material amounts of Taxes that Issuer or any Subject Company is required to
collect or withhold from third parties have been collected or withheld, as the
case may be, and have been or will be remitted to the appropriate taxing
authority in accordance with applicable Law.  No Tax audits or administrative or
judicial proceedings are being conducted, pending or, to the knowledge of the
Issuer, threatened with respect to Issuer or any Subject Company.

 

5.8                               Material Agreements; Performance of
Contractual Obligations

 

(a)                                 Schedule 5.8(a) sets forth each Material
Agreement (and each Senior Credit Document and any other agreement evidencing
material Indebtedness of a Subject Company under the heading “Senior Credit
Documents”) in effect as of the applicable Funding Date.  Each such Material
Agreement is in full force and effect, in accordance with its terms, and the
Subject Companies have provided to Note Purchaser full, correct and complete
copies of all such Material Agreements.

 

(b)                                 No Subject Company is in default in any
material respect in the performance, observance or fulfillment of any of its
obligations, covenants or conditions contained in any of its respective
Contractual Obligations (including the Material Agreements), and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default.  To Issuer’s knowledge, no other party to any
Material Agreement is in default in any material respect on any of their
respective obligations thereunder.

 

5.9                               Regulation

 

(a)                                 Neither Equity Owner nor any Subject Company
is an “investment company,” a company “controlled” by an “investment company” or
an “investment advisor” within the meaning of the Investment Company Act.

 

(b)                                 Neither Equity Owner nor any Subject Company
is subject to regulation under any Law (i) that could reasonably be expected to
limit the ability of Equity Owner or any Subject Company in any material respect
to incur Indebtedness generally, (ii) that could reasonably be expected to
require the approval of any Governmental Authority for the Equity Owner or any
Subject Company to incur Indebtedness generally or (iii) that could reasonably
be expected to otherwise render all or a portion of the Obligations
unenforceable.

 

5.10                        ERISA and Labor Relations

 

(a)                                 The Subject Companies have no employees and
do not maintain or have an obligation to contribute to or have any liability
with respect to and have never maintained, had an obligation to contribute to,
or had any liability with respect to any Employee Benefit Plan (including any
Pension Plan or Multiemployer Plan).

 

(b)                                 As of the Closing Date, no ERISA Affiliate
of any Subject Company (i) maintains or has ever maintained any Pension Plan,
(ii) maintains or has ever maintained or been required to contribute to any
Multiemployer Plan, or (iii) except to the extent required under Section 4980B
of the

 

42

--------------------------------------------------------------------------------


 

Internal Revenue Code, provided health and welfare benefits (through purchase of
insurance or otherwise) for any retired or former employees of any Subject
Company or ERISA Affiliate.

 

5.11                        Authorizations

 

All material Authorizations necessary under applicable Laws to be obtained by
the Subject Companies for the conduct of their businesses, including the
development, construction, current expansion, ownership, and operation of the
Projects and Facilities have been duly obtained, were validly issued, are in
full force and effect, (iii) are held in the name of the Issuer or Project
Company, and (iv) are free from conditions or requirements compliance with which
could reasonably be expected to have a Material Adverse Effect.  The Subject
Companies are in material compliance with the terms and conditions of each such
Authorization.

 

5.12                        Environmental Protection

 

Except as set forth in Schedule 5.12 hereto:

 

(a)                                 the operations of each Subject Company
(including without limitation, all operations and conditions at or in the
Facilities and the Projects) comply and, for the last five (5) years, have
complied in all material respects with all Environmental Laws;

 

(b)                                 each Subject Company has obtained all
material Authorizations under Environmental Laws necessary to their operations
(including without limitation, all operations and conditions at or in the
Facilities and the Projects), and all such Authorizations are in good standing
and are not subject to any appeal, challenge or Proceeding, and the Subject
Companies are in compliance with all material terms and conditions of such
Authorizations;

 

(c)                                  no Subject Company has received any written
notice of any actual, potential, or threatened Environmental Claim, and, to the
best of Issuer’s knowledge, none of the Subject Companies’ operations is the
subject of any investigation by any Governmental Authority relating to or in
connection with any Hazardous Materials at any Facility or at any other location
or relating to or in connection with compliance with Environmental Laws, in each
case, which  could reasonably be expected to have a Material Adverse Effect;

 

(d)                                 none of the operations of any Subject
Company is subject to any material Environmental Claim or judicial or
administrative Proceeding alleging the violation of or liability under any
Environmental Laws;

 

(e)                                  no Subject Company nor any of their
respective operations is subject to any material outstanding written order or
agreement with any Governmental Authority or private party relating to (a) any
Environmental Laws or (b) any Environmental Claims;

 

(f)                                   to the best knowledge of Issuer, no
underground storage tanks or surface impoundments are on or at the Facilities;

 

(g)                                  to the best knowledge of Issuer, no
conditions, occurrences or Releases of Hazardous Materials exist or have
occurred on, under from, to, or about any Facility or Project in a manner that
has a reasonable possibility of giving rise to a material Environmental Claim,
and neither Issuer nor any Project Company has notified any Governmental
Authority of a Release of any Hazardous Materials that has a reasonable
possibility of giving rise to a material Environmental Claim, in each case,
which could reasonably be expected to have a Material Adverse Effect;

 

43

--------------------------------------------------------------------------------


 

(h)                                 no Lien in favor of any Person relating to
or in connection with any Environmental Claim has been filed or has been
attached to any property of Issuer or any Project Company;

 

(i)                                     compliance with all current
Environmental Laws would not, individually or in the aggregate, reasonably be
expected to give rise to a Material Adverse Effect; and

 

(j)                                    the Issuer has provided or made available
to Note Purchaser copies of all material reports and correspondence in the
Issuer’s or any of the Subject Company’s possession or control reflecting
(i) any pending or threatened Environmental Claim; (ii) any environmental
condition or Release of Hazardous Materials that has a reasonable possibility of
giving rise to an Environmental Claim; (iii) any material noncompliance with or
violation of any Environmental Laws that may have occurred during the preceding
five (5) years; or (iv) any appeal, challenge, or Proceeding pending with
respect to any Authorization required under Environmental Law, in each case with
respect to items (i), (ii), (iii) and (iv), relating to any Subject Company or
any Facility or Project.

 

Notwithstanding anything in this Section 5.12 to the contrary, no event or
condition has occurred or is occurring with respect to any Subject Company
relating to any Environmental Law, any Release of Hazardous Materials, or any
activity relating to Hazardous Materials, including any matter disclosed on
Schedule 5.12 annexed hereto, which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect.

 

5.13                        Intellectual Property

 

Issuer and each other Subject Company owns or has the right to use all patents,
trademarks, service marks, trade names, copyrights, licenses (if any) and other
rights which are necessary for its Business.  No material product, process,
method, substance, part or other material presently contemplated to be sold or
employed by the Issuer or any other Subject Company in connection with its
Business will infringe any patent, trademark, service mark, trade name,
copyright, license or other right owned by any other Person.  There are no
material royalties payable by Issuer or any other Subject Company in connection
with the use of any intellectual property except as provided for in the Base
Case Forecast.

 

5.14                        Security Interests

 

The Security Documents create, as security for the Obligations, valid and
enforceable perfected first priority Liens on all of the Collateral purported to
be covered thereby, in favor of the Note Purchaser subject to no Liens other
than Permitted Liens.

 

5.15                        Initial Base Case Forecast

 

The financial projections for Issuer (the “Base Case Forecast”) attached as
Schedule 5.15 hereto provided to Note Purchaser were prepared by Issuer in good
faith and with due care, and (subject to the assumptions stated therein) fairly
present the best estimates as of the date hereof of Issuer as to the matters
covered thereby, it being acknowledged that such projections are subject to the
uncertainty inherent in all projections of future results and that there can be
no assurance that the results set forth in such projections will in fact be
realized.  As of the date hereof, to the knowledge of Issuer, no event or
circumstance has occurred which would make the Base Case Forecast materially
inaccurate or misleading.

 

44

--------------------------------------------------------------------------------


 

5.16                        Offices

 

The exact legal name, type of entity, jurisdiction of organization,
organizational identification number (if any) assigned by its jurisdiction of
organization, federal employer identification number and place of business (if
it has only one) or chief executive office of each Subject Company is listed on
Schedule 5.16.  No Subject Company has done business under any name in the past
five years other than as set forth on Schedule 5.16.

 

5.17                        Solvency

 

Issuer and each other Subject Company, on a consolidated basis, are, and on and
immediately after the Closing Date or any Funding Date, as applicable, and the
consummation of the other contemporaneous transactions contemplated hereby and
by the other Note Documents and Material Agreements will be, Solvent.

 

5.18                        Single Purpose Entity; Separateness

 

(a)                                 Other than as permitted by the Account
Agreements, each Subject Company maintains separate bank accounts and separate
books of account from each other Subject Company and all other Persons.

 

(b)                                 The liabilities of each Subject Company are
readily distinguishable from the liabilities of the other Subject Companies and
all other Persons.

 

(c)                                  Each of the Subject Companies conducts its
business solely in its own name in a manner not misleading to other Persons as
to its identity.

 

5.19                        Financial Advisers, Finders and Brokers

 

No broker’s or finder’s fee or commission will be payable by a Subject Company
with respect to this Agreement or any other Note Document or any of the
transactions contemplated hereby or thereby, and Issuer hereby indemnifies Note
Holders and Agent against, and agrees that it will hold the Indemnities harmless
from any such claim, demand or liability for any such broker’s or finder’s fees
alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses or disbursements of counsel)
arising in connection with any such claim, demand or liability.

 

5.20                        Full Disclosure

 

No representation, warranty or other statement made, or other information
furnished, by any Note Document Party in this Agreement, or in any certificate,
written statement delivered pursuant to this Agreement, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in such documents, written statements or
certificates not misleading in light of the circumstances in which the same were
made (it being understood, however, that the representations regarding the
Initial Base Case Forecast are limited as set forth in Section 5.15 hereof).

 

45

--------------------------------------------------------------------------------


 

SECTION 6.                         AFFIRMATIVE COVENANTS OF ISSUER

 

Issuer covenants and agrees that for so long as any Obligations (other than
inchoate indemnity Obligations for which no claim has been made or is
anticipated) or any Commitments to make Advances remain outstanding, Issuer
shall perform or cause to be performed the covenants in this Section 6.

 

6.1                               Financial Statements, Notices and Other
Reports

 

(a)                                 Issuer shall, and cause each other Subject
Company to, maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP.

 

(b)                                 Issuer shall deliver to each Note Holder at
Issuer’s expense:

 

(i)                                     Quarterly Financials:  as soon as
available and in any event within forty five (45) days after the end of each of
the first three fiscal quarters of Issuer, complete unaudited consolidated and
consolidating financial statements of Issuer and the other Subject Companies
including a balance sheet of Issuer and the other Subject Companies as of the
end of such quarter, and income statements and statements of cash flows of
Issuer and the other Subject Companies for such quarter and for the elapsed
portion of the Fiscal Year; in each case prepared in reasonable detail and in
accordance with GAAP consistently applied and setting forth in comparative form
the figures for the corresponding period of the previous fiscal year of such
Person, certified by the chief financial officer or chief accounting officer of
such Person that they fairly present the financial condition of the Subject
Companies as of the last day of the quarter covered thereby and the results of
their operations and cash flows for the periods covered thereby in accordance
with GAAP consistently applied (subject to changes resulting from audit and
normal year-end adjustments);

 

(ii)                                  Yearly Financials:  as soon as available
and in any event within one hundred twenty (120) days after the end of each
Fiscal Year, (a) complete audited consolidated and consolidating financial
statements of Issuer and the other Subject Companies, including the balance
sheets of Issuer and the other Subject Companies as of the end of such Fiscal
Year, and income statements and statements of cash flows of Issuer and the other
Subject Companies for such Fiscal Year; in each case prepared in reasonable
detail and in accordance with GAAP consistently applied and setting forth in
comparative form the figures for the previous fiscal year, certified by the
chief financial officer or chief accounting officer of Issuer that they fairly
present the financial condition of Issuer and the other Subject Companies as of
the last day of such Fiscal Year in accordance with GAAP consistently applied,
and the results of their operations and cash flows for such Fiscal Year and
(b) in the case of the consolidated financial statements, a report thereon of
the Accountants, which report shall be unqualified, shall express no doubts,
assumptions or qualifications about the ability of Issuer and the other Subject
Companies to continue as a going concern and contain no other material
qualifications, and shall state that such consolidated financial statements
fairly present the consolidated financial position of Issuer and the other
Subject Companies as of the last day of such Fiscal Year and the results of
their operations and their cash flows for such Fiscal Year in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(iii)                               Officer’s Certificates:  together with each
delivery of financial statements delivered pursuant to clauses (i) or (ii) of
this Section 6.1(b), a certificate of the chief

 

46

--------------------------------------------------------------------------------


 

financial officer or chief accounting officer of Issuer stating (A) that the
signer reviewed the terms of this Agreement and has made, or caused to be made
under his supervision, a review in reasonable detail of the transactions and
condition of each Subject Company during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signer does not have
knowledge of the existence as at the date of such certificate, of any condition
or event that constitutes a Default or an Event of Default or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action Issuer has taken, is taking and proposes to
take with respect thereto and (B) the Debt Service Coverage Ratio for the
immediately preceding four (4) Fiscal Quarters, and the projected Debt Service
Coverage Ratio for the immediately succeeding four (4) Fiscal Quarters, together
with supporting calculations in reasonable detail.

 

(iv)                              Operating Budgets and Cash-Flow
Projections:                                    (A) no later than thirty (30)
days prior to each Fiscal Year, an updated long-term forecast and projection for
the Issuer and the other Subject Companies (the “Updated Forecast”) prepared on
a basis consistent with the Base Case Forecast through the Maturity Date
together with a narrative explaining any changes from the most recent Updated
Forecast delivered pursuant to this clause (iv) and (B) no later than ten
(10) days after it is prepared (but no event later than thirty (30) days prior
to each Fiscal Year which it applies to), each Operating Budget;

 

(v)                                 Operating Reports:  no later than ten
(10) days after an Operating Report is delivered to any lender or agent under
the Senior Credit Documents, such Operating Report;

 

(vi)                              Independent Engineer Reports:  No later than
thirty (30) days after the end of each Fiscal Year, an Independent Engineer
Report, addressed to Note Holders, covering the Fiscal Year most recently ended
and confirming, for the applicable calendar year, the actual post-processing gas
output from the Projects meets or exceeds the Base Case Requirement.

 

(vii)                           Events of Default, Etc.:  promptly upon an
officer of Issuer obtaining knowledge of (A) any event or circumstance that
could reasonably be expected to have a Material Adverse Effect or (B) the
occurrence of any Default or Event of Default, an Officer’s Certificate
specifying in reasonable detail the nature and date, if applicable, of such
occurrence and Issuer’s and any other applicable Subject Company’s intended
actions with respect thereto;

 

(viii)                        ERISA Events:  promptly upon becoming aware of the
(A) adoption of a Pension Plan or the obligation to contribute to a
Multiemployer Plan that is subject to Title IV of ERISA by Issuer, any Subject
Company or any ERISA Affiliate of Issuer or any Subject Company, a written
notice specifying which entity has adopted such Pension Plan or has an
obligation to contribute to such Multiemployer Plan, the effective date of such
Pension Plan or Multiemployer Plan or (B) occurrence of any ERISA Event that,
alone or together with other ERISA Events that have occurred, could reasonably
be expected to result in liability to Issuer, any Subject Company or any ERISA
Affiliate of Issuer or any Subject Company in an aggregate  amount exceeding
$1,000,000.

 

(ix)                              Accountants’ Reports:  promptly upon receipt
thereof (unless restricted by applicable professional standards), copies of all
reports submitted to Issuer by independent certified public accountants in
connection with each annual, interim or special audit of the financial
statements of any Subject Company made by such accountants, including, without
limitation, any comment letter submitted by such accountants to management in
connection with their annual audit;

 

47

--------------------------------------------------------------------------------


 

(x)                                 Litigation:  (A) promptly upon any officer
of Issuer obtaining knowledge of (x) the institution of, or non-frivolous
written threat of, any action, suit, proceeding, governmental investigation or
arbitration against or affecting Issuer or any Subject Company or any property
of the foregoing parties (collectively, “Proceedings”) not previously disclosed
in writing by Issuer to Note Holders that (1) involves an excess of $1,000,000
or (2) relates to any Note Document or any transaction contemplated thereby or
(y) any material development in any Proceeding that involves an excess of
$1,000,000, or is otherwise reasonably likely to cause a Material Adverse
Effect; written notice thereof together with such other information as may be
reasonably available to Issuer to enable Note Holders and their counsel to
evaluate such matters; and (B) promptly after request by any Note Holder such
other information as may be reasonably requested by such Note Holder to enable
such Note Holder and its counsel to evaluate any of such Proceedings;

 

(xi)                              Insurance:  (a) As soon as practicable and in
any event within thirty (30) days of the last day of each Fiscal Year, Issuer
will deliver to Note Holders copies of customary insurance certificates
evidencing compliance with the insurance requirements set forth herein naming
the Note Purchaser as additional insured and (B) promptly upon any officer of
Issuer obtaining knowledge thereof, any early cancellation or material change in
terms, coverage or amounts of insurance maintained (or required to be
maintained) by Issuer and the other Subject Companies;

 

(xii)                           Material Agreements:  (A) promptly upon
obtaining knowledge thereof, any material breach or default under a Material
Agreement, (B) promptly upon receipt thereof by Issuer or any other Subject
Company, copies of (x) all material notices and other documents received by any
Subject Company under or pursuant to any Material Agreement (other than a Note
Document), relating to any breach or default or alleged breach or default
thereunder or otherwise relating to any circumstance which could reasonably be
expected to materially affect monetary obligations thereunder or to materially
affect the term thereof, (y) any notice of the exercise of any right related to
any actual or potential breach or dispute (other than a non-material notice
provided in the ordinary course) and (z) any notice relating to an exercise of
any right or option to adjust pricing (other than non material or ordinary
course adjustments), change the term or terminate (including through buy-out)
rights under any Material Agreement; and (C) from time to time upon the
reasonable request of Required Holders make such demands and requests for
information and reports as Issuer or any other Subject Company is entitled to
make under any Material Agreement.

 

(xiii)                        Extraordinary Proceeds:  Promptly upon any officer
of Issuer obtaining knowledge thereof, (A) any Casualty Event, damage or loss
affecting any of the Projects, whether or not insured, if such casualty, damage
or loss is reasonably expected to affect Issuer or any other Subject Companies,
individually or in the aggregate, in excess of $100,000, (B) any Condemnation
Event, (C) the receipt by any Subject Company of any other Extraordinary
Proceeds in excess of $100,000, or (D) the application of any Extraordinary
Proceeds pursuant to clauses (b) or (c) of the definition of “Excluded
Extraordinary Proceeds;” provided, that, for the avoidance of doubt, Excluded
Extraordinary Proceeds are Extraordinary Proceeds;

 

(xiv)                       Authorizations:  Promptly upon any officer of Issuer
obtaining knowledge thereof, notice of any dispute with or claim by any
Governmental Authority or Person involving the revocation of, material
modification of or failure to renew any material Authorization or the imposition
of additional material conditions which in either case could reasonably be
expected to materially and adversely affect the construction, maintenance or
operation of any Project or the financial results thereof.

 

48

--------------------------------------------------------------------------------


 

(xv)                          Cambrian Option:  Promptly upon any officer of
Issuer obtaining knowledge thereof, notice of exercise of, or an intent to
exercise, the Cambrian Option received by the Subject Companies.

 

(xvi)                       Gas Transport Agreements:  Promptly upon any officer
of Issuer obtaining knowledge thereof, notice of the failure at any time of
either Project Company to be party to firm gas transportation agreements that
are in full force and effect sufficient to allow such Project Company to deliver
at least 100% of the minimum gas delivery requirements specified for sale under
any Primary Off-Take Agreement to which it is party to the delivery point
specified in such Primary Off Take Agreement in accordance with the Base Case
Forecast for the subsequent three (3) months.

 

(xvii)                    Other Information:  all other financial statements,
reports or other information or documents with respect to the Subject Companies
or the Projects as Required Holders may reasonably request.

 

6.2                               Maintenance of Existence, etc.

 

Issuer shall, and shall cause each other Subject Company to, at all times
preserve and keep in full force and effect its existence as a corporation,
partnership or limited liability company, as applicable, and the rights and
franchises material to the operation of its Business.

 

6.3                               Payment of Taxes and Claims

 

Issuer shall, and shall cause each other Subject Company to, pay all material
Taxes (including, without limitation, any material Taxes that must be collected
or withheld from third parties and remitted to a taxing authority on behalf of
such third parties), assessments and other governmental charges imposed upon it
or any of its properties or assets or in respect of any of its franchises,
business, income or property before any penalty or interest accrues thereon, and
all claims (including, without limitation, claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien on any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, that no such
Tax, assessment, charge or claim need be paid if being contested in good faith
by appropriate proceedings.

 

6.4                               Maintenance of Properties; Insurance

 

(a)                                 Issuer shall, and shall cause the other
Subject Companies to, maintain (i) good, marketable (subject to the terms of the
Note Documents) and insurable title in its material real property interest in
the Facilities, subject only to Permitted Liens and (ii) good and marketable
(subject to the terms of the Note Documents) title to all of its other material
properties and assets, subject only to Permitted Liens, except, with respect to
the Project Companies, in each case as could not reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 Issuer shall, and shall cause each other
Subject Company to, maintain in good repair, working order and condition
(ordinary wear and tear excepted) all material properties used or useful in the
Business of such Subject Company and from time to time shall make or cause to be
made all appropriate repairs, renewals and replacements thereof so that the
business carried on in connection therewith may be properly conducted at all
times and in accordance with Prudent Industry Practice, except, with respect to
the Project Companies, in each case as could not reasonably be expected to
result in a Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 

(c)                                  Issuer shall, and shall cause each other
Subject Company to, maintain, with Acceptable Insurance Carriers, insurance with
respect to its respective properties and businesses to provide coverage against
loss or damage of the kinds and to the extent customarily insured against by
entities engaged in the same or similar business, of such type and in such
amounts as are customarily carried under similar circumstances by such entities,
but in no event less than the coverage, types and amounts required by any
Material Agreements.  All such liability policies of the Subject Companies shall
name the Note Holders and any Agent as additional insured.

 

6.5                               Compliance with Applicable Laws;
Authorizations

 

(a)                                 Issuer shall, and shall cause each other
Subject Company to, comply with all applicable Laws, noncompliance with which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Issuer shall, and shall cause each other
Subject Company to, from time to time obtain, maintain, retain, observe, keep in
full force and effect and comply in all material respects with the terms,
conditions and provisions of all Authorizations as shall now or hereafter be
necessary under applicable Laws, except any non-compliance which could not
reasonably be expected to have a Material Adverse Effect.

 

6.6                               Inspection

 

Issuer shall, and shall cause each other Subject Company to, permit any
representative or agent of Note Holders (including, without limitation, the
Independent Engineer) to visit and inspect the Facilities and the Projects, and
any related surveys, reports, drawings or other documents, examine each Subject
Company’s books of record and account and meet with appropriate officers and
employees of the Subject Companies to discuss their affairs, finances and
accounts all upon reasonable notice, at such reasonable times and as often as
Required Holders may reasonably request; provided that only one such inspection
per year will be at Issuer’s expense; provided further, that all such
inspections shall be at Issuer’s expense if done during the existence of a
Default or Event of Default.

 

6.7                               Security Interest, Filings and Recordings

 

(a)                                 On or before the Closing Date, Issuer shall,
and shall cause each other Note Document Party to, execute, as debtor, and cause
the filing of UCC financing statements perfecting a first priority Lien in favor
of Note Purchaser or, if an Agent has been appointed, such Agent on behalf of
itself and the Note Holders, in the Collateral.  In addition, Issuer shall, at
its expense, take all other actions that are necessary or reasonably requested
by Required Holders to perfect or maintain the perfection and priority of the
Liens in favor of Note Holders or any Agent in the Collateral.  Without limiting
the generality of the foregoing, Issuer shall file or cause to be filed at its
expense such financing statements and continuation statements in all places
necessary or advisable (in the reasonable opinion of counsel for Note Holders)
to perfect and maintain such perfection and priority of such Lien.

 

(b)                                 If Issuer or any other Subject Company shall
desire to change its legal name, place of business (if it has only one) or the
location of its chief executive office, its jurisdiction of organization, type
of entity or its organizational number, or federal employer identification
number from that identified in Section 5.16, Issuer shall notify Note Holders of
such anticipated change and deliver to Note Holders written notice of the change
and the anticipated effective date of any such change no less than thirty (30)
Business Days prior to any such change and take all actions required under the
Security Documents in connection therewith.

 

50

--------------------------------------------------------------------------------


 

6.8                               Books and Records

 

Issuer shall, and shall cause each other Subject Company to, maintain true,
correct and complete books and records.

 

6.9                               Performance of Agreements

 

(a)                                 Issuer shall, and shall cause each other
Subject Company to, comply, duly and promptly, in all material respects with its
respective obligations and enforce all of its respective rights under the
Material Agreements, except in the case of Material Agreements other than the
Major Project Documents where such non-compliance could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Promptly after the execution and delivery
thereof, Issuer shall furnish Note Holders with true and correct copies of
(i) all amendments, supplements or modifications of any Material Agreements to
which Issuer or any other Subject Company is a party, and (ii) all Material
Agreements entered into after the Closing Date to which Issuer or any other
Subject Company is a party.  Nothing in this Section 6.9B shall be deemed to
modify or limit the restrictions set forth in Section 7.7 hereof.

 

6.10                        Environmental

 

(a)                                 Issuer shall, and shall cause each Project
Company to, comply in all material respects with all Environmental Laws.

 

(b)                                 Issuer shall promptly upon it or any Project
Company becoming aware of the occurrence thereof advise Note Holders in writing
and in reasonable detail of and provide copies of any material documents and
correspondence (including any environmental reports or audits) related to:
(i) any Release of any Hazardous Materials required to be reported by Issuer or
any Project Company to any federal, state or local governmental or regulatory
agency under any applicable Environmental Laws, (ii) any pending or threatened
in writing Environmental Claims involving Issuer or any Project Company that
could reasonably be expected to involve more than $1,000,000 or result in
materially adverse restrictions on the operation of a Project or use of any
Facility or otherwise have a Material Adverse Effect, (iii) any remedial action
taken by Issuer, any Project Company, or any other Person in response to (x) any
Hazardous Materials on, under or about any Facility, the existence of which
could reasonably be expected to result in an Environmental Claim involving more
than $1,000,000 or resulting in materially adverse restrictions on the operation
of a Project or use of any Facility or to otherwise have a Material Adverse
Effect, or (y) any Environmental Claims involving any Subject Company that,
individually or in the aggregate, could reasonably be expected to involve more
than $1,000,000 or to otherwise have a Material Adverse Effect, (iv) Issuer’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could reasonably be expected to cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws, (v) any request for information from any Governmental Authority that
creates a reasonable likelihood that such Governmental Authority is
investigating whether any Subject Company may be potentially responsible for a
Release of Hazardous Materials or in violation of any Environmental Law; and
(vi) any facts, circumstances, condition, or occurrence that could reasonably be
expected to form the basis of an Environmental Claim arising with respect to any
Facility or Project or against any Subject Company, which Environmental Claim
could reasonably be expected to involve more than $1,000,000 or result in
materially adverse restrictions on the operation of a Project or use of any
Facility or otherwise have a Material Adverse Effect.

 

51

--------------------------------------------------------------------------------


 

(c)                                  Issuer shall promptly take, and shall cause
each Subject Company to take, any and all necessary remedial action in
connection with the presence, storage, use, disposal, transportation or Release
of any Hazardous Materials on, under, from, or about any Facility or Project at
any time in order to comply with all applicable Environmental Laws and
Authorizations and to respond to any Environmental Claim made against such
Subject Company.  In the event Issuer or any other Subject Company undertakes
any remedial action with respect to any Hazardous Materials on, under or about
any Facility, such Subject Company shall conduct and complete such remedial
action in compliance with all applicable Environmental Laws, and in accordance
with the policies, orders and directives of all federal, state and local
Governmental Authorities except when, and only to the extent that, such Subject
Company’s liability for such presence, storage, use, disposal, transportation or
discharge of any Hazardous Materials is being contested in good faith by such
Subject Company in accordance with Permitted Contest Procedures.

 

6.11                        Action as Equity Holder

 

Issuer shall, and shall cause each other Subject Company to, at all times
diligently enforce its rights under the Organizational Documents of each of its
respective Subsidiaries.

 

6.12                        Tax Matters

 

Issuer shall, and shall cause each other Subject Company to, at all times
maintain its respective status as a partnership (or other entity treated as a
partnership) or disregarded entity for U.S.  federal, state and local income and
franchise tax purposes.

 

6.13                        Separate Existence

 

The Issuer shall and shall cause each Subject Company to, (a) maintain records
and books of account separate from those of all other Persons including
Affiliates, (b) not commingle its funds or assets with those of any other
Person, (c) provide that its board of directors or other analogous governing
body will hold all appropriate meetings to authorize and approve the Issuer’s or
such Subject Company’s, as applicable, actions, which meetings will be separate
from those of other Persons, (d) conduct in all material respects its business
solely in its own name, in a manner not misleading to other Persons as to its
identity (without limiting the generality of the foregoing, all oral and written
communications (if any), including invoices, purchase order, and contracts, of a
Subject Company shall be made in the name of such Subject Company), (e) obtain
proper authorization from member(s), director(s) and manager(s) as required by
its limited liability company agreement for all of its limited liability company
actions and (f) comply in all material respects with the terms of its limited
liability company agreement.

 

6.14                        Debt Service Reserve Account

 

On or before the fourth anniversary of the Closing Date the Borrower shall open
the Debt Service Reserve Account with the Account Bank and thereafter the Debt
Service Reserve Account shall (i) be subject to an Account Control Agreement in
form and substance reasonably satisfactory to the Required Holders, (ii) be
subject to a first priority security interest of the Secured Party and (iii) be
funded with the Required DSR Balance as required by the Account Management
Annex.

 

SECTION 7.                         NEGATIVE COVENANTS OF ISSUER

 

Issuer covenants and agrees that for so long as any Obligations (other than
inchoate indemnity Obligations for which no claim has been made or is
anticipated) or any Commitments to make Advances shall remain outstanding, it
shall perform or cause to be performed the covenants in this Section 7.

 

52

--------------------------------------------------------------------------------


 

7.1                               Indebtedness; Contingent Obligations

 

Issuer shall not, and shall not permit any other Subject Company to, directly or
indirectly, create, incur, assume, guaranty or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness or Contingent
Obligations, except Permitted Indebtedness and Permitted Contingent Obligations.

 

7.2                               Prohibition on Liens and Related Matters

 

(a)                                 Issuer shall not, and shall not permit any
other Subject Company to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
of such Subject Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, other than Permitted Liens or
filings or notices with respect thereto.

 

(b)                                 Issuer shall not, and shall not permit any
other Subject Company to, enter into any agreement restricting distributions and
dividends other than those set forth in the Senior Credit Documents.

 

(c)                                  Except as expressly provided in the Note
Documents or the Senior Credit Documents Issuer shall not, and shall not permit
any other Subject Company to, directly or indirectly create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of such Subject Company to (i) make any payments,
redemptions, repurchases or other distributions of any kind on any of its
capital stock or other equity interests, (ii) repay or prepay any Indebtedness
or make payments on any other obligations owed by such Subject Company to any
other Subject Company, (iii) make loans or advances to any other Subject
Company, or (iv) transfer any of its property or assets to any other Subject
Company.

 

7.3                               Investments; Joint Ventures

 

Issuer shall not, and shall not permit any other Subject Company to, directly or
indirectly, make or own any investment in any Person (including without
limitation any loan or advance to such Person or creating or becoming a party to
any partnership or joint venture or forming a new subsidiary), except (a) each
Subject Company may continue to hold the investments in their respective
Subsidiaries that they own as of the Closing Date, (b) any Subject Company may
make investments in its existing Subsidiaries from (i) proceeds of equity
contributions made to Issuer after the Closing and (ii) cash which may be
distributed as Restricted Payments under the terms of this Agreement, and
(c) Permitted Investments.

 

7.4                               Restriction on Fundamental Changes; Asset
Sales

 

(a)                                 Issuer shall not, and shall not permit any
other Subject Company to alter its corporate, capital or legal structure, or
enter into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), except, any merger
of a Subject Company with another Subject Company to the extent they are in a
parent subsidiary relationship prior to such merger; provided, that such
transaction would not result in a Change of Control.

 

(b)                                 Issuer shall not, and shall not permit any
other Subject Company to Dispose of, in one transaction or a series of
transactions, any assets, whether now owned or hereafter acquired, except
(i) for sales of methane gas and associated Environmental Attributes in the
ordinary course of business;

 

53

--------------------------------------------------------------------------------


 

provided that such sales comply with Section 7.6, (ii) in the case of the
Project Companies, for disposal in the ordinary course of business of any
damaged, worn out, surplus or obsolete assets; provided that (x) no Default or
Event of Default then exists and (y) such asset is replaced within six
(6) months of such sale if such asset is material to the Business of the
applicable Project Company, (iii) dispositions of cash or Cash Equivalents when
making Permitted Investments, or (iv) in the case of the Project Companies,
other Dispositions of property at fair market value; provided that the aggregate
consideration received in respect of all Dispositions of property pursuant to
this clause (v) shall not exceed $1,000,000 in any period of 12 consecutive
months.

 

(c)                                  Issuer shall not, and shall not permit any
other Subject Company to, acquire by purchase or otherwise all or any portion of
the business, property or fixed assets of, or stock or other evidence of
beneficial ownership of, any Person, except for (i) acquisitions of assets
necessary for the replacement or repair of existing assets in the ordinary
course of business and (ii), in the case of each Project Company, acquisition of
assets to the extent not restricted by the Senior Credit Documents (and, in the
case of Canton, until such time as the Canton Senior Credit Agreement is
effective, as would not be restricted under the DCEMB Senior Credit Agreement if
it was the borrower thereunder); provided that any Capital Expenditure must be
related to the Business of such Project Company.

 

(d)                                 Notwithstanding any other provision in this
Agreement, if (i)  the Note Purchaser or an Affiliate thereof has failed to fund
at least a portion of the Fourth Advance to Issuer by the second anniversary of
the Closing Date and (ii) no Event of Default has occurred and is
continuing, Issuer shall be permitted, after  the second anniversary of the
Closing Date and upon 30 days prior written notice to the Note Purchaser, to
transfer all Securities in Canton owned by the Issuer to the Equity Owner or an
Affiliate of the Equity Owner that is not a Subject Company, and after such
transfer Canton will no longer be considered a Subject Company or a Subsidiary
of the Issuer (a “Permitted Canton Assignment”).

 

7.5                               Restrictions on Issuances or Transfers of
Securities

 

Issuer shall not, and shall not permit any other Subject Company to, directly or
indirectly, issue, sell, transfer, assign, pledge or otherwise encumber, or
grant any options, rights or warrants with respect to, any Securities or other
ownership interests of any Subject Company (other than the Cambrian Option and
any issuance of equity upon exercise of thereof), except (a) issuances of
ownership interests in DCE to the Issuer in connection with Equity Cures,
(b) for Liens on such Securities or other ownership interests created pursuant
to the terms of, and securing obligations under, the Note Documents and Liens
created pursuant to the terms of, and securing obligations under, the Senior
Credit Documents and (c) in the case of each Subject Company other than Issuer,
as is not restricted by the Senior Credit Documents (and, in the case of Canton,
until such time as the Canton Senior Credit Agreement is effective, as would not
be restricted under the DCEMB Senior Credit Agreement if it was the borrower
thereunder) so long as, (i) in the case of clause (c), (A) no Default or Event
of Default then exists and (B) such transaction would not result in a Change of
Control and (ii) in the case of any Lien, such Lien constitutes a Permitted
Lien.

 

7.6                               Transactions with Affiliates

 

(a)                                 Issuer shall not, and shall not permit any
other Subject Company to, engage in any transaction with any officer, director
or holder of five percent (5%) or more of any class of equity Securities of
Issuer or with any Affiliate of Issuer, any other Subject Company or any such
officer, director or holder other than Approved Affiliate Contracts set forth on
Schedule 7.6, unless expressly consented to by Note Holders, except for such
transactions that are (i) on fair and reasonable terms as favorable to such
Subject Company as would be obtainable by such Subject Company at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
officer, director or holder;

 

54

--------------------------------------------------------------------------------


 

provided that such transactions (x) are conducted through contracts terminable
by each Subject Company without any penalty, premium or any termination payment
upon an Event of Default and (y) do not involve Indebtedness or the sale of
methane gas or associated Environmental Attributes or (ii) concern subject
matter not in excess of $100,000, individually, or $500,000 in an aggregate
amount.

 

(b)                                 Issuer shall not, and shall not permit any
other Subject Company to, directly or indirectly amend, supplement, terminate
(or effectively terminate by assignment of rights) or waive, or consent to the
amendment, supplement, termination (or effective termination by assignment of
rights) or waiver of any of the provisions of any Approved Affiliate Contract to
which such Subject Company is a party (other than immaterial amendments,
supplements or waivers), without the express prior written consent of the
Required Holders (such consent not to be conditioned upon any fee).

 

7.7                               Restrictions on Modification or Termination of
Material Agreements and Organizational Documents

 

(a)                                 Issuer shall not, and shall not permit any
other Subject Company to, directly or indirectly amend, supplement (including
through additional confirmations), terminate (or effectively terminate by
assignment of rights) or waive, or consent to the amendment, supplement
(including through additional confirmations), termination (or effective
termination by assignment of rights) or waiver of any of the provisions of any
Material Agreement to which such Subject Company is a party (other than
immaterial amendments, supplements or waivers or expiration in accordance with
the terms thereof).

 

(b)                                 Issuer shall not, and shall not permit any
other Subject Company to directly or indirectly, amend, supplement, terminate or
waive, or consent to the amendment, supplement, termination or waiver of any of
the provisions of any Organizational Document (other than immaterial amendments,
supplements or waivers) or enter into or obtain any new Organizational Document
without the express prior written consent of Note Holders.

 

(c)                                  The Issuer shall not, and shall not permit
any Subject Company to, consent to any assignment by any counterparty to a
Material Agreement of such counterparty’s rights under any Material Agreement
without the prior written consent of Note Purchaser.

 

(d)                                 Issuer shall not, and shall not permit any
other Subject Company to, directly or indirectly to enter into any Speculative
Contract.

 

(e)                                  Other than in connection with a Permitted
Refinancing, Issuer shall not, and shall not permit any other Subject Company
to, directly or indirectly amend or supplement  or consent to the amendment, or
supplement of any Senior Credit Document to which such Subject Company is a
party that would (i) increase the annual debt service in any year above the
annual debt service for such Senior Credit Document set forth in the Base Case
Forecast, (ii) increase the sum of (A) the maximum principal amount outstanding
and (B) the maximum principal amount available under such Senior Credit Document
or (iii) result in the terms of such Senior Credit Document being materially
less favorable, taken as a whole, to the Subject Company party to such Senior
Credit Document.

 

(f)                                   Issuer shall not, and shall not permit any
other Subject Company to, enter into any Additional DCEMB Senior Credit Facility
unless (i) DCEMB has extended the term of both the DCEMB Lease Agreement and the
DCE Shell Off-take Agreements to at least 2034 on substantially similar terms,
(ii) such Additional DCEMB Senior  Credit Facility will not increase the annual
debt service in any year above the annual debt service for the DCEMB Senior
Credit Documents forth in the Base Case Forecast and (iii) the aggregate maximum
principal amount outstanding or available under all DCEMB Senior Credit
Documents thereafter would not exceed $45,000,000.

 

55

--------------------------------------------------------------------------------


 

7.8                               Restrictions on Conduct of Business

 

Issuer shall not, and shall not permit any other Subject Company to, engage,
directly or indirectly, in any business other than the (a) ownership of equity
interests in the other Subject Companies, (b) in the case of the Project
Companies, ownership, development, construction and operation of the Projects,
and (c) activities reasonably incidental thereto.

 

7.9                               Restrictions on Prepayment or Refinancing of
Indebtedness

 

Issuer shall not, and shall not permit any other Subject Company to, directly or
indirectly, pay or set apart any sum for any payment, retirement or repurchase
of any Indebtedness or Contingent Obligations other than obligations under the
Note Documents, whether by prepayment, refinancing, exchange, defeasance or
otherwise, other than (a) scheduled principal, interest and fee payments and
mandatory prepayments with respect to Permitted Indebtedness, (b) repayment of
the Existing DCE Notes prior to the fourth anniversary of the Closing and (c) a
Permitted Refinancing of Indebtedness under either of the Senior Credit
Documents.

 

7.10                        Restricted Payments

 

Issuer shall not directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Payment except (a) payments from one Subject Company
to another Subject Company that is an owner of the Subject Company making such
payment (and, in the case of DCE distributions, to the holder of the Cambrian
Interest ratably to any concurrent distribution to the Issuer in accordance with
the Issuer DCE Percentage) and (b) in accordance with the terms of the Account
Management Annex; provided that, in each case, no Event of Default then exists
and is continuing.

 

7.11                        Fiscal Year

 

Issuer shall not, and shall not permit any other Subject Company to, change its
Fiscal Year.

 

7.12                        [RESERVED]

 

7.13                        Lease Transactions

 

The Issuer shall not, and shall not permit any Subject Company to, enter into
any transaction for the lease of any assets (including in connection with any
sale-leaseback transaction), whether operating leases, capital leases or
otherwise, except that (i) Project Companies may enter into (a) Capital Leases
to the extent constituting Permitted Indebtedness and (b) Operating Leases with 
obligations not to exceed $5,000,000 at any time outstanding for all Project
Companies and (ii) the DCEMB Lease Agreement (to the extent it is a lease) shall
not be restricted by this Section 7.13.

 

7.14                        Accounts

 

(a)                                 Issuer shall not open or maintain any
deposit, securities or like account, other than the Collateral Accounts
maintained under the Accounts Control Agreement.

 

(b)                                 Issuer shall not permit the balance of the
Debt Service Reserve Account to be less than the Required DSR Balance (i) on the
fourth anniversary of the Closing Date or (ii) thereafter as required by the
Accounts Agreements.

 

56

--------------------------------------------------------------------------------


 

7.15                        Subsidiary

 

No Subject Company shall acquire or form any Subsidiary other than a Subject
Company existing on the Closing Date.

 

SECTION 8.                         EVENTS OF DEFAULT

 

8.1                               Events of Default

 

The occurrence of any one or more of the following shall constitute an “Event of
Default” under this Agreement:

 

(a)                                 Failure to Make Payments When Due

 

Failure to pay (x) any installment of principal on the Note when due (whether by
acceleration, by notice of prepayment or otherwise) or (y) any interest, fee,
prepayment premium or other Obligation to any Note Holder or any Agent when due
under this Agreement or any other Note Document and, in the case of clause (y),
any such failure to pay such amounts continues for more than three (3) Business
Days after such due date; or

 

(b)                                 Default in Other Agreements

 

(i)                                     Failure of any Subject Company to pay
when due (A) any principal of or interest on any Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$1,000,000 or more or any items of Indebtedness with an aggregate principal
amount of $1,000,000 or more or (B) any Contingent Obligation in an individual
principal amount of $1,000,000 or more or any Contingent Obligations with an
aggregate principal amount of $1,000,000 or more, in each case beyond the end of
any grace period provided therefor and if the effect of such failure is to
cause, or to permit the holder or holders of that Indebtedness or Contingent
Obligation (or a trustee or agent on behalf of such holder or holders) to cause,
that Indebtedness or Contingent Obligation to become or be declared due and
payable prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be (upon the giving or receiving of notice, lapse of
time, both, or otherwise), provided that, in the case of any such failure by a
Project Company, such failure shall not constitute an Event of Default unless
such failure continues for more than ten (10) Business Days; or

 

(ii)                                  breach or default by any Subject Company
with respect to any other material term of (A) any item of any Indebtedness or
Contingent Obligation in an individual principal amount of $1,000,000 or more or
any items of Indebtedness or Contingent Obligation with an aggregate principal
amount of $1,000,000 or more or (B) any loan agreement, mortgage, indenture or
other agreement relating to such Indebtedness or Contingent Obligation, in each
case if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness or Contingent Obligation (or a trustee or
agent on behalf of such holder or holders) to cause, that Indebtedness or
Contingent Obligation to become or be declared due and payable prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be (upon the giving or receiving of notice, lapse of time, both, or
otherwise), provided that, in the case of any such breach or default by a
Project Company, such failure shall not constitute an Event of Default unless
such breach or default is not cured within thirty (30) Business Days.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Breach of Certain Covenants

 

Failure of Issuer to perform or comply with any term or condition contained in
Sections 6.1, 6.2, 6.4(c), 6.7, or 6.13, Section 7 of this Agreement or any
provision of the Account Management Annex.

 

(d)                                 Breach of Warranty

 

Any representation or warranty made by any Note Document Party herein or in any
other Note Document, or in any certificate or other instrument at any time given
by any Note Document Party in writing pursuant hereto or in connection herewith
shall be false, inaccurate or misleading in any material respect on the date as
of which made.

 

(e)                                  Other Defaults Under Agreement

 

Any Note Document Party shall default in the performance of or fail to comply
with any term, condition, covenant or agreement to be performed by it contained
in this Agreement or any other Note Document (other than those expressly
referred to above in Sections 8.1(a) or 8.1(c)) and in each such case such
default or failure to comply shall not have been remedied or waived within
thirty (30) days after the earlier of (i) the date on which such failure shall
have become known to Issuer and (ii) the date on which written notification
thereof shall have been received by Issuer.

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, etc.

 

(i)                                     A court shall enter a decree or order
for relief in respect of any Material Project Party in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, including, without limitation, the Bankruptcy Code, which decree or
order is not stayed; provided that, with respect to the Persons included in
clause (b) of the definition of Material Project Party, any such event shall not
constitute an Event of Default if (A) such Person is replaced with Qualified
Replacement Parties under all Major Project Documents to which such Material
Project Party is a party, and such Qualified Replacement Parties assume all
material obligations of such Major Project Party under such Major Project
Documents or (B) all Major Project Documents to which such Major Project Party
is party are replaced with another agreement or agreements with Qualified
Replacement Parties on terms substantially as favorable to the applicable
Subject Company as the terms of such replaced Major Project Document, in each
case, within 90 days after such event and no Restricted Payments are made during
such time; or

 

(ii)                                  an involuntary case shall be commenced
against any Material Project Party under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including, without limitation, the
Bankruptcy Code; or a decree or order of a court for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over such Material Project Party, or over all or a substantial
part of such Person’s respective property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Material Project Party for all or a substantial part
of such Person’s respective property; or the issuance of a warrant of
attachment, execution or similar process against any substantial part of the
respective property of such Person; and the continuance of any such events
described in this clause (ii) for sixty (60) days unless vacated, dismissed,
bonded, stayed or discharged; provided that, with respect to the Persons
included in clause (b) of the definition of Material Project Party, any such
event shall not constitute an Event of Default if (A) such Person is replaced
with Qualified Replacement Parties under all Major Project Documents to which
such Material Project Party is a party, and such

 

58

--------------------------------------------------------------------------------


 

Qualified Replacement Parties assume all material obligations of such Major
Project Party under such Major Project Documents or (B) all Major Project
Documents to which such Major Project Party is party are replaced with another
agreement or agreements with Qualified Replacement Parties on terms
substantially as favorable to the applicable Subject Company as the terms of
such replaced Major Project Document, in each case, within 90 days after the
completion of such 60 day continuance following the occurrence of such event and
no Restricted Payments are made during such time.

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, etc.

 

Any Material Project Party shall have an order for relief entered with respect
to it or commence a voluntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, including, without limitation,
the Bankruptcy Code, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its respective property; the making by any Material Project Party of any
general assignment for the benefit of creditors; or the inability of any
Material Project Party or the admission by any Material Project Party in writing
of its inability generally to pay its debts as such debts become due; or the
Board of Directors or a similar governing body of any Material Project Party
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to in this Section 8.1(g); provided that, with respect to
the Persons included in clause (b) of the definition of Material Project Party,
any such event shall not constitute an Event of Default if (A) such Person is
replaced with Qualified Replacement Parties under all Major Project Documents to
which such Material Project Party is a party, and such Qualified Replacement
Parties assume all material obligations of such Major Project Party under such
Major Project Documents or (B) all Major Project Documents to which such Major
Project Party is party are replaced with another agreement or agreements with
Qualified Replacement Parties on terms substantially as favorable to the
applicable Subject Company as the terms of such replaced Major Project Document,
in each case, within 90 days after such event and no Restricted Payments are
made during such time.

 

(h)                                 Judgments and Attachments

 

(i)                                     Any one or more money judgments, writs
or warrants of attachment or similar process involving in any individual case or
in the aggregate an amount in excess of $1,000,000 (in either case not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against any Subject
Company or any of their respective assets and (A) such judgment or order shall
remain undischarged, unvacated, unbonded or unstayed for a period in excess of
thirty (30) days (or in any event later than ten (10) days prior to the date of
any proposed sale thereunder) or (B) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order.

 

(ii)                                  Any non-monetary judgment or order shall
be rendered against any Subject Company that has had or could reasonably be
expected to have a Material Adverse Effect and a stay of execution shall not be
obtained within 30 days of the date of entry thereof or any such stay shall
cease to remain effective prior to dismissal of such judgment.

 

(i)                                     Dissolution

 

Any order, judgment or decree shall be entered against any Note Document Party
decreeing the dissolution, liquidation, termination or split up of such Person.

 

59

--------------------------------------------------------------------------------


 

(j)                                    Modification or Impairment of Major
Project Document

 

(i)                                     Any Major Project Document (or any
material provision thereof) shall for any reason cease to be in full force and
effect or enforceable against any party thereto in all material respects prior
to the scheduled termination date thereof or any party shall so state in writing
and (A) the failure of such Major Project Document to be in full force and
effect could reasonably be expected to result in a Material Adverse Effect or
(B) such Major Project Document is not replaced with another agreement or
agreements on terms substantially as favorable to the applicable Subject Company
as the terms of such replaced Major Project Document within one (1) year from
such occurrence.

 

(ii)                                  Any party to a Major Project Document
(except for any Note Document) (including any Subject Company) shall default or
fail to comply in any material respect with any term, condition, covenant or
requirement in any such Major Project Document and (A) such event shall continue
for the lesser of (x) the number of days such party has to cure such default
under the relevant Major Project Document and (y) thirty (30) days, without in
either case such default or failure to comply being cured and (B) (x) such
default of failure could reasonably be expected to result in a Material Adverse
Effect or (y) such Major Project Document is not replaced with another agreement
or agreements on terms substantially as favorable to the applicable Subject
Company as the terms of such replaced Major Project Document within one (1) year
from such occurrence.

 

(k)                                 Enforceability of Note Documents

 

Either (i) any Security Document shall fail to provide, or cease to be effective
to grant, to Note Holders or any Agent on their behalf a first priority
perfected Lien on the Collateral with the priority intended to be created
thereby or any Note Document Party shall so assert in writing or (ii) any Note
Document ceases to be in full force and effect (other than in accordance with
its terms), or the validity or enforceability thereof (or any provision thereof)
shall be contested or disaffirmed in writing by or on behalf of any Note
Document Party.

 

(l)                                     Change of Control

 

Any Change of Control shall occur.

 

(m)                             Environmental Claims and Liabilities

 

Either (i) any Environmental Claim shall have been asserted against any Subject
Company, any Project or any Facility that could reasonably be expected to have a
Material Adverse Effect; (ii) any Release or Hazardous Materials Activity at,
on, under or from a Project or Facility shall have occurred which could
reasonably be expected  to have a Material Adverse Effect; or (iii) any Subject
Company incurs a liability under any Environmental Law that could reasonably be
expected to have a Material Adverse Effect.

 

(n)                                 Casualty/Condemnation Event

 

Any Casualty Event or Condemnation Event shall occur that results in the
destruction or loss of, or damage to, all or substantially all of (i) the Canton
Project if such event could reasonably be expected to result in a Material
Adverse Effect and a Permitted Canton Assignment has not been consummated or
(ii) the DCEMB Project.

 

60

--------------------------------------------------------------------------------


 

(o)                                 Employee Benefit Plans

 

The occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred (and that remain unremedied), could reasonably be
expected to result in a direct liability of Issuer, or any Subject Company in an
aggregate amount exceeding $1,000,000 and any such ERISA Event remains
unremedied for thirty (30) days after Issuer receives notice thereof; or there
shall exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans of the Issuer, Subject Companies and ERISA Affiliates of Issuer and
Subject Companies (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities or any underfunded
Pension Plans taken on in a transaction with Note Holder approval) which exceeds
$1,000,000 and such event remains unremedied for thirty (30) days after the
earlier of (a) the date on which such event shall have become known to Issuer
and (b) the date on which written notification thereof shall have been received
by Issuer.

 

8.2                               Remedies

 

Then (i) upon the occurrence of any Event of Default described in Sections
8.1(f) or 8.1(g), (A) the unpaid principal amount of and accrued and unpaid
interest on the Note(s) including interest at the Default Interest Rate and
Prepayment Premium thereon (determined as provided below) shall automatically
become immediately due and payable, without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Issuer and (B) all Commitments shall terminate and (ii) upon the occurrence and
during the continuation of any other Event of Default, Required Holders may, by
written notice to Issuer, (A) declare all or any portion of the amounts
described in clause (i) above to be, and the same shall further become
immediately due and payable, without presentment, further demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Issuer and/or (B) terminate all Commitments.  Upon any acceleration of the
Obligations pursuant to the terms of this Section 8, Issuer shall be obligated
to pay to Note Holders, Prepayment Premium on the principal accelerated,
determined in accordance with Section 3.3(d) as though the principal amount of
the Note(s) becoming due, or declared to be due and payable, on such date had
been voluntarily prepaid on such date.  The remedies set forth in this Section 8
are in addition to all other rights and remedies available to Note Holders or
any Agent under this Agreement, any other Note Document or by law or equity.

 

SECTION 9.                         MISCELLANEOUS

 

9.1                               Registration and Transfer of the Note

 

(a)                                 Issuer shall keep at its principal office a
register for the registration and registration of transfers of the Note(s).  The
name and address of each holder of the Note(s), each transfer thereof and the
name and address of each transferee of one or more Note(s) shall be registered
in such register.  Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof.  Issuer shall give to any
holder of Note(s) and any Agent promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Note(s). 
Any registered holder of Note(s) shall be considered to be a “Note Holder” for
purposes of this Agreement and each other Note Document.

 

(b)                                 Following the Commitment Termination Date
and subject to Section 9.20, Note Holders may at any time sell, assign, transfer
or negotiate the Note(s), in whole or part, to any Permitted Transferee by
complying with the transfer procedures set forth in Section 9.1(c) below (in the
case of any sale, assignment, transfer or negotiation), provided, however, that
no sale, assignment, transfer, or negotiation of the Note(s) shall be permitted
unless (i) until the second anniversary of the Closing Date,

 

61

--------------------------------------------------------------------------------


 

such sale, assignment, transfer or negotiation is to an Affiliate of the Note
Purchaser, (ii) such sale, assignment, transfer or negotiation would not result
in their being at any one time an excess of three (3) Note Holders that are not
Affiliates of the Note Purchaser, (iii) the parties to each assignment execute
and deliver to the Note Purchaser or any Agent an Assignment and Assumption,
(iv) if such sale, assignment, transfer or negotiation is to a Person other than
a Permitted Transferee of the Note Purchaser, the Issuer shall have provided its
prior consent (such consent not to be unreasonably withheld, conditioned or
delayed); provided, that no such consent shall be required after the occurrence
and during the continuance of an Event of Default, (v) the subsequent purchaser,
assignee, or transferee is a person who qualifies as an “accredited investor” as
that term is defined under Securities and Exchange Commission Rule 501 of
Regulation D under the Securities Act and, (vi) the transaction complies with
applicable federal and state securities laws. Any purported sale, assignment,
transfer or negotiation of the Note(s) to any Person other than a Permitted
Transferee or that otherwise does not meet the requirements of the preceding
sentence shall be null and void ab initio.  Issuer hereby acknowledges and
agrees that any disposition of the Note(s) will give rise to a direct obligation
of Issuer to the transferee, assignee or purchaser From and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and have the rights and obligations of the
assigning Note Holder under this Agreement to the extent provided in the
Assignment and Assumption, and the assigning Note Holder thereunder shall be
released from its obligations under this Agreement to the extent provided in the
Assignment and Assumption and if such assigning Note Holder has assigned its
entire interest, such assigning Note Holder shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections  9.2 and 9.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any purported assignment or transfer by a Note Holder of rights and
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a participation by such Note Holder of
such rights and obligations.

 

(c)                                  Upon any assignment of any Note (whether in
whole or in part) by any Note Holder, such Note Holder shall surrender such Note
at the principal office of Issuer for registration of transfer or exchange (and
in the case of a surrender for registration of transfer, duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or his attorney duly authorized in writing and accompanied
by the address for notices and payment instructions of each transferee of such
Note or part thereof and a representation by such transferee that such
transferee is a Permitted Transferee; provided that such transfer and such
Transferee comply with this Section 9.1), and Issuer shall register such
transfer and shall execute and deliver, at Issuer’s expense, one or more new
Note(s) (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new note shall be substantially in the form of
Exhibit IV.  Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon.

 

(d)                                 Upon receipt by Issuer of evidence
reasonably satisfactory to Issuer of the loss, theft, destruction or mutilation
of such Note, and

 

(i)                                     in the case of loss, theft or
destruction, upon receipt of an unsecured agreement of indemnity or, in the case
of any Note Holder which is not an institutional investor, an indemnity bond, in
each case in such reasonable amount as Issuer shall determine, or

 

(ii)                                  in the case of mutilation, upon surrender
and cancellation thereof,

 

Issuer shall execute and deliver, in lieu thereof, a new Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

62

--------------------------------------------------------------------------------


 

9.2                               Costs and Expenses

 

Issuer agrees to pay on demand (a) all reasonable out-of-pocket costs and
expenses incurred by Note Holders or any Agent (including, without limitation,
the reasonable fees, expenses and disbursements of consultants and counsel to
Note Holders or any Agent including, without limitation, the Independent
Engineer and the Environmental Consultant) in connection with the negotiation,
preparation and execution of this Agreement and the other Note Documents, and
the transactions contemplated hereby and thereby and the creation and perfection
of the Liens in favor of Note Holders or any Agent on behalf of Note Holders
pursuant to the Security Documents, including, without limitation, due diligence
and filing and recording fees and expenses; (b) all reasonable out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, expenses
and disbursements of consultants and counsel to Note Holders or any Agent
including, without limitation, the Independent Engineer) incurred in connection
with the administration of this Agreement and the other Note Documents and any
amendments, consents and waivers (whether entered into or not) to this Agreement
or any other Note Document requested by Issuer and the continued perfection of
Note Holders’ security interests granted pursuant to the Security Documents; and
(c) after the occurrence and during the continuation of a Default or Event of
Default, all reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and costs of settlement and fees and
costs of other consultants) incurred by any Note Holders or Agent in enforcing
any Obligations of or in collecting any payments due from any Note Document
Party hereunder or under any other Note Document by reason of such Default or
Event of Default (including, without limitation, in connection with the sale of,
collection from, or other realization upon any of the Collateral) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.  Expense reimbursement under this
Section 9.2 shall include all reasonable costs and expenses of third party
consultants engaged by or for the benefit of Agent or Note Holders (including
the Independent Engineer and the Environmental Consultant) including in
connection with preparing any reports or any inspections.

 

9.3                               Indemnity

 

(a)                                 In addition to the payment of expenses
pursuant to Section 9.2, Issuer agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless each Note Holder, any
Agent and their Affiliates and their respective officers, directors, employees,
beneficiaries, shareholders and agents (collectively called the “Indemnitees”)
from and against, any and all other Indemnified Liabilities as defined in
Section 9.3(b); provided that Issuer shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise solely from the gross negligence or willful
misconduct of that Indemnitee (or its Affiliates or their respective officers,
directors, employees, beneficiaries, shareholders or agents under such
Indemnitee’s control) as determined by a final judgment of a court of competent
jurisdiction or result from a claim brought by the Issuer or any other Note
Document Party against an Indemnitee for breach of such Indemnitee’s obligations
hereunder or under any other Note Document, if the Issuer or such Note Document
Party has obtained a final judgment in its favor on such claim as determined by
a court of competent jurisdiction.

 

(b)                                 As used herein, “Indemnified Liabilities”
means any and all liabilities, obligations, losses, damages (including, without
limitation, natural resource damages), penalties, actions, judgments, suits,
claims, costs (including, without limitation, the costs of any investigation,
study, sampling, testing, abatement, cleanup, removal, remediation, or other
response action necessary to remove, remediate, clean up, or abate any Hazardous
Materials), reasonable expenses and disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees, expenses and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or

 

63

--------------------------------------------------------------------------------


 

judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign Laws (including securities and commercial Laws and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Note Documents or the negotiation thereof or the transactions
contemplated hereby or thereby (including, without limitation Note Holders’
agreement to purchase Note(s) hereunder or make Advances hereunder or the use or
intended use of proceeds thereof and any broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith or any enforcement of any
of the Note Documents, (including, without limitation, any sale of, collection
from, or other realization upon any of the Collateral), or (ii) any
Environmental Claim or any Hazardous Materials condition relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership or practice of Issuer or any other Subject Company.

 

(c)                                  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in Section 9.3(a) above may be
unenforceable because it is violative of any Law or public policy, Issuer shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable Law, to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.

 

(d)                                 Amounts payable to any Agent or Note Holder
under this Section 9.3 shall be payable within 10 days after demand therefor.

 

(e)                                  To the extent permitted by applicable
Law, Issuer shall not, and shall cause each other Subject Company not to assert,
and Issuer hereby waives and shall cause each other Subject Company to waive,
any claim against any Agent or Note Holder or any of their respective Affiliates
or any director, employee, attorney, agent or sub-agent of any such Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, or as a result of, this
Agreement or any other Note Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, or any
Advance or the use of the proceeds thereof, and Issuer hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

9.4                               Amendments and Waivers

 

No amendment, modification, termination or waiver of any provision of this
Agreement, or any other Note Document or consent to any departure by Issuer
therefrom, shall in any event be effective without the written concurrence of
Required Holders and, if intended to bind Issuer, of Issuer provided that (a) no
amendment, modification, termination or waiver of any provision set forth within
any Note shall be effective without the written concurrence of the holder of
such Note, (b) no amendment, modification or waiver which (i) reduces the amount
of (or forgives) principal, interest, fees or Prepayment Premium payable
hereunder, (ii) reschedules or delays the date of any scheduled payment of
principal, interest, fees or Prepayment Premium hereunder to a later date,
(iii) modifies Section 9.15 or the ratable sharing contemplated thereby,
(iv) changes the priority of payments in Section 3.1 of the Account Management
Annex, or (v) changes the provisions of this Section 9.4 or the definition of
Required Holders, shall be effective without the written concurrence of each
holder of Note(s) affected thereby, (c) no amendment, modification, termination
or waiver of any provision of a Note Document that releases all or substantially
all of the Collateral shall be effective without the consent of each Note
Holder, (d) no amendment, modification, termination or waiver of any provision
of a Note Document that

 

64

--------------------------------------------------------------------------------


 

reduces, increases or otherwise modifies the Commitment of any Note Holder shall
be effective without the consent of each Note Holder and (e) no amendment,
modification, termination or waiver of any provision of a Note Document
affecting the rights or obligations of any Agent shall be effective without the
consent of such Agent.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.  No
notice to or demand on Issuer in any case shall entitle Issuer to any other or
further notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 9.4 shall be binding upon each holder of the Note(s) at the time
outstanding, each future holder of the Note(s), any Agent, and, if signed by a
Note Document Party, on such Note Document Party.  Notwithstanding the
foregoing, if any Note is held by any Affiliate of Issuer, such Note Holder that
is an Affiliate of Issuer (“Affiliate Note Holder”) shall not have any right to
vote or approve any amendment, modification, termination or waiver of any
provision of this Agreement or any other Note Document and any amendment,
modification, termination or waiver of this Agreement or any other Note Document
approved by the other Note Holders in accordance with the provisions of this
Section 9.4 shall be binding on each Affiliate Note Holder.

 

9.5                               Notices

 

(a)                                 Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, or sent by recognized
national overnight courier service or registered or certified mail, postage
prepaid.  Notices shall be effective upon receipt.  For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section 9.5) shall be as follows:

 

Issuer:                                                                                               
c/o Clean Energy Renewable Fuels, LLC
3020 Old Ranch Parkway, Suite 400
Seal Beach, CA  90740
Attn:  Harrison Clay
Telephone No.: 562.493.7231
Telecopier No.: 562.430.8594
Email:  hclay@cleanenergyfuels.com

 

with a copy to:

 

Clean Energy Fuels Corp.
3020 Old Ranch Parkway, Suite 400
Seal Beach, CA  90740
Attn:  Nate Jensen
Telephone No.: 562.493.7239
Telecopier No.: 562.493.4956
Email:  njensen@cleanenergyfuels.com

 

Note Purchaser:                                              Babson Capital
Management LLC 340 Madison Avenue, 18th Floor
New York, NY 10017
Attn:  Brian Daly
Telephone No.: 917-542-8300 x 8305
Telecopier No.: 413-226-3322
Email: bdaly@babsoncapital.com

 

                                                                                                                                   
with a copy to:

 

65

--------------------------------------------------------------------------------


 

Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attn: Peter Mugo
Telephone No.: 413-226-0632
Telecopier No.: 413-226-3632

 

If to any other Note Holders:  the address specified in the transfer instrument
delivered to Issuer in connection with the assignment of the any Note or portion
thereof to it.

 

(b)                                 Notices and other communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).

 

(c)                                  Note Holders and any Agent shall be
entitled to rely and act upon any notices reasonably determined to have been
given by or on behalf of the Issuer even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Issuer shall
indemnify the Indemnitees from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Issuer.

 

9.6                               Survival of Warranties and Certain Agreements

 

All covenants, agreements, representations and warranties made herein and in the
other Note Documents shall survive the execution and delivery of this Agreement,
and the execution and delivery of the Note(s) hereunder and shall remain in
effect until payment in full of the Obligations (other than inchoate indemnity
Obligations for which no claim has been made) and termination of all
Commitments.  Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of Issuer set forth in Sections 3.5(c), 9.2, and
9.3 shall survive repayment of the Obligations and termination of this
Agreement.

 

9.7                               Failure or Indulgence Not Waiver; Remedies
Cumulative

 

No failure or delay on the part of any Note Holder or any Agent in the exercise
of any power, right or privilege hereunder or under such Note(s) shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege or discontinuation thereof preclude other or further
exercise thereof or of any other right, power or privilege.  All rights and
remedies existing under this Agreement and the other Note Documents are
cumulative to and not exclusive of, any rights or remedies otherwise available. 
No notice of demand on Issuer or any other Note Document Party in any case shall
entitle such Person to further notice or demand in similar or other
circumstances.

 

9.8                               Severability

 

In case any provision in or obligation under this Agreement or any other Note
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

66

--------------------------------------------------------------------------------


 

9.9                               Headings

 

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

 

9.10                        Independence of Covenants

 

Except as otherwise expressly stated in a covenant herein, all covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of an Event of Default or Default if
such action is taken or condition exists.

 

9.11                        Applicable Law

 

THIS AGREEMENT AND THE NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

9.12                        Successors and Assigns; Subsequent Holders of Note

 

This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of Note Holders.  The terms and
provisions of this Agreement shall inure to the benefit of any permitted
assignee or transferee of the Note, and in the event of such transfer or
assignment, the rights and privileges herein conferred upon Note Holders shall
automatically extend to and be vested in such permitted transferee or assignee,
all subject to the terms and conditions hereof.  Issuer’s rights and interests
hereunder may not be assigned without the prior written consent of all Note
Holders.  Nothing set forth herein, express or implied, shall be construed to
confer upon any Person (other than the parties hereto) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

9.13                        Marshalling; Payments Set Aside

 

No Note Holder or any Agent shall be under any obligation to marshal any assets
in favor of Issuer or any other party or against or in payment of any or all of
the Obligations.  To the extent that Issuer makes a payment or payments to any
Note Holder (or to any Agent for the benefit of Note Holders), or any Note
Holder or any Agent enforces any security interests or exercises its rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

 

9.14                        Set-Off

 

In addition to any rights now or hereafter granted under applicable Law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default

 

67

--------------------------------------------------------------------------------


 

each Note Holder is hereby authorized by Issuer at any time or from time to
time, without notice to Issuer or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by that
Note Holder to or for the credit or the account of Issuer against and on account
of the obligations and liabilities of Issuer to the Note Holder under this
Agreement, and the other Note Documents, including all claims of any nature or
description arising out of or connection with this Agreement, or any other Note
Document, irrespective of whether or not (i) that Note Holders shall have made
any demand hereunder or (ii) the principal of or interest on the Note(s) or any
other amounts due hereunder shall have become due and payable pursuant to
Section 8 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.

 

9.15                        Ratable Sharing

 

Note Holders hereby agree among themselves that if any of them shall, whether by
voluntary payment, by realization upon security, through the exercise of any
right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Note Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the United States
bankruptcy code or any similar law, receive payment or reduction of a proportion
of the aggregate amount of principal, interest, fees and other amounts then due
and owing to that Note Holder hereunder or under the other Note Documents
(collectively, the “Aggregate Amounts Due” to such Note Holder) which is greater
than the proportion received by any other Note Holder in respect of the
Aggregate Amounts Due to such other Note Holder, then the Note Holder receiving
such proportionately greater payment shall (a) notify each other Note Holder of
the receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Note Holders so that all
such recoveries of Aggregate Amounts Due shall be shared by all Note Holders in
proportion to the Aggregate Amounts Due to them; provided that if all or part of
such proportionately greater payment received by such purchasing Note Holder is
thereafter recovered from such Note Holder upon the bankruptcy or reorganization
of Issuer or otherwise, those purchases shall be rescinded and the purchase
prices paid for such participations shall be returned to such purchasing Note
Holder ratably to the extent of such recovery, but without interest.  Issuer
expressly consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by Issuer to
that holder with respect thereto as fully as if that holder were owed the amount
of the participation held by that holder.

 

9.16                        Classification of Transaction

 

Notwithstanding anything to the contrary herein contained, Note Holders, by
entering into this Agreement or by any action pursuant hereto, will not be, and
neither Issuer nor Note Holders intend any Note Holder to be, deemed a partner
or joint venturer with Issuer.

 

9.17                        Consent to Jurisdiction and Service of Process

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ISSUER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, ISSUER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

68

--------------------------------------------------------------------------------


 

(A)                               ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(B)                               WAIVES ANY DEFENSE OF FORUM NON CONVENIENS
WITH RESPECT TO ANY PROCEEDING IN ANY SUCH COURT;

 

(C)                               AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO ISSUER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 9.5;

 

(D)                               AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ISSUER IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

 

(E)                               AGREES THAT NOTE HOLDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ISSUER IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(F)                                AGREES THAT THE PROVISIONS OF THIS
SUBSECTION 9.16 RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND
ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1402 OR OTHERWISE.

 

9.18                        Waiver of Jury Trial

 

ISSUER AND NOTE HOLDERS HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER NOTE DOCUMENT.  The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims.  Issuer and Note Holders each acknowledge that this waiver is
a material inducement for Issuer and Note Holders to enter into a business
relationship, that Issuer and Note Holders have already relied on the waiver in
entering into this Agreement and the other Note Documents and that each will
continue to rely on the waiver in their related future dealings.  Issuer and
Note Holders further warrant and represent that each has reviewed this waiver
with its legal counsel, and that each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS.  In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

 

69

--------------------------------------------------------------------------------


 

9.19                        Entire Agreement

 

This Agreement and the other Note Documents constitute the entire agreement
between the parties relative to the subject matter hereof.  Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof (including for the avoidance of debt the
Mandate Letter dated January 25, 2013 between Babson Capital Management LLC,
Equity Owner and Greentech Capital Advisors) is superseded by this Agreement and
the other Note Documents.  In the event any provision of this Agreement and any
of the other Note Documents shall conflict, the provisions of this Agreement
shall govern.

 

9.20                        Appointment of Agent(s) Following Transfer of
Note(s)

 

Following any permitted transfer or assignment of any Note(s), Note Holders may
appoint an Agent to act on their behalf under this Agreement and each of the
other Note Documents, including for purposes of perfecting or holding any
security interests in Collateral and enforcing any rights or remedies with
respect thereto; provided, that (i) at any time Note Purchaser or one of its
Affiliates does not hold more than 50% of the Note(s), the Note Holders shall,
if directed by the Issuer, appoint an Agent or (ii) at any time Note Purchaser
or one of its Affiliates does not hold 100% of the Note(s), Note Holders will
appoint an Agent to act as a collateral agent with respect to the Collateral,
including for purposes of perfecting or holding any security interests in
Collateral and enforcing any rights or remedies with respect thereof.  In
connection with any such appointment, Issuer and the holders of Note(s) then
outstanding will enter into an agreement with such Agent (or amend and restate
this Agreement) appointing such Agent as Agent and providing the terms and
conditions on which such Agent will serve as Agent (any such agreement entered
into with an Agent is referred to herein as an “Agency Agreement”).  Any such
Agency Agreement shall be on customary terms and the Issuer and Note Holders
agree to negotiate any such Agency Agreement in good faith.  Following such
appointment such Agent shall be entitled to exercise rights and remedies on
behalf of Note Holders under the Note Documents subject to any limitations set
forth in the Agency Agreement or the Note Documents.  Each subsequent Note
Holder by its acceptance of any Note(s) agrees that any Agent appointed and
serving under the terms of any such Agency Agreement acts as agent on its behalf
under the terms of such Agency Agreement and the other Note Documents (and
further confirms and agrees to such appointment of such Agent thereunder on its
behalf) and agrees to be bound by the provisions of any such Agency Agreement. 
Following notification of the appointment of any Agent by Required
Holders, Issuer shall be entitled to assume that such Agent has authority to act
on behalf of Note Holders for all purposes under the Note Documents (other than
any matters subject to approval of all Note Holders under the terms of any Note
Document) unless it receives notice to the contrary from Required Holders (which
may include a limitation of authority expressly set forth in the notice of
appointment).  Upon any such appointment, Issuer agrees (and agrees to cause the
other Note Document Parties) to take such actions and enter into any
supplemental agreements as may be reasonably requested by Required Holders in
connection with such appointment to (a) reflect such appointment, (b) assign any
Lien or Collateral to such Agent acting on behalf of Note Holders (or perfect
any Lien in the Collateral in the name of such Agent on behalf of Note Holders),
or (c) provide customary indemnities from Issuer to such Agent.  Issuer further
agrees to pay the fees of such Agent in performing the duties specified in the
Agency Agreement, provided that such fees are reasonable and customary in
similar transactions for such duties and such Agent is reasonably acceptable to
Issuer.  At any time that there is an Agent, any consent, waiver or amendment
that may be given or made by the Note Purchaser under this Agreement or any
other Note Document, such consent, waiver or amendment may be given or made by
the Agent or Required Holders except as expressly provided otherwise in
Section 9.4.

 

70

--------------------------------------------------------------------------------


 

9.21                           Counterparts; Effectiveness

 

This Agreement and any amendments, waivers, consents, or supplements may be
executed in counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and written or
telephonic notification of such execution and authorization of delivery thereof
has been received by each party.  Execution of this Agreement by telecopy or
electronic transmission in “.pdf” or comparable format shall be as effective as
delivery of a manually signed original.

 

9.22                           U.S.A. Patriot Act

 

Note Purchaser and each Note Holder hereby notifies Issuer that pursuant to the
requirements of the U.S.A. Patriot Acts, it is required to obtain, verify and
record information that identifies the Issuer, which information includes the
name and address of the Issuer and other information that will allow Note
Holders to identify the Issuer in accordance with the U.S.A. Patriot Act.

 

9.23                           Confidentiality

 

Each Note Holder and any Agent agrees (on behalf of itself and each of its
Affiliates, directors, officers, employees and representatives) to use
reasonable precautions to keep confidential, but in no event less than the
precautions that are in accordance with the customary procedures of such Note
Holder or Agent for handling its own confidential information of such nature,
any non-public information supplied to it by Issuer pursuant to this Agreement,
any other Note Document or the transactions contemplated by any of the
foregoing, which, with respect to such information received after the date
hereof, is identified by Issuer as being confidential at the time the same is
delivered to such Note Holder or Agent; provided, that nothing herein shall
limit the disclosure of any such information (a) to its, and its Affiliates,
partners, shareholders, members, separate account participants and the
directors, officers, employees and agents, including accountants, legal counsel
and other advisors of all of the foregoing (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (b) to
the extent required by statute, rule, regulation or judicial process, (c) to the
extent requested by any Governmental Authority, (d) to the Independent Engineer,
the Environmental Consultant, or any similar independent consultants engaged by
Note Purchaser or Note Holders, (e) as may be required in connection with any
litigation to which Note Purchaser or any Note Holder is a party, (f) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the other Note Documents or the
enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this Subsection 9.23,
to any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisors) to any transactions relating to Obligations or (h) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Note Holder’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Note Holder or its Affiliates; provided, further,
that, unless specifically prohibited by applicable Law or court order, the
affected Note Holder or Agent shall, prior to disclosure thereof, notify Issuer
of any request for disclosure of any such non-public information (A) by any
Governmental Authority or (B) pursuant to legal process; and provided, finally,
that in no event shall any Note Holder or Agent be obligated or required to
return any materials furnished by Issuer.  The obligations of each Note Holder
and any Agents under this Subsection 9.23 shall supersede and replace the
obligations of such Note Holder or Agent under any other confidentiality
agreement in respect of this financing signed and delivered such Person to
Issuer prior to the Closing Date or prior to the date on which any Person
becomes a transferee.

 

71

--------------------------------------------------------------------------------


 

9.24                           Representation of each Note Holder

 

Each Note Holder represents that it is an “accredited investor” by reason of the
provisions of clause (1), (3) or (7) of the definition of that term in
Regulation D of the Securities Act and purchasing the Note for its own account
or for one or more separate accounts maintained by it and not with a view to the
distribution thereof, provided that the disposition of its property shall at all
times be within its control.  Each Note Holder understands that the Note has not
been registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Issuer is
not required to register the Note.

 

72

--------------------------------------------------------------------------------


 

ANNEX A

 

ACCOUNT MANAGEMENT ANNEX

 

This Account Management Annex (this “Annex”) forms a part of the Note Purchase
Agreement dated as of April 25, 2013 between Mavrix, LLC and the Note Holders
from time to time party thereto (the “Agreement”).

 

The terms of this Annex constitute agreements between the parties as therefore
fully set forth in the main body of the Agreement.  In this Annex references to
“Section” or “Sections” mean Sections of the Annex except as otherwise
specifically set forth.

 

SECTION 1.                                                    DEFINITIONS

 

Any capitalized terms in the Annex shall have the meanings set forth in
Section 1.1 of this Agreement.

 

SECTION 2.                                                   THE COLLATERAL
ACCOUNTS

 

2.1                               Security Interest.

 

(a)                                  Without limiting any lien granted under the
Security Agreement, Issuer hereby assigns to Secured Party, and hereby grants to
Secured Party, a security interest in, and Lien on (i) all of Issuer’s right,
title and interest in and to the Collateral Accounts and any sub accounts,
including any cash balances thereunder at any time and all Investments of funds
from any such Collateral Account, (ii) all rights, claims and causes of action,
if any, that Issuer may have against any Person in respect of the foregoing and
all instruments, documents, contract rights, general intangibles, and Investment
Property relating thereto, and (iii) all proceeds of any of the foregoing, in
each case whether now or hereafter existing, whether now owned or hereafter
acquired, wherever the same may be located and whether or not subject to the UCC
as it exists on the date of this Agreement, or as it may hereafter be amended
(the “Account Collateral”).

 

(b)                                 This Agreement secures, and the Account
Collateral is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including without limitation the payment of
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code), of all Obligations.

 

(c)                                  The Issuer, at its sole cost and expense,
shall cause to be duly taken all such actions, including filing and recording,
and re-filing and re-recording, such Financing Statements (or similar statements
or instruments of registration or continuation under the Law of any
jurisdiction), in form reasonably acceptable to the Secured Party, as Secured
Party may from time to time reasonably request or as are necessary under
applicable Law to establish and maintain the security interests contemplated
hereunder as valid, enforceable, first priority security interests (subject to
Permitted Liens) as provided herein and the other rights and security
contemplated herein, all in accordance with the UCC as enacted in any and all
relevant jurisdictions or any other applicable Law. The Issuer shall pay any
applicable filing fees and related expenses. The Issuer authorizes Secured Party
to file any such Financing Statements (or similar statements or instruments of
registration under the law of any jurisdiction) without the signature of the
Issuer.

 

73

--------------------------------------------------------------------------------


 

2.2                               Certain Agreements Regarding the Accounts.

 

(a)                                  All revenues and receipts of Issuer shall
be deposited directly into the Receipt Account in accordance with the terms of
Sections 3.1 through 3.3 below.  Issuer shall direct every Person making any
payments or distributions to Issuer to make all such payments or distributions
directly into the Receipt Account and shall not revoke, rescind or otherwise
modify any such directions.

 

(b)                                 If Issuer (or any Affiliate of Issuer)
receives any such revenues, receipts or distributions other than in the Receipt
Account, Issuer shall (or shall cause such Affiliate to) hold such amounts in
trust for the benefit of Secured Party and deposit such amounts as soon as
reasonably possible, and in any event within three (3) Business Days, into the
Receipt Account in the same form as received (with any necessary endorsement).

 

(c)                                  The Issuer shall, and in respect of third
parties shall use commercially reasonable efforts to, cause all amounts
transferred to the Account Bank to be accompanied by a written direction of such
party transferring such amounts specifying in reasonable detail the source of
such amounts if other than operating cash flow, and the Collateral Account
(including the account number of such Collateral Account) into which such
amounts are to be deposited.

 

(d)                                 Certain additional sub-accounts within the
Collateral Accounts may be established and created by the Account Bank, upon its
receipt of written instructions from Secured Party, or, so long as an Event of
Default has not occurred and is continuing, by an authorized officer of the
Issuer (and approved in writing by Secured Party) from time to time in
accordance with this Annex. The Account Bank may also establish sub-accounts for
the purposes set forth in and in accordance with the terms of the Account
Control Agreement.  All such sub-accounts shall be subject to the terms of this
Annex and the Account Control Agreement applicable to the corresponding
Collateral Account for such sub-account.

 

(e)                                  Except for the Collateral Accounts and any
sub-accounts under this Annex, the Issuer shall not open or maintain or cause to
be opened or maintained with any bank or other financial institution any
deposit, savings, securities or other account during the term of this Annex.

 

(f)                                    Any deposit made into any Collateral
Account shall be irrevocable (except if made as a result of manifest error) and
the amount of such deposit plus any investment earnings thereon shall be held by
the Account Bank and applied, invested and transferred solely as provided in
this Annex and the Account Control Agreement.

 

2.3                               Taxes.

 

The parties hereto acknowledge that all interest and other investment income
earned on amounts on deposit in or credited to the Collateral Accounts shall be
attributed to Issuer for all tax purposes.  Issuer shall be responsible for
determining any requirements for paying taxes or reporting or withholding any
payments for tax purposes hereunder.  Issuer shall prepare and file all tax
information required with respect to the Collateral Accounts.

 

74

--------------------------------------------------------------------------------


 

SECTION 3.                            DEPOSITS, TRANSFERS AND WITHDRAWALS FROM
COLLATERAL ACCOUNTS

 

3.1                               Receipt Account.

 

(a)                                  The following amounts shall be deposited
into the Receipt Account: (i) all receipts of Issuer and (ii) all other amounts
required to be transferred to the Receipt Account from another Collateral
Account pursuant to another provision of this Section 3.

 

(b)                                 Subject to Section 3.3 of this Annex, Issuer
may from time to time request withdrawals and transfers from the Receipt Account
at the times, for the purposes and in the priorities set forth below by issuing
a Withdrawal Notice to Account Bank (with a copy to Secured Party) not less than
5 Business Days in advance of the proposed withdrawal date set forth in such
Withdrawal Notice and otherwise in compliance with the terms of this Annex and
the Account Control Agreement, setting forth the amounts to be withdrawn or
transferred and the account or Person to whom such transfer is being made and
the other information required by the form Withdrawal Notice.

 

(c)                                  Transfers from the Receipt Account shall be
made as follows and in the following priority:

 

(i)                                     First, on each Quarterly Date, pay to
Account Bank for its fees, expenses and indemnity amounts under the Account
Control Agreement and to each Note Holder and any Agent, the amount of all fees,
expenses and indemnity amounts required to be paid to them pursuant to the Note
Documents.

 

(ii)                                  Second, on each Quarterly Date, operating
expenses of the Issuer under the Management Agreement or any other agreement to
which Issuer is a party that is permitted by Section 7.6 of the Agreement in an
amount not to exceed the amount set forth for management fees in the Base Case
Forecast (which amount shall be inclusive of the amounts due pursuant to the
Management Agreement) for any Fiscal Year.

 

(iii)                               Third, on each Quarterly Date, pay to the
Note Holders all Base Interest and Default Interest then due on the Note(s),
including all Base Interest and Default Interest required to be paid in cash
under Section 3.3 of the Agreement in connection with any mandatory and
voluntary prepayments.

 

(iv)                              Fourth, on each Quarterly Date, pay to the
Note Holders all principal then due under Section 3.3(a) of the Agreement.

 

(v)                                 Fifth, on each Quarterly Date, pay to the
Note Holders any (i) principal and Prepayment Premium then due on the
Note(s) (other than principal to be paid pursuant to Section 3.3(a) of the
Agreement and principal to be paid pursuant to clause (vii) of this
Section 3.1(c) of this Annex); including with respect to all principal and
Prepayment Premium required to be repaid under Section 3.3 of the Agreement in
connection with mandatory and voluntary prepayments.

 

(vi)                              Sixth, on each Quarterly Date on or after the
fourth anniversary of the Closing Date, transfer to the Debt Service Reserve
Account, funds sufficient to cause the balance in the Debt Service Reserve
Account to equal the then-applicable Required DSR Balance;

 

(vii)                           Seventh, on the first Cash Sweep Commencement
Date and each Quarterly Date thereafter, transfer to the Note Holders, the
Excess Cash required to be applied to prepay the Loans pursuant to
Section 3.3(b)(ii) of the Agreement.

 

(viii)                        Eighth, on each Quarterly Date, transfer to the
Issuer (or as the Issuer may direct), the remainder, if any, of the amounts on
deposit in the Receipt Account; provided, that the

 

75

--------------------------------------------------------------------------------


 

Restricted Payments Conditions are satisfied on such Quarterly Date and Issuer
has certified such satisfaction in the Withdrawal Notice.

 

3.2                               Debt Service Reserve Account.

 

(a)                                  On the fourth anniversary of the Closing
Date and thereafter as required by this Annex, the Issuer shall cause the Debt
Service Reserve Account to be funded with the then-applicable Required DSR
Balance.  Such amounts and all amounts to be transferred from the Receipt
Account to the Debt Service Reserve Account pursuant to clause vii of
Section 3.1(c) of this Annex shall be held in reserve for application to all or
a portion of the then-applicable Obligations pursuant to this Section 3.2.

 

(b)                                 Subject to Section 3.3 of this Annex, in the
event that cash available in the Receipt Account on any Quarterly Date on or
after the fourth anniversary of the Closing Date after making the payments under
clauses (A) and (B) of Section 3.1(c) of this Annex is insufficient to pay all
amounts due to Secured Party or Note Holders under clauses (iii), (iv) and
(v) of Section 3.1(c) of this Annex, an amount required to cover such shortfall
shall be transferred to Note Holders and/or any Agent, as applicable, from the
Debt Service Reserve Account.  Issuer shall initiate such transfer by delivering
a Withdrawal Notice to Account Bank (with a copy to Secured Party) not less than
5 Business Days in advance of the proposed withdrawal date set forth in such
Withdrawal Notice and otherwise in compliance with the terms of this Annex and
the Account Control Agreement, setting forth the amounts to be withdrawn or
transferred and the account or Person to whom such transfer is being made and
the other information required by the form Withdrawal Notice.

 

(c)                                  Subject to Section 3.3 of this Annex, if on
any Quarterly Date on or after the fourth anniversary of the Closing Date the
balance of the Debt Service Reserve Account shall exceed the then applicable
Required DSR Balance, the Issuer may request that the excess amount be
transferred to the Receipt Account by delivering a Withdrawal Notice (with a
copy to Secured Party) to Account Bank not less than 5 Business Days in advance
of the proposed transfer date set forth in such Withdrawal Notice and otherwise
in compliance with the terms of this Annex and the Account Control Agreement,
setting forth the amount to be transferred and instructing that it be
transferred from the Debt Service Reserve Account to the Receipt Account and the
other information required by the form Withdrawal Notice.

 

3.3                               Notice of Exclusive Control and Other Special
Terms Regarding Withdrawals.

 

(a)                                  Any request for withdrawal by Issuer made
under Sections 3.1 through 3.2 of this Annex shall be deemed to constitute a
representation and warranty by Issuer that such withdrawal is permitted under
the terms of this Annex and the other Note Documents.  If Issuer shall at any
time request a transfer not permitted under the terms of this Agreement or under
any other Note Document and such transfer is made, such transfer shall
constitute an immediate “Event of Default.”

 

(b)                                 Notwithstanding any other provision
contained in this Annex, if at any time after the occurrence and during the
continuance of an Event of Default Secured Party delivers to the Account Bank
(with a copy to the Issuer) a Notice of Exclusive Control and until written
revocation of such notice is delivered to the Account Bank by Secured Party, the
Account Bank shall take all directions, instructions or orders with respect to
all of the Collateral Accounts or any Account Collateral solely from Secured
Party without further consent by Issuer or any other Person.  Issuer
acknowledges and agrees to the rights of Secured Party under this Section 3.3
and agrees that all rights of Issuer to give instructions to Account Bank are
subject to the terms of this Section 3.3.

 

(c)                                  In addition to, and not in limitation of,
Secured Party’s rights under Section 3.3(b) and 3.3(d) of this Annex, if Secured
Party determines that any direction, instruction or order (including any

 

76

--------------------------------------------------------------------------------


 

Withdrawal Notice) given by Issuer to Account Bank is not in accordance with the
terms of this Annex or any other provision of the Agreement or any other Note
Document, it may send a Notice of Exclusive Control or other written notice to
Account Bank (with a copy to Issuer) blocking such direction, instruction or
order.

 

(d)                                 If at any time Issuer fails to request a
transfer or withdrawal provided for in Sections 3.1 through 3.2. of this Annex
(or is not able to as a result of the imposition of a Notice of Exclusive
Control) Secured Party may (but shall have no obligation to) request some or all
of the transfers specified in Sections 3.1 through 3.2 of this Annex.  Nothing
in this Section 3(d) shall be deemed to limit any other rights or remedies of
Secured Party or any Note Holder upon the occurrence of any Event of Default or
a Default, including, without limitation, the right, during the continuance of
an Event of Default, to apply any and all Account Collateral to repay the
Note(s).

 

(e)                                  Except as otherwise expressly set forth
herein, any certificate or written instruction to be delivered hereunder by the
Issuer shall be executed by an Authorized Officer of the Issuer and delivered to
the Account Bank and Secured Party prior to 11:00 a.m. (New York City time) on
the date such certificate or other written instruction is to be delivered under
the terms of this Annex or the Account Control Agreement. In no event shall any
Withdrawal Notice be considered delivered hereunder if it is incomplete in any
material respect, is not substantially in the form of the corresponding exhibit,
if applicable, or does not otherwise substantially meet the requirements set
forth in this Agreement, including any set forth in any exhibit.

 

SECTION 4.                            NOTE PROCEEDS

 

Notwithstanding any other provision contained in this Annex, the Agreement or
any other Note Document, (a) no proceeds of any Advance shall be subject to this
Annex or required to be deposited into any Collateral Account and (b) the Issuer
shall at all times have the exclusive authority to direct all proceeds of any
Advance.

 

SECTION 5.                            MISCELLANEOUS

 

5.1                               Secured Party Appointed Attorney in Fact.

 

Issuer irrevocably appoints Secured Party as Issuer’s attorney in fact, with
full authority in the place and stead of Issuer and in the name of Issuer,
Secured Party or otherwise, from time to time in Secured Party’s discretion,
after the occurrence and during the continuance of an Event of Default, to take
any action and to execute any instrument that such Secured Party may deem
reasonably necessary or advisable to accomplish the purposes of this Account
Management Annex and the Account Control Agreement.

 

5.2                               Note Holders/Secured Parties May Perform.

 

If Issuer fails to perform any agreement it is required to perform contained in
this Account Management Annex or in the Account Control Agreement, Secured Party
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of Secured Party incurred in connection therewith shall be payable by
Issuer under Section 9.2 of the Agreement.

 

5.3                               Incumbency Certificates; Authorized Persons.

 

Issuer shall furnish to Secured Party on or prior to the Closing Date and from
time to time thereafter as may be reasonably requested by Secured Party duly
executed incumbency certificates

 

77

--------------------------------------------------------------------------------


 

showing the names, titles and specimen signatures of persons authorized on
behalf of such party to take the actions and give the certificates,
notifications, approvals and payment instructions required by the Account
Management Annex and the Account Control Agreement.

 

5.4                               Term.

 

This Account Management Annex, and the grant of security hereunder, shall remain
in full force and effect until payment in full of all Obligations (other than
unasserted contingent indemnity obligations) and the termination of all
Commitments under the Agreement.

 

5.5                               Reinstatement.

 

This Account Management Annex and the obligations of the Issuer hereunder shall
continue to be effective or be automatically reinstated, as the case may be, if
and to the extent that for any reason any amount received by the Secured Party
or Note Holders in respect of the Obligations is rescinded or otherwise
restored, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, all as if such payment had not been made.

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by their respective duly authorized officers as of the date first
written above.

 

 

MAVRIX, LLC, as Issuer

 

 

 

 

 

By:

/s/ Harrison S. Clay

 

Name:

Harrison S. Clay

 

Title:

President

 

Signature Page To Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE

 

COMPANY

 

 

 

By: Babson Capital Management LLC, its Investment

 

Adviser

 

 

 

By:

/s/ Brian J. Daly

 

Name:

Brian J. Daly

 

Title:

Managing Director

 

Signature Page To Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit I to

Note Purchase Agreement

 

 

[g108861ks17i001.jpg]

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

(Access Restricted after Notice)

 

This Deposit Account Control Agreement (the “Agreement”), dated as of the date
specified on the initial signature page of this Agreement, is entered into by
and among Mavrix, LLC (“Company”), Massachusetts Mutual Life Insurance Company
(“Secured Party”) and Wells Fargo Bank, National Association, a national banking
association (“Bank”), and sets forth the rights of Company and Secured Party and
the obligations of Bank with respect to the deposit account of Company at Bank
identified at the end of this Agreement as the Deposit Account (the “Deposit
Account”).

 

1.                                      Secured Party’s Interest in Deposit
Account.  Company hereby confirms the security interest granted by Company to
Secured Party in all of Company’s right, title and interest in and to the
Deposit Account and all funds now or hereafter on deposit in or payable or
withdrawable from the Deposit Account, including without limitation, the Account
Collateral (as such term is defined in the Note Purchase Agreement (the “Note
Purchase Agreement”) of even date herewith by and between Company and Secured
Party) (collectively, the “Deposit Account Assets”).  In furtherance of the
intentions of the parties hereto, this Agreement constitutes written notice by
Secured Party to Bank of Secured Party’s security interest in the Deposit
Account and written confirmation by Company of such security interest.  The
aforesaid security interest in the Deposit Account Assets has been granted under
the Note Purchase Agreement and a Security Agreement of even date herewith by
and between Company and Secured Party, a copy of which has been provided to
Bank.  A copy of the Account Management Annex of the Note Purchase Agreement has
been provided to the Bank.

 

2.                                      Secured Party Control.  Bank, Secured
Party and Company each agrees to the following:

 

(a) prior to the receipt by the Bank of instructions substantially in the form
annexed hereto as Exhibit A (“Disposition Instructions”), and after withdrawal
by the Secured Party of such instructions substantially in the form annexed
hereto as Exhibit B (“Withdrawal Instructions”), Bank will comply with
instructions given to Bank by the Company without further consent whatsoever
from the Secured Party (which such instructions shall be substantially in the
form of Exhibit C hereto); and

 

(b) after the receipt by the Bank of Disposition Instructions and prior to
receipt by the Bank of Withdrawal Instructions, Bank will unconditionally comply
with instructions given to Bank by the Secured Party without further consent
whatsoever from Company.

 

--------------------------------------------------------------------------------


 

3.                                      New York Uniform Commercial Code. 
Company, Secured Party and Bank agree that (a) the Deposit Account has been
established by Depositary on the Depositary’s books and constitutes a “deposit
account” within the meaning of Section 9-102 (a) (29) of the NY-UCC and that
Depositary is a “bank” under Section 9-102 of the NY-UCC; (b) the “bank’s
jurisdiction” (within the meaning of Section 9-304 of the NY-UCC) shall be the
State of New York in respect of the Deposit Account.

 

4.                                      Balance Reports and Bank Statements. 
Bank agrees, at the request of Secured Party on any day on which Bank is open to
conduct its regular banking business, other than a Saturday, Sunday or public
holiday (each a “Business Day”), to make available to Secured Party a report
(“Balance Report”) showing the securities or sums in the Deposit Account as of
the beginning of such Business Day, by a transmission method determined by Bank,
in Bank’s sole discretion.  Company expressly consents to this transmission of
information.

 

5.                                      Bank Fees.  Company agrees to pay
(i) all Bank’s fees and expenses as Company and Bank have agreed to in writing
and (ii) for account services provided with respect to the Deposit Account
(collectively “Bank Fees”), including, but not limited to, reasonable fees for
(a) Balance Reports provided on the Deposit Account, (b) funds transfer services
with respect to the Deposit Account, and (c) duplicate bank statements.  The
Bank Fees will be paid by Company to Bank, without setoff or counterclaim,
within five (5) calendar days after demand from Bank.  Secured Party agrees to
pay up to $50,000 (throughout the duration of this Agreement) of any Bank Fees
which accrue within fifteen (15) calendar days after demand, without setoff or
counterclaim, to the extent such Bank Fees are not paid in full by Company
within thirty (30) calendar days after demand on Company by Bank.

 

6.                                      Subordination of Bank’s Rights.  Bank
hereby subordinates to the security interest of Secured Party in the Deposit
Account (i) any security interest which Bank may have or acquire in the Deposit
Account, and (ii) any right which Bank may have or acquire to set off or
otherwise apply any Deposit Account Assets against the payment of any
indebtedness from time to time owing to Bank from Company, except for debits to
the Deposit Account permitted under this Agreement for the payment of Bank Fees.

 

7.                                      Bankruptcy Notice; Effect of Filing.  If
Bank at any time receives notice of the commencement of a bankruptcy case or
other insolvency or liquidation proceeding by or against Company, Bank will
continue to comply with its obligations under this Agreement, except to the
extent that any action required of Bank under this Agreement is prohibited under
applicable bankruptcy laws or regulations or is stayed pursuant to the automatic
stay imposed under the United States Bankruptcy Code or by order of any court or
agency.

 

8.                                      Legal Process, Legal Notices and Court
Orders.  Bank will comply with any legal process, legal notice or court order it
receives in relation to the Deposit Account if Bank determines in its sole
discretion that the legal process, legal notice or court order is legally
binding on it; provided however, that Bank will give at least ten (10) days
prior written notice to Secured Party of any intended compliance unless
non-compliance would subject Bank to criminal liability.

 

2

--------------------------------------------------------------------------------


 

9.                                      Indemnification.

 

(a)                                  Company will indemnify, defend and hold
harmless Bank, its officers, directors, employees, and agents (collectively, the
“Indemnified Parties”) from and against any and all claims, demands, losses,
liabilities, damages, costs and expenses (including reasonable attorneys’ fees)
(collectively “Losses and Liabilities”) Bank may suffer or incur as a result of
or in connection with (a) Bank complying with any binding legal process, legal
notice or court order referred to in the immediately preceding paragraph of this
Agreement, (b) Bank following any instruction or request of Secured Party,
including but not limited to any Disposition Instructions, or (c) Bank complying
with its obligations under this Agreement, except to the extent such Losses and
Liabilities are caused by Bank’s gross negligence or willful misconduct.

 

(b)                                 To the extent Losses (as defined below) are
not covered or reimbursed to the Bank by the Company, Secured Party will
indemnify, defend and hold harmless Bank, its officers, directors, employees,
and agents from and against any and all claims, demands, losses, liabilities,
damages, costs and expenses (including resonable attorneys’ fees) (“Losses”)
Bank may suffer or incur as a result of or in connection with Bank following any
instruction or request of Secured Party, including, but not limited to, any
Disposition Instructions or Withdrawal Instructions, except to the extent such
Losses are caused by Bank’s gross negligence or willful misconduct.

 

10.                               Bank’s Responsibility.  This Agreement does
not create any obligations of Bank, and Bank makes no express or implied
representations or warranties with respect to its obligations under this
Agreement, except for those expressly set forth herein. In particular, Bank need
not investigate whether Secured Party is entitled under the Note Purchase
Agreement to give Disposition Instructions.  Bank may rely on any and all
notices and communications it believes are given by the appropriate party.  Bank
will not be liable to Company, Secured Party or any other party for any Losses
and Liabilities caused by (i) circumstances beyond Bank’s reasonable control
(including, without limitation, computer malfunctions, interruptions of
communication facilities, labor difficulties, acts of God, wars, or terrorist
attacks) or (ii) any other circumstances, except to the extent that such Losses
and Liabilities are caused by Bank’s gross negligence or willful misconduct.  In
no event will Bank be liable for any indirect, special, consequential or
punitive damages, whether or not the likelihood of such damages was known to
Bank, and regardless of the form of the claim or action, or the legal theory on
which it is based.  Any action against Bank by Company or Secured Party under or
related to this Agreement must be brought within twelve (12) months after the
cause of action accrues.

 

11.                               Termination.  This Agreement may be terminated
by Secured Party or Bank at any time by either of them giving thirty (30)
calendar days prior written notice of such termination to the other parties to
this Agreement at their contact addresses specified after their signatures to
this Agreement; provided, however, that this Agreement may be terminated
immediately upon written notice from Secured Party to Bank on termination or
release of Secured Party’s security interest in the Deposit Account; provided
that any notice from Secured Party relating to such termination must contain
Secured Party’s acknowledgement of the termination or release of its security
interest in the Deposit

 

3

--------------------------------------------------------------------------------


 

Account.  Company’s and Secured Party’s respective obligations to report errors
in funds transfers and bank statements and to pay Bank Fees, as well as the
indemnifications made, and the limitations on the liability of Bank accepted, by
Company and Secured Party under this Agreement will continue after the
termination of this Agreement with respect to all the circumstances to which
they are applicable, existing or occurring before such termination, and any
continuing liability of any party to this Agreement, as determined under the
provisions of this Agreement, with respect to acts or omissions of such party
prior to such termination will also survive such termination.  Upon termination
of this Agreement by Bank, Bank unconditionally covenants and agrees that it
shall deliver the Deposit Account Assets as directed by Secured Party, even if
such direction is delivered following the end of the thirty (30) day notice
period provided for in this paragraph.

 

12.                               Modifications, Amendments, and Waivers.  This
Agreement may not be modified or amended, or any provision thereof waived,
except in a writing signed by all the parties to this Agreement.

 

13.                               Notices.  All notices from one party to
another must be in writing, must be delivered to Company, Secured Party and/or
Bank at their contact addresses specified after their signatures to this
Agreement, or any other address of any party communicated to the other parties
in writing, and will be effective on receipt.  Any notice sent by a party to
this Agreement to another party must also be sent to all other parties to this
Agreement.  Bank is authorized by Company and Secured Party to act on any
instructions or notices received by Bank if (a) such instructions or notices
purport to be made in the name of Company or Secured Party, (b) Bank reasonably
believes that they are so made, and (c) they do not conflict with the terms of
this Agreement as such terms may be amended from time to time, unless such
conflicting instructions or notices are supported by a court order.

 

14.                               Assignment; Successors and Assigns.  Secured
Party may not assign or transfer its rights or obligations under this Agreement
to any person or entity without the prior written consent of Bank, which consent
will not be unreasonably withheld or delayed.  Notwithstanding the foregoing,
Secured Party may transfer its rights and duties under this Agreement to a
transferee to which, by contract or operation of law, Secured Party transfers
substantially all of its rights and duties under the Note Purchase Agreement;
provided that, as between Bank and Secured Party, Secured Party will not be
released from its obligations under this Agreement unless and until Bank
receives any such transferee’s binding written agreement to assume all of
Secured Party’s obligations hereunder.  Bank may not assign or transfer its
rights or obligations under this Agreement to any person or entity without the
prior written consent of Secured Party and Company, which consent will not be
unreasonably withheld or delayed; provided, however, that no such consent will
be required if such assignment or transfer takes place as part of a merger,
acquisition or corporate reorganization affecting Bank.  Company may not assign
or transfer its rights or obligations under this Agreement without the prior
written consent of Secured Party.  This Agreement shall be binding upon and
inure to the exclusive benefit of the parties hereto and their respective legal
successors and permitted assigns.

 

15.                               Governing Law; Jurisdiction.  This Agreement
shall be construed, interpreted and enforced in accordance with, and shall be
governed by, the laws of the State of New York

 

4

--------------------------------------------------------------------------------


 

applicable to contracts made and to be performed wholly therein without giving
effect to principles of conflicts or choice of laws thereof.  Each of the
parties hereto hereby irrevocably consents and submits to the exclusive
jurisdiction of the Supreme Court of the State of New York for the County of New
York and the United States District Court for the Southern District of New York
in connection with any claim, action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby and waives any objection
to venue in New York County, New York, or such District.  For purposes of
Article 9 of the NYUCC as it applies to this Agreement, New York law will
govern.

 

16.                               Severability.  To the extent that the terms of
this Agreement are inconsistent with, or prohibited or unenforceable under, any
applicable law or regulation, they will be deemed ineffective only to the extent
of such prohibition or unenforceability, and will be deemed modified and applied
in a manner consistent with such law or regulation.  Any provision of this
Agreement which is deemed unenforceable or invalid in any jurisdiction will not
affect the enforceability or validity of the remaining provisions of this
Agreement or the same provision in any other jurisdiction.

 

17.                               Counterparts.  This Agreement may be executed
in any number of counterparts each of which will be an original with the same
effect as if the signatures were on the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopier or
electronic image scan transmission (such as a “pdf” file) will be effective as
delivery of a manually executed counterpart of the Agreement.

 

18.                               Entire Agreement.  This Agreement contains the
entire agreement among all the parties to this Agreement with respect to Bank’s
obligations in connection with the Deposit Account and Deposit Account Assets,
subject to the Note Purchase Agreement.

 

19.                               Controlling Agreement.  With the exception of
matters involving only Secured Party and Company (and not Bank), in the event of
any conflict between this Agreement and the Note Purchase Agreement, this
Agreement shall be binding and controlling in each and every respect.

 

20.                               Security Procedure For Funds Transfers.  The
Bank shall confirm each funds transfer instruction received from the Company or
Secured Party by means of the security procedure selected by such party and
communicated to the Bank through a signed certificate in the form of Schedule A
or Schedule B (each, “Schedule” and together, the “Schedules”), respectively,
attached hereto, which upon receipt by the Bank shall each become a part of this
Agreement.  Once delivered to the Bank, the Schedules may be revised or
rescinded only by a writing signed by an authorized representative of the
Company or Secured Party.  Such revisions or rescissions shall be effective only
after actual receipt and following such period of time as may be necessary to
afford the Bank a reasonable opportunity to act on it.  If a revised Schedule or
a rescission of an existing Schedule is delivered to the Bank by an entity that
is a successor-in-interest to a party, such document shall be accompanied by
additional documentation satisfactory to the Bank showing that such entity has
succeeded to the rights and responsibilities of the party under this Agreement. 
The parties understand that the Bank’s inability to receive or confirm funds
transfer instructions pursuant to the security procedure selected by such party
may result in a delay in accomplishing such funds transfer, and agree that the
Bank shall not be liable for any loss caused by any such delay.

 

5

--------------------------------------------------------------------------------


 

This Agreement has been signed by the duly authorized officers or
representatives of Company, Secured Party and Bank as of the date specified
below.

 

Date: April 25, 2013

 

 

 

Deposit Account Number:

 

 

 

 

MAVRIX, LLC, as Company

 

 

 

By:

/s/ Harrison S. Clay

 

Name:

Harrison S. Clay

 

Title:

President

 

 

Address for Notices:

 

 

 

c/o Clean Energy Renewable Fuels, LLC

 

3020 Old Ranch Parkway, Suite 400

 

Seal Beach, CA 90740

 

Attention: Harrison Clay

 

 

 

with a copy to:

 

Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway, Suite 400

 

Seal Beach, CA 90740

 

Attention: Nate Jensen

 

 

6

--------------------------------------------------------------------------------


 

MASSACHUSETTS MUTUAL LIFE

 

INSURANCE COMPANY, as Secured Party

 

 

 

By:  Babson Capital Management LLC, its

 

Investment Adviser

 

 

 

By:

/s/ Brian J. Daly

 

Name:

Brian J. Daly

 

Title:

Managing Director

 

 

 

Address for Notices:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management, LLC

 

Energy Finance Group

 

 

 

 

 

340 Madison Ave, 18th Floor

 

New York, NY 10017

 

Attn: Brian J. Daly

 

 

[SIGNATURE PAGES CONTINUE]

 

7

--------------------------------------------------------------------------------


 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

By:

/s/ Alexander Pabon

 

Name:

Alexander Pabon

 

Title:

Relationship Manager

 

 

 

Address for Notices:

 

 

 

Wells Fargo Bank, National Association

 

150 East 42nd Street, 40th Floor

 

New York, New York 10017

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of Secured Party]

 

To:                             Wells Fargo Bank, National Association

150 East 42nd Street, 40th Floor

New York, New York 10017

 

Re:                            
Deposit Account No. [·]

 

Ladies and Gentlemen:

 

Reference is made to that certain Deposit Account Control Agreement dated as of
April [  ], 2013 (the “Agreement”) among Mavrix, LLC (“Company”), the
undersigned secured party (the “Secured Party”) and you, regarding the Deposit
Account (as such term is defined in the Agreement).  In accordance with
Paragraph 2 of the Agreement, the Secured Party hereby gives you formal notice
in accordance with the Note Purchase Agreement (as defined in the Agreement)
that the Secured Party is entitled to provide this notice of exclusive control,
and the Secured Party accordingly hereby instructs you from hereafter (until the
Secured Party withdraws this notice) to accept instruction exclusively from the
Secured Party with respect to the Deposit Account and to take no further
instruction from the Company with respect thereto.

 

 

Very truly yours,

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as Secured Party

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

[Letterhead of Secured Party]

 

To:                             Wells Fargo Bank, National Association

150 East 42nd Street, 40th Floor

New York, New York 10017

 

Re:                            
Deposit Account No. [·]

 

Ladies and Gentlemen:

 

Reference is made to that certain Deposit Account Control Agreement dated as of
April [  ], 2013 (the “Agreement”) among Mavrix, LLC (“Company”), the
undersigned secured party (the “Secured Party”) and you, regarding the Deposit
Account (as such term is defined in the Agreement).  In accordance with
Paragraph 2 of the Agreement, the Secured Party hereby gives you formal notice
in accordance with the Note Purchase Agreement (as defined in the Agreement)
that the Secured Party is withdrawing its exclusive control of the Deposit
Account in accordance with the Note Purchase Agreement.  Accordingly, you may
accept instructions in connection with the Deposit Account going forward from
the Company, and shall not comply with instructions from the Secured Party until
such time as another Disposition Instruction is provided to the Bank in
accordance with Section 2 of the Agreement.

 

 

Very truly yours,

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as Secured Party

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Withdrawal Notice

 

WITHDRAWAL NOTICE

 

Date:

 

,

 

Requested disbursement date:

 

,

 

 

Wells Fargo Bank, National Association
150 East 42nd Street, 40th Floor
New York, NY 10017
Attention: Alexander Pabon
Facsimile: 866-969-4026

 

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management, LLC
340 Madison Avenue, 18th Floor
New York, New York 10017
Attention: Brian J. Daly
Facsimile: 413-226-3322

 

Re:                             Mavrix, LLC

 

Ladies and Gentlemen:

 

Reference is made to (i) the Note Purchase Agreement, dated as of April [·],
2013 (the “Note Purchase Agreement”), among Mavrix, LLC, a Delaware limited
liability company (the “Issuer”), Massachusetts Mutual Life Insurance Company,
as Note Purchaser, and each of the other parties thereto from time to time and
(ii) the Deposit Account Control Agreement, dated as of April [·], 2013 (the
“DACA”), by and among the Issuer, Massachusetts Mutual Life Insurance Company,
as Secured Party (in such capacity, the “Secured Party”), and Wells Fargo Bank,
National Association, as Bank (the “Account Bank”).

 

The undersigned is an authorized officer of the Issuer and is delivering this
certificate pursuant to Section[s] [3.1(b),] [3.2(b),] [and] [3.2(c)] of the
Account Management Annex of the Note Purchase Agreement.(1)  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned (whether
directly or by reference to another agreement) in the Note Purchase Agreement.

 

--------------------------------------------------------------------------------

(1)  Other sections may be added as necessary in accordance with the Account
Management Annex.

 

3

--------------------------------------------------------------------------------


 

1.             Receipt Account.  The following transfers are requested to be
made from the Receipt Account on [          ,     ](2), which is a Quarterly
Date, in accordance with this Withdrawal Notice as set forth in greater detail
in attached Schedule I:

 

(a)                                 In accordance with Section 3.1(c)(i) of the
Account Management Annex, we request that $[               ] be withdrawn and
transferred to the Account Bank and to each Note Holder and any Agent in amounts
set forth in greater detail in Part A of Schedule I.  Such Amounts constitute
the amount of all fees, expenses and indemnity amounts required to be paid to
such parties pursuant to the Note Documents .

 

(b)                                 In accordance with Section 3.1(c)(ii) of the
Account Management Annex, we request that $[               ] be withdrawn and
transferred to the parties and in the amounts set forth in greater detail in
Part B of Schedule I.  Such amounts constitute the amounts for management fees
to be paid to such parties consistent with the Base Case Forecast and the
Management Agreement.

 

(c)                                  In accordance with Section 3.1(c)(iii) of
the Account Management Annex, we request that $[                ] be withdrawn
and transferred to the Note Holders in the amounts set forth in greater detail
in Part C of Schedule I.  Such amounts constitute the amounts of all Base
Interest and Default Interest required to be paid in cash under Section 3.3 of
the Note Purchase Agreement in connection with any mandatory and voluntary
prepayments.

 

(d)                                 In accordance with Section 3.1(c)(iv) of the
Account Management Annex, we request that $[               ] be withdrawn and
transferred to the Note Holders in the amounts set forth in greater detail in
Part D of Schedule I.  Such amounts constitute all principal then due under
Section 3.3(a) of the Note Purchase Agreement.

 

(e)                                  In accordance with Section 3.1(c)(v) of the
Account Management Annex, we request that $[               ] be withdrawn and
transferred to the Note Holders in the amounts set forth in greater detail in
Part E of Schedule I.  Such amounts constitute all (i) principal and Prepayment
Premium then due on the Note(s) (other than principal to be paid pursuant to
Section 3.3(a) of the Note Purchase Agreement and principal to be paid pursuant
to clause (vii) of Section 3.1(c) of the Account Management Annex); including
with respect to all principal and Prepayment Premium required to be repaid under
Section 3.3 of the Note Purchase Agreement in connection with mandatory and
voluntary prepayments.

 

(f)                                   In accordance with Section 3.1(c)(vi) of
the Account Management Annex, we request that $[               ] be withdrawn
and transferred to the Debt Service Reserve Account in the amounts set forth in
greater detail in Part F of Schedule I.  Such amounts constitute funds
sufficient to cause the balance in the Debt Service Reserve Account to equal the
then-applicable Required DSR Balance.(3)

 

--------------------------------------------------------------------------------

(2)  NTD:  This date should be a Quarterly Date

(3)  NTD:  To be included beginning on the fourth anniversary of the Closing
Date.

 

4

--------------------------------------------------------------------------------


 

(g)                                  In accordance with Section 3.1(c)(vii) of
the Account Management Annex, we request that $[               ] be withdrawn
and transferred to the Note Holders in the amounts set forth in greater detail
in Part G of Schedule I.  Such amounts constitute the Excess Cash required to be
applied to prepay the Loans pursuant to Section 3.3(b)(ii) of the Note Purchase
Agreement.(4)

 

(h)                                 In accordance with Section 3.1(c)(viii) of
the Account Management Annex, we request that $[               ] be withdrawn
and transferred to the parties and in the amounts set forth in greater detail in
Part H of Schedule I.  Such amounts constitute Restricted Payments and the
Issuer hereby certifies that (i) as of the applicable Quarterly Date all
Restricted Payment Conditions have been satisfied and (ii) Schedule II hereto
sets forth in reasonable detail the applicable calculations of the historical
and projected Debt Service Coverage Ratios applicable to such Quarterly Date.

 

2.             Debt Service Reserve  Account. (5)

 

(a)                                 In accordance with Section 3.2(b) of the
Account Management Annex, we request that $[               ] be withdrawn and
transferred to the Note Holders in the amounts set forth in greater detail in
Part I of Schedule I.  Such amounts constitute funds to cover insufficiencies in
amounts due to the Secured Party or the Note Holders under clauses (iii),
(iv) and (v) of Section 3.1(c) of the Account Management Annex.

 

(b)                                 In accordance with Section 3.2(c) of the
Account Management Annex, we request that $[               ] be withdrawn and
transferred to the Receipt Account.  Such amounts constitute amounts on deposit
in the Debt Service Reserve Account in excess of the Required DSR Balance.

 

Set forth on the attached Schedule I is the name of each Person or account to
whom or where any payment is to be made and the aggregate amount owed to such
Person or to be transferred to such account on or prior to the date set forth in
such Schedule I.

 

We hereby certify, as of the date hereof, that (i) no Event of Default has
occurred and is continuing or will result from the disbursements requested
hereby and (ii) we have complied with applicable provisions of the relevant Note
Documents relating to the disbursements requested hereby.

[Signature page follows]

 

--------------------------------------------------------------------------------

(4)  NTD:  To be included beginning on the Cash Sweep Commencement Date.

(5)  NTD:  To be included beginning on the fourth anniversary of the Closing
Date.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Withdrawal Notice to be duly
executed and delivered by an authorized officer of the Issuer as of the date
first written above.

 

 

MAVRIX, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

Schedule I

 

Transfers

 

Part A

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

Part B

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

Part C

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

--------------------------------------------------------------------------------


 

Part D

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

Part E

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

Part F

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

Part G

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

2

--------------------------------------------------------------------------------


 

Part H

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

Part I

 

Transfer Date

 

Payee/Account and
Purpose

 

Payment Date

 

Wiring or Other
Payment Instructions

 

Amount

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

$

[     ]

 

[Insert additional rows as necessary]

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

Total:

 

$

[     ]

 

 

3

--------------------------------------------------------------------------------


 

Schedule II

 

Debt Service Coverage Ratio Calculations

 

4

--------------------------------------------------------------------------------


 

SCHEDULE A

to

·                      The Deposit Account Control Agreement by and between
Mavrix, LLC, Massachusetts Mutual Life Insurance Company and Wells Fargo Bank,
National Association (the “Bank”) dated April [  ], 2013 (the “Agreement”)

·

·

·      I hereby certify that I am authorized to deliver this Schedule A on
behalf of Mavrix, LLC (the “Organization”), and hereby further certify that the
names, titles, telephone numbers, email addresses and specimen signatures set
forth below identify the persons authorized to provide direction and initiate or
confirm transactions, including funds transfer instructions, on behalf of the
Organization, and that the option checked in Part C of this Schedule A is the
security procedure selected by the Organization for use in verifying that a
funds transfer instruction received by the Bank is that of the Organization.

 

·      The Organization has reviewed each of these security procedures and has
determined that the option checked in Part C of this Schedule A best meets its
requirements; given the size, type and frequency of the instructions it will
issue to the Bank.  By selecting the security procedure specified in Part C of
this Schedule A, the Organization acknowledges that it has elected to not use
the other security procedures described below and agrees to be bound by any
funds transfer instruction, whether or not authorized, issued in its name and
accepted by the Bank in compliance with the particular security procedure chosen
by the Organization.

 

·      NOTICE:  The security procedure selected by the Organization will not be
used to detect errors in the funds transfer instructions given by the
Organization.  If a funds transfer instruction describes the beneficiary of the
payment inconsistently by name and account number, payment may be made on the
basis of the account number even if it identifies a person different from the
named beneficiary.  If a funds transfer instruction describes a participating
financial institution inconsistently by name and identification number, the
identification number may be relied upon as the proper identification of the
financial institution.  Therefore, it is important that the Organization take
such steps as it deems prudent to ensure that there are no such inconsistencies
in the funds transfer instructions it sends to the Bank.

 

·

 

5

--------------------------------------------------------------------------------


 

·

 

Part A

 

Name, Title, Telephone Number, Email Address and Specimen Signature

for person(s) designated to provide direction, including but not limited to
funds transfer instructions, and to otherwise act on behalf of the Organization

 

Name

 

Title

 

Telephone Number

 

Email Address

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[list more if desired]

 

Part B

 

Name, Title, Telephone Number and Email Address for

person(s) designated to confirm funds transfer instructions

 

Name

 

Title

 

Telephone Number

 

Email Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[list more if desired]

 

6

--------------------------------------------------------------------------------


 

Part C

 

Means for delivery of instructions and/or confirmations

 

The security procedure to be used with respect to funds transfer instructions is
checked below:

 

o                                    Option 1.  Confirmation by telephone
call-back.  The Bank shall confirm funds transfer instructions by telephone
call-back to a person at the telephone number designated on Part B above.  The
person confirming the funds transfer instruction shall be a person other than
the person from whom the funds transfer instruction was received, unless only
one person is designated in both Parts A and B of this Schedule A.

o            CHECK box, if applicable:

If the Bank is unable to obtain confirmation by telephone call-back, the Bank
may, at its discretion, confirm by email, as described in Option 2.

 

o                                    Option 2.  Confirmation by email.  The Bank
shall confirm funds transfer instructions by email to a person at the email
address specified for such person in Part B of this Schedule A.  The person
confirming the funds transfer instruction shall be a person other than the
person from whom the funds transfer instruction was received, unless only one
person is designated in both Parts A and B of this Schedule A.  The Organization
understands the risks associated with communicating sensitive matters, including
time sensitive matters, by email.  The Organization further acknowledges that
instructions and data sent by email may be less confidential or secure than
instructions or data transmitted by other methods. The Bank shall not be liable
for any loss of the confidentiality of instructions and data prior to receipt by
the Bank.

o            CHECK box, if applicable:

If the Bank is unable to obtain confirmation by email, the Bank may, at its
discretion, confirm by telephone call-back, as described in Option 1.

 

o                                    Option 3. Delivery of funds transfer
instructions by password protected file transfer system only - no confirmation. 
The Bank offers the option to deliver funds transfer instructions through a
password protected file transfer system. If the Organization wishes to use the
password protected file transfer system, further instructions will be provided
by the Bank.  If the Organization chooses this Option 3, it agrees that no
further confirmation of funds transfer instructions will be performed by the
Bank.

 

o                                    Option 4.  Delivery of funds transfer
instructions by password protected file transfer system with confirmation.  Same
as Option 3 above, but the Bank shall confirm funds transfer instructions by  o
telephone call-back or o email (must check at least one, may check both) to a
person at the telephone number or email address designated on Part B above.  By
checking a box in the prior sentence, the party shall be deemed to have agreed
to the terms of such confirmation option as more fully described in Option 1 and
Option 2 above.

 

Dated this       day of April, 2013.

 

 

By

 

 

Name:

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE B

to

·                      The Deposit Account Control Agreement by and between
Mavrix, LLC, Massachusetts Mutual Life Insurance Company and Wells Fargo Bank,
National Association (the “Bank”) dated April [  ], 2013 (the “Agreement”)

·

·

·      I hereby certify that I am authorized to deliver this Schedule B on
behalf of Massachusetts Mutual Life Insurance Company (the “Organization”), and
hereby further certify that the names, titles, telephone numbers, email
addresses and specimen signatures set forth below identify the persons
authorized to provide direction and initiate or confirm transactions, including
funds transfer instructions, on behalf of the Organization, and that the option
checked in Part C of this Schedule B is the security procedure selected by the
Organization for use in verifying that a funds transfer instruction received by
the Bank is that of the Organization.

 

·      The Organization has reviewed each of these security procedures and has
determined that the option checked in Part C of this Schedule B best meets its
requirements; given the size, type and frequency of the instructions it will
issue to the Bank.  By selecting the security procedure specified in Part C of
this Schedule B, the Organization acknowledges that it has elected to not use
the other security procedures described below and agrees to be bound by any
funds transfer instruction, whether or not authorized, issued in its name and
accepted by the Bank in compliance with the particular security procedure chosen
by the Organization.

 

·      NOTICE:  The security procedure selected by the Organization will not be
used to detect errors in the funds transfer instructions given by the
Organization.  If a funds transfer instruction describes the beneficiary of the
payment inconsistently by name and account number, payment may be made on the
basis of the account number even if it identifies a person different from the
named beneficiary.  If a funds transfer instruction describes a participating
financial institution inconsistently by name and identification number, the
identification number may be relied upon as the proper identification of the
financial institution.  Therefore, it is important that the Organization take
such steps as it deems prudent to ensure that there are no such inconsistencies
in the funds transfer instructions it sends to the Bank.

 

·

 

8

--------------------------------------------------------------------------------


 

·

 

Part A

Name, Title, Telephone Number, Email Address and Specimen Signature

for person(s) designated to provide direction, including but not limited to
funds transfer instructions, and to otherwise act on behalf of the Organization

 

Name

 

Title

 

Telephone Number

 

Email Address

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[list more if desired]

 

Part B

 

Name, Title, Telephone Number and Email Address for

person(s) designated to confirm funds transfer instructions

 

Name

 

Title

 

Telephone Number

 

Email Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[list more if desired]

 

9

--------------------------------------------------------------------------------


 

Part C

 

Means for delivery of instructions and/or confirmations

 

The security procedure to be used with respect to funds transfer instructions is
checked below:

 

o                                    Option 1.  Confirmation by telephone
call-back.  The Bank shall confirm funds transfer instructions by telephone
call-back to a person at the telephone number designated on Part B above.  The
person confirming the funds transfer instruction shall be a person other than
the person from whom the funds transfer instruction was received, unless only
one person is designated in both Parts A and B of this Schedule B.

o            CHECK box, if applicable:

If the Bank is unable to obtain confirmation by telephone call-back, the Bank
may, at its discretion, confirm by email, as described in Option 2.

 

o                                    Option 2.  Confirmation by email.  The Bank
shall confirm funds transfer instructions by email to a person at the email
address specified for such person in Part B of this Schedule B.  The person
confirming the funds transfer instruction shall be a person other than the
person from whom the funds transfer instruction was received, unless only one
person is designated in both Parts A and B of this Schedule B.  The Organization
understands the risks associated with communicating sensitive matters, including
time sensitive matters, by email.  The Organization further acknowledges that
instructions and data sent by email may be less confidential or secure than
instructions or data transmitted by other methods. The Bank shall not be liable
for any loss of the confidentiality of instructions and data prior to receipt by
the Bank.

o            CHECK box, if applicable:

If the Bank is unable to obtain confirmation by email, the Bank may, at its
discretion, confirm by telephone call-back, as described in Option 1.

 

o                                    Option 3. Delivery of funds transfer
instructions by password protected file transfer system only - no confirmation. 
The Bank offers the option to deliver funds transfer instructions through a
password protected file transfer system. If the Organization wishes to use the
password protected file transfer system, further instructions will be provided
by the Bank.  If the Organization chooses this Option 3, it agrees that no
further confirmation of funds transfer instructions will be performed by the
Bank.

 

o                                    Option 4.  Delivery of funds transfer
instructions by password protected file transfer system with confirmation.  Same
as Option 3 above, but the Bank shall confirm funds transfer instructions by  o
telephone call-back or o email (must check at least one, may check both) to a
person at the telephone number or email address designated on Part B above.  By
checking a box in the prior sentence, the party shall be deemed to have agreed
to the terms of such confirmation option as more fully described in Option 1 and
Option 2 above.

 

Dated this       day of April, 2013.

 

 

By

 

 

Name:

 

Title:

 

 

10

--------------------------------------------------------------------------------


 

Exhibit II to

Note Purchase Agreement

 

[FORM OF ADVANCE NOTICE]

 

ADVANCE NOTICE

 

[Date](1)

 

[     ].

 

as [Note Purchaser] party to the Note Purchase Agreement referred to below

 

c/o [                              ]

 

[                              ]

 

[                              ]

 

Attn: [                              ]

 

 

 

 

Ladies and Gentlemen:

 

The undersigned, [               ], refers to the Note Purchase Agreement dated
as of April  [     ], 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Note Purchase  Agreement,” the terms defined
therein being used herein as therein defined) among the undersigned, you, as
Note Purchaser, and the other parties thereto and hereby gives you notice,
irrevocably, pursuant to Section 2.2(d) of the Note Purchase Agreement, that the
undersigned hereby requests an Advance under the Note, and in that connection
provides the information set forth below relating to such Advance (the “Proposed
Advance”) as required by Section 2.2(d) of the Note Purchase Agreement:

 

(i)            The Funding Date of the Proposed Advance is [               ],
20[     ].(2)

 

(ii)           The aggregate principal amount of the Proposed Advance is $
[     ].(3)

 

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Advance:

 

(A)         the Funding Date of the Proposed Advance is a Business Day; and

 

(B)         each of the conditions precedent contained in Section [4.1] and]
[4.2] of the Credit Agreement has been fully satisfied.

 

 

Very truly yours,

 

 

 

 

 

[                     ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  At least five (5) Business Days prior to the date of the Proposed Advance.

(2)  This must be at least five (5) Business Days after the notice.

(3)  The maximum advance amount shall be $15,000,000.

 

--------------------------------------------------------------------------------


 

Exhibit IV to

Note Purchase Agreement

 

[FORM OF NOTE]

 

[**NAME OF ISSUER**]

 

[SECURED] PROMISSORY NOTE

DUE [**(MATURITY DATE)                     , 20     **]

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.

 

[**(principal amount)$                                 **]

[**City, State**]

 

[**                        ,200     **]

 

--------------------------------------------------------------------------------


 

FOR VALUE RECEIVED,  *NAME OF ISSUER, a                 (“Issuer”), promises to
pay to the order of [                        ], a [                       ]
([together will all Note Holders, collectively, the “Payee”]) or its registered
assigns on or before [**Maturity Date**], the lesser of (x) THIRTY MILLION
DOLLARS and (y) the unpaid principal amount of all Advances made by Payee or any
Note Holders to Issuer under the Note Purchase Agreement referred to below.

 

This Note is issued pursuant to the terms of the Note Purchase Agreement dated
as of  April __, 2013 by and between Issuer , Note Purchaser (such agreement as
it may hereafter be amended, supplemented or otherwise modified from time to
time, being the “Note Purchase Agreement”), and is entitled to the benefits of
the Note Purchase Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which this Note was issued
and is to be repaid. Capitalized terms used herein, unless otherwise
specifically defined herein, shall have the meanings ascribed to them in the
Note Purchase Agreement. This Note is secured pursuant to the terms of the
Security Documents.

 

Issuer also promises to pay interest on the unpaid principal amount hereof, from
the date hereof until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of the Note Purchase Agreement. 
Deferred Base Interest accrued pursuant to Section 3.2(c) of the Note Purchase
Agreement will also be due on the Maturity Date. Issuer shall make principal
payments on this Note on the Quarterly Dates as specified in the Note Purchase
Agreement and in an amount determined in accordance with the provisions thereof.

 

Interest shall be computed on the basis of the actual number of days elapsed
based on a 360-day year. This Note shall mature on the Maturity Date, and on
such date, or on any accelerated maturity, the full amount of principal then
outstanding and all accrued and unpaid interest and Deferred Base Interests and
premium thereon shall be due and payable. If any payment is due on a day that is
not a Business Day, such payment shall be due on the next succeeding Business
Day, and such extension of time shall be included in the computation of interest
payable on this Note.

 

This Note is subject to mandatory prepayment in accordance with the terms of
Section 3.3 of the Note Purchase Agreement. This Note may not be voluntarily
prepaid except as permitted by the terms of Section 3.3(c) and (d) of the Note
Purchase Agreement.

 

All payments hereunder shall be made in lawful money of the United States of
America in same day funds to Payee by crediting, before 12:00 p.m. (noon), New
York time on the applicable Quarterly Date, through wire transfer, the account
of payee identified on Schedule 3.6 of the Note Purchase Agreement in accordance
with the instructions set forth therein, or such other account as shall be
designated in writing by Payee for such purpose in accordance with the terms of
the Note Purchase Agreement.

 

Upon the occurrence and continuation of an Event of Default, the unpaid balance
of the principal amount of this Note along with all accrued and unpaid interest
and Deferred Base Interest thereon, may become, or may be declared to be, due
and payable in the manner, along with any applicable premium, upon the
conditions and with the effect provided in the Note Purchase Agreement.

 

--------------------------------------------------------------------------------


 

The terms of this Note are subject to amendment only in the manner provided in
the Note Purchase Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
Section 9.1 of the Note Purchase Agreement.

 

No reference herein to the Note Purchase Agreement and no provision of this Note
or the Note Purchase Agreement shall alter or impair the obligations of Issuer,
which are absolute and unconditional, to pay the principal of and interest on
this Note at the place, at the respective times and in the currency prescribed
herein and in the Note Purchase Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF ISSUER AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

Issuer promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in Section 9.1 of the Note Purchase Agreement, incurred in
the collection and enforcement of this Note. Issuer and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Issuer has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit VII to

Note Purchase Agreement

 

[FORM OF SOLVENCY CERTIFICATE]

[                 ]

 

SOLVENCY CERTIFICATE

 

Pursuant to Section 4.1(r) of the Note Purchase Agreement dated as of
April [     ], 2013 (the “Note Purchase Agreement”; all capitalized terms
defined therein being used herein as therein defined), by and among
(i) [                    ], (the “Issuer”) and (ii) [   ] as Note Purchaser, the
undersigned Authorized Officer of the Issuer hereby certifies as of the date
hereof that the Issuer and each Subject Company, on a consolidated basis, are,
and are on and immediately after the Closing Date and the consummation of the
other contemporaneous transactions contemplated hereby and by the other Note
Documents and Material Agreements will be, Solvent.

 

IN WITNESS WHEREOF, I have hereunto set my hand this [     ] day of [  ],
[2013].

 

 

[                                   ]

 

 

 

 

 

By:

 

 

 

Name: Title:

 

--------------------------------------------------------------------------------


 

Exhibit X to

Note Purchase Agreement

 

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

ASSIGNMENT AND ASSUMPTION

 

[Date]

 

Reference is made to the Note Purchase Agreement described in Item 2 of Annex I
annexed hereto (as such Note Purchase Agreement may hereafter be amended,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”). Unless otherwise defined herein, terms defined in the Note Purchase
Agreement are used herein as therein defined.

 

[Name of Assignor] (the “Assignor”) and [Name of Assignee] (the “Assignee”)
hereby agree as follows:

 

1.           The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, a portion of the Assignor’s rights and obligations under the Note
Purchase Agreement and other Note Documents as of the Settlement Date (as
hereinafter defined) as specified in Item 5 of Annex I (the “Assigned Share”)
including, without limitation, all rights and obligations with respect to the
Assignor’s pro rata share of the Aggregate Amounts Due. After giving effect to
such sale and assignment, the amount of the Aggregate Amounts Due owing to the
Assignee will be as set forth in Item 5 of Annex I.

 

2.           The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Note Purchase
Agreement or the other Note Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Note Purchase Agreement
or the other Note Documents or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition or prospects of the
Issuer or the performance or observance by the Issuer of any of its obligations
under the Note Purchase Agreement or the other Note Documents or any other
instrument or document furnished pursuant thereto.

 

3.           The Assignee (i) confirms that it has received a copy of the Note
Purchase Agreement and the other Note Documents, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Note Purchaser, any Agent, the
Assignor or any other Note Holder and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not

 

--------------------------------------------------------------------------------


 

taking action under the Note Purchase Agreement; (iii) appoints and authorizes
the Agents, if any, to take such action each as an agent on its behalf and to
exercise such powers under the Note Purchase Agreement and the other Note
Documents as are delegated to the Agents by the terms thereof, together with
such powers as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Note Purchase Agreement are required to be performed by it as a Note
Holder; [and (v) confirms that it is a Permitted Transferee as defined in the
Note Purchase Agreement.]

 

4.             Following the execution of this Assignment and Assumption by the
Assignor and the Assignee, an executed original hereof will be delivered to the
[Note Purchaser/Agent]. The effective date of this Assignment and Assumption
shall be [Date] (the “Settlement Date”).

 

5.           Upon the delivery of a fully executed original hereof (accompanied
by any documentation required under Section 9.1(c) of the Note Purchase
Agreement) to the [Note Purchaser/Agent], as of the Settlement Date, (i) the
Issuer register such transfer pursuant to Section 9.1(c) of the Note Purchase
Agreement, the Assignee shall be a party to the Note Purchase Agreement and, to
the extent provided in this Assignment and Assumption, have the rights and
obligations of a Note Holder thereunder and under the other Note Documents and
(ii) the Assignor shall, to the extent provided in this Assignment and
Assumption, relinquish its rights and be released from its obligations under the
Note Purchase Agreement and the other Note Documents.

 

6.           On the Settlement Date, the Assignee shall pay to the Assignor an
amount specified by the Assignor in writing which represents the pro rata of the
principal amount of the Aggregate Amounts Due made pursuant to the Note Purchase
Agreement which are outstanding on the Settlement Date, and which are being
assigned hereunder. The Assignor and the Assignee shall make all appropriate
adjustments in payments under the Note Purchase Agreement for periods prior to
the Settlement Date directly between themselves on the Settlement Date. It is
agreed that the Assignee shall be entitled to all interest and Deferred Base
Interest on the pro rata share of the Aggregate Amounts Due at the rates
specified in the Note Purchase Agreement which accrues from and after the
Settlement Date, such interest and Deferred Base Interest to be paid by the
[Note Purchaser/Agent/Assignee] directly to the Assignee. It is further agreed
that all payments of principal made on the pro rata share of the Aggregate
Amounts Due which occur from and after the Settlement Date will be paid directly
by the [Note Purchaser] to the Assignee.

 

7.             The Assignee agrees that it will furnish to the [Note
Purchaser/Agent] and the Issuer the documentation required under
Section 9.1(c) of the Note Purchase Agreement.

 

8.           THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

9.             The addresses of the Assignee for notice and payment purposes are
set forth in Items 3 and 4, respectively, of Annex I hereto.

 

*            *              *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their duly authorized officers as of the date first
written above.

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

The undersigned, as [Note Purchaser], hereby consents to this Assignment and
Assumption

 

 

 

 

 

[                                 ], as [Note Purchaser]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

The undersigned Issuer hereby consent to this Assignment and Assumption

 

 

 

 

[                                                  ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex I

to

Exhibit F

 

ANNEX I

 

TO

 

ASSIGNMENT AND ACCEPTANCE

 

1.          Issuer: [                                       ]

 

2.          Name and date of Note Purchase Agreement and other documents or
agreements evidencing or securing the Obligations: (1) Note Purchase Agreement,
dated as of April [     ], 2013 among [                      ], as Note
Purchaser, [  ], as Issuer, and other persons from time to time party thereto;
(2) the Security Documents described in the Note Purchase Agreement and
(3) [  ].

 

3.          Notice Address (for Assignee):

 

4.          Assignee’s Payment Instruction:

 

5.          Pro Rata Share (as of Settlement Date):

 

(a)  Aggregate Amounts Due:

 

$

(     

%)

 

--------------------------------------------------------------------------------


 

PARENT PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”) is dated as of April 25, 2013 and
entered into by and among CLEAN ENERGY RENEWABLE FUELS, LLC, a Delaware limited
liability company (“Pledgor”), and MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,
in its capacity as Note Purchaser under the Note Purchase Agreement referred to
below (together with its successors and assigns of 100% of the Note(s) in such
capacity, or any Agent acting on behalf of the Note Holders, “Secured Party”)
for the benefit of the Note Holders under such Note Purchase Agreement.

 

PRELIMINARY STATEMENTS

 

(a)                                 Pledgor is the legal and beneficial owner of
the membership interests listed on Schedule I hereto (the “Pledged Equity”)
issued by Mavrix, LLC, a Delaware limited liability company (“Issuer”).  Such
Pledged Equity represents all Equity Interests of Issuer and Pledgor is the sole
member of the Issuer.

 

(b)                                 Issuer has entered into a Note Purchase
Agreement dated as of the date hereof (said Note Purchase Agreement, as it may
hereafter be amended, supplemented or otherwise modified from time to time,
being the “Note Purchase Agreement;” capitalized terms used herein but not
defined herein shall have the meanings set forth in the Note Purchase Agreement)
with Note Purchaser (the “Note Purchaser”) pursuant to which Note Purchaser has
agreed, subject to the terms and conditions thereof, to purchase the Note(s).

 

(c)                                  It is a condition precedent to the purchase
of the Note(s) by Note Purchaser under the Note Purchase Agreement that Pledgor
shall have granted the security interests and undertaken the obligations
contemplated by this Agreement.

 

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Secured Party to enter into the Note Purchase Agreement and
the other Note Documents and to purchase the Note(s) and to consummate the other
transactions thereunder, Pledgor hereby agrees as follows:

 

SECTION 1.                         Pledge of Security.  Pledgor hereby pledges
and assigns to Secured Party, and hereby grants to Secured Party a security
interest in, all of Pledgor’s right, title and interest in and to the following,
whether now owned or hereafter acquired by Pledgor, wherever located, and
whether now or hereafter existing or arising (the “Pledged Collateral”):

 

(a)                                 the Pledged Equity;

 

(b)                                 all of Pledgor’s rights, privileges,
authority and powers as a member under the Organizational Documents of Issuer,
or any related agreements (including any voting, security holder or similar
agreements) together with all other rights, interests, claims and other property
of Pledgor in any manner arising out of or relating to its Equity Interest in
Issuer or any

 

--------------------------------------------------------------------------------


 

other Pledged Collateral, whatever their respective kind or character, including
any subscription warrants, rights or options issued thereon or with respect
thereto,

 

(c)                                  except as set forth in subsection 7(a)(ii),
all dividends, distributions, and other property received, receivable or
otherwise distributed in respect of or in exchange for any Pledged Collateral;

 

(d)                                 the certificates or other instruments (if
any) representing any of the Pledged Collateral;

 

(e)                                  all books, records, files, and
correspondence whether in physical or electronic form relating to any of the
Pledged Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon; and

 

(f)                                   to the extent not covered by clauses
(a) through (e) above, all proceeds of any or all of the foregoing Pledged
Collateral and to the extent not otherwise included all payments under insurance
(whether or not Secured Party is named as loss payee) or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise in respect of
any of the foregoing Pledged Collateral.  For purposes of this Agreement, the
term “proceeds” includes whatever is receivable or received when Pledged
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

 

SECTION 2.                         Security for Obligations.  This Agreement
secures, and the Pledged Collateral is collateral security for, the prompt
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), of all
Secured Obligations of Issuer.  “Secured Obligations” means all obligations and
liabilities of every nature of Issuer to Secured Party and Note Holders now or
hereafter existing under or arising out of or in connection with the Note
Purchase Agreement and the other Note Documents, in each case together with all
extensions or renewals thereof, whether for principal, interest (including
without limitation interest that, but for the filing of a petition in bankruptcy
with respect to Issuer, would accrue on such obligations, whether or not a claim
is allowed against Issuer for such interest in the related bankruptcy
proceeding), fees, expenses, indemnities or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Secured Party or any Note Holder as a preference, fraudulent
transfer or otherwise, and all obligations of every nature of Pledgor now or
hereafter existing under this Agreement.

 

SECTION 3.                         Delivery of Pledged Collateral.  All
certificates or instruments (if any) representing or evidencing the Pledged
Collateral shall be delivered to and held by or on behalf of Secured Party
pursuant hereto and shall be in suitable form for transfer by delivery or, as
applicable, shall be accompanied by duly executed instruments of transfer or
assignment in

 

2

--------------------------------------------------------------------------------


 

blank, all in form and substance reasonably satisfactory to Secured Party.  Upon
the occurrence and during the continuation of an Event of Default, Secured Party
shall have the right, without notice to Pledgor, to transfer to or to register
in the name of Secured Party or its nominee any or all of the Pledged
Collateral, subject to the revocable rights specified in Section 7(a).  In
addition, Secured Party shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations.

 

SECTION 4.                         Representations and Warranties.  Pledgor
hereby represents and warrants as follows:

 

(a)                                 Organization and Business.  Pledgor is duly
formed and validly existing under the laws of the state of its organization and
has all requisite power and authority to own or hold under lease and operate its
properties and to carry on its business as now conducted and proposed to be
conducted, to enter into each Note Document to which it is a party and to carry
out the transactions contemplated hereby and thereby.  Pledgor is duly qualified
and in good standing in every jurisdiction where necessary to carry on its
present business and operations, except in jurisdictions in which the failure to
be in good standing has not and could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Authorization of Issuance.  The execution,
delivery and performance of each of the Note Documents to which Pledgor is a
party have been duly authorized by all necessary corporate action by Pledgor. 
The pledge of the Pledged Collateral and creation of the Liens granted in
accordance with the terms of this Agreement and the other Note Documents and the
performance by Pledgor of its obligations thereunder have been duly authorized
by all necessary corporate action on the part of Pledgor.

 

(c)                                  No Conflict.  The execution, delivery and
performance by Pledgor of each Note Document to which it is a party and the
creation and grant of the security interests and Liens thereunder by Pledgor do
not and will not (i) violate any provision of any Law as in effect on the date
this representation is made applicable to Pledgor or any other Subject Company,
any Organizational Document of Pledgor or any other Subject Company, or any
order, judgment or decree of any Governmental Authority binding on Pledgor or
any other Subject Company, (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Pledgor or any other Subject Company (including the
Material Agreements), (iii) result in or require the creation or imposition of
any Lien, of any nature whatsoever upon any properties or assets of Pledgor or
any other Subject Company, other than Permitted Liens or (iv) require any
approval of stockholders, members or partners or any approval or consent of any
other Person under any Contractual Obligation of Pledgor or any other Subject
Company, other than approvals or consents which have been obtained and are in
full force and effect; other than in each case, as could not reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 Government Consents.                    The
execution, delivery and performance by Pledgor of each of the Note Documents to
which it is a party do not require on the part of Pledgor any registration with,
consent or approval of, or notice to, or other action to, with or by,

 

3

--------------------------------------------------------------------------------


 

any Governmental Authority, other than such registrations, approvals or consents
which have been obtained and are in full force and effect and any UCC
continuation statements.

 

(e)                                  Binding Obligation.  Each of the Note
Documents to which Pledgor is party is the legally valid and binding obligation
of Pledgor and, to the knowledge of Pledgor, each of the other parties thereto
and is enforceable against such parties in accordance with its respective terms
except (i) as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and (ii) as the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought.

 

(f)                                   Satisfaction of Conditions.  There are no
conditions precedent to the effectiveness of this Agreement that have not been
satisfied or waived.

 

(g)                                  Authorization.  The execution, delivery and
performance of this Agreement have been duly authorized by all necessary limited
liability company action by Pledgor.

 

(h)                                 Due Authorization, etc. of Pledged
Collateral.  All of the Pledged Equity of the Issuer described on Schedule I has
been duly authorized and validly issued and is fully paid and all capital
contributions, if any, required to be made with respect to the issuance of such
Pledged Equity have been made.  Under the terms of the Organizational Documents
of Issuer, no further capital contributions are required.

 

(i)                                     Description of Pledged Collateral.  The
Pledged Equity constitutes all of the issued and outstanding Equity Interests in
the Issuer, and there are no outstanding warrants, options or other rights to
purchase, or other agreements (other than the Note Documents) outstanding with
respect to, or property that is now or hereafter convertible into, or that
requires the issuance or sale of, any Equity Interests of Issuer.  Schedule I
sets forth all of the Pledged Equity owned by Pledgor.

 

(j)                                    Ownership of Pledged Collateral.  Pledgor
is the legal, record and beneficial owner of the Pledged Collateral and its
interest in the Pledged Collateral is free and clear of any Lien.  No effective
financing statement or other instrument similar in effect covering all or any
part of such Pledged Collateral or listing Pledgor or any trade name of Pledgor
as debtor with respect to such Pledged Collateral is on file in any recording
office, except such as may have been filed in favor of Secured Party relating to
the Note Documents.

 

(k)                                 Governmental and Third Party Consents and
Authorizations.  No Authorization, approval or other action by, and no notice to
or filing with, any Governmental Authority or other third party is required for
either (i) the pledge by Pledgor of the Pledged Collateral pursuant to this
Agreement and the grant by Pledgor of the security interest granted hereby,
(ii) the execution, delivery or performance of this Agreement by Pledgor, or
(iii) the exercise by Secured Party of the voting or other rights, or the
remedies in respect of the Pledged Collateral, provided for in this Agreement
(except as may be required in connection with a

 

4

--------------------------------------------------------------------------------


 

disposition of Pledged Collateral by laws affecting the exercise of remedies
affecting a secured party or the offering and sale of securities generally).

 

(l)                                     Absence or Waiver of Restrictions on
Transfer.  There are no restrictions on transfer (that have not been waived or
otherwise consented to) in any agreement governing any Pledged Collateral or
otherwise relating thereto (including the Organizational Documents of Issuer)
which would limit or restrict:  (i) the grant of a security interest in the
Pledged Collateral, (ii) the perfection of such security interest or (iii) the
exercise of remedies in respect of such perfected security interest in the
Pledged Collateral, in each case, as contemplated by this Agreement.  Upon the
exercise of remedies in respect of the Pledged Collateral, a transferee or
assignee of such Pledged Collateral shall become a member of the Issuer and,
upon the transfer of the entire interest of Pledgor, Pledgor shall cease to be a
member of Issuer, as the case may be.

 

(m)                             Perfection.  Upon (i) the filing of UCC
financing statements naming Pledgor as “debtor,” naming Secured Party as
“secured party” and describing the Pledged Collateral in the filing offices
listed on Schedule II hereto, and (ii) delivery of any certificates or
instruments representing the Pledged Equity to Secured Party, in each case
accompanied by duly executed instruments of assignment in blank, the security
interests in the Pledged Collateral granted to Secured Party will constitute a
first priority perfected security interest therein prior to all other Liens
(subject only to (i) Permitted Liens and (ii) the priority afforded to such
Permitted Liens by operation of Law), securing the payment of the Secured
Obligations.  All Pledged Collateral consisting of certificated securities or
instruments, if any, has been delivered to Secured Party in accordance with
Section 3.

 

(n)                                 Office Locations; Type and Jurisdiction of
Organization.  Pledgor’s exact legal name (as defined in Section 9-503(a) of the
UCC), as it appears in official filings in its jurisdiction of organization,
type of organization, its jurisdiction of organization, its principal place of
business, chief executive office, office where it keeps its records regarding
the Pledged Collateral, and its organization number provided by the applicable
Government Authority of the jurisdiction of organization are set forth on
Schedule III hereto.  Pledgor has not in the past five years changed its name,
location, chief executive office, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule III hereto.

 

(o)                                 No Election to Treat as Securities.  No
issuer of any Pledged Collateral constituting a partnership or limited liability
company membership interest has elected to treat the membership interests or
partnership interests of such Pledgor as a security under Section 8-103 of the
UCC.

 

(p)                                 Other Information.  All information
heretofore, herein or hereafter supplied to Secured Party by or on behalf of
Pledgor with respect to the Pledged Collateral is accurate and complete in all
material respects.

 

The representations and warranties as to the information set forth in the
Schedules referred to herein are made by Pledgor as of the date hereof, except
that, in the case of a Pledge Amendment, such representations and warranties are
made as of the date of such Pledge Amendment.

 

5

--------------------------------------------------------------------------------


 

SECTION 5.                         Covenants.  Pledgor shall:

 

(a)                                 not, except as expressly permitted by the
Note Purchase Agreement, (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral, (ii) create or suffer to exist any Lien (except for Permitted Liens)
upon or with respect to any of the Pledged Collateral, or (iii) permit the
Issuer to merge or consolidate;

 

(b)                                 (i) cause Issuer not to issue any Equity
Interests or other securities in addition to or in substitution for the Pledged
Equity except to Pledgor and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests or other securities of Issuer;

 

(c)                                  at its expense (i) perform and comply in
all material respects with all terms and provisions of the limited liability
company agreement of the Issuer, (ii) maintain such agreement in full force and
effect, and (iii) enforce such agreement in accordance with its terms;

 

(d)                                 promptly deliver to Secured Party all
written notices received by it with respect to the Pledged Collateral;

 

(e)                                  not change its legal name, type of
organization, jurisdiction of organization, organizational number or federal
employer identification number or chief executive office or location where
Pledged Collateral is located unless it gives Secured Party at least thirty (30)
days’ prior written notice thereof and either (i) Secured Party acknowledges in
writing that such action will not adversely affect the validity, perfection or
priority of the Secured Party’s lien on the Pledged Collateral or (ii) any
reasonable action requested by the Secured Party in connection therewith has
been completed or taken (including any action to continue the perfection of any
Liens created hereunder in favor of Secured Party); provided, however, that if
Secured Party does not respond to the notice within thirty (30) days, then
Pledgor may satisfy this clause (ii) by taking any action Pledgor deems
reasonable in connection therewith to maintain the perfection and priority of
the Liens of Secured Party on the Pledged Collateral.

 

(f)                                   keep complete and accurate books and
records relating to the Pledged Collateral at its principal place of business
listed on Schedule III and will permit representatives of the Secured Party upon
reasonable notice to Pledgor and during normal business hours to inspect and
make abstracts from such records and other documents; provided that only one
such inspection per year will be at Pledgor’s expense; provided further, that
all such inspections shall be at Pledgor’s expense if done during the existence
of a Default or Event of Default;

 

(g)                                  not permit the Issuer to modify its
Organizational Documents other than in accordance with the Note Purchase
Agreement;

 

(h)                                 if any Pledged Collateral is not a security
pursuant to Section 8-103 of the UCC, not take any action that, under such
Section, converts such Pledged Collateral into a security;

 

6

--------------------------------------------------------------------------------


 

(i)                                     pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon, and all claims
against, the Pledged Collateral, except for those being disputed in accordance
with Permitted Contest Procedures; and

 

(j)                                    cause, on the date hereof, Issuer to
execute and deliver to Secured Party an Acknowledgement and Consent in the form
of Schedule IV annexed hereto.

 

SECTION 6.                         Further Assurances; Pledge Amendments.

 

(a)                                 Pledgor agrees that from time to time, at
the expense of Pledgor, it will promptly execute and deliver, and cause to be
executed and delivered, at the request of Secured Party, all further instruments
and documents, and take all further action, that may be necessary or reasonably
desirable, or that Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Pledged Collateral.  Without limiting the generality of the
foregoing, Pledgor will:  (i) execute (if necessary) and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or reasonably desirable, or as Secured Party may
reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby, (ii) deliver and pledge to Secured
Party certificates and instruments representing Pledged Collateral that
constitutes certificated securities or instruments, accompanied by undated stock
powers or instruments of assignment, as applicable, duly executed in blank,
(iii) deliver to Secured Party evidence that all other action that Secured Party
may deem reasonably necessary or desirable to perfect and protect the security
interest created by Pledgor under this Agreement has been taken and (iv) at
Secured Party’s reasonable request, appear in and defend any action or
proceeding that may affect Pledgor’s title to or Secured Party’s security
interest in all or any part of the Pledged Collateral.  Pledgor hereby
authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the Pledged
Collateral without the signature of Pledgor.  Pledgor ratifies its authorization
for the Secured Party to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.

 

(b)                                 Pledgor further agrees that it will, upon
obtaining any additional Equity Interests or other securities required to be
pledged hereunder as provided in Section 5(b), promptly (and in any event within
fifteen (15) days) deliver to Secured Party a duly executed Pledge Amendment in
substantially the form of Schedule V annexed hereto (a “Pledge Amendment”), in
respect of the additional Pledged Equity to be pledged pursuant to this
Agreement; provided that Pledgor’s failure to execute a Pledge Amendment with
respect to any additional Pledged Collateral pledged pursuant to this Agreement
shall not impair the security interest of Secured Party therein or otherwise
adversely affect the rights and remedies of Secured Party hereunder with respect
thereto.  Upon each such acquisition, the representations and warranties
contained in Section 4 hereof shall be deemed to have been made by Pledgor as to
the Pledged Collateral described in such Pledge Amendment.

 

SECTION 7.                         Voting Rights; Distributions; Etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing:

 

7

--------------------------------------------------------------------------------


 

(i)                                     Pledgor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Note Purchase Agreement; provided, however, that
Pledgor shall not exercise or refrain from exercising any such right if such
action would have a Material Adverse Effect (which determination may be made by
Secured Party, in its sole judgment, by written notice to Pledgor); and

 

(ii)                                  Pledgor shall be entitled to receive and
retain, and to utilize free and clear of the Lien of this Agreement, any and all
cash distributions paid in respect of the Pledged Collateral in accordance with
the terms of both the Note Purchase Agreement and the Account Agreements;
provided, however, that any and all

 

(A)                               distributions paid or payable other than in
cash, and instruments and other property received, receivable or otherwise
distributed, in each case in respect of or in exchange for any Pledged
Collateral,

 

(B)                               distributions paid or payable in cash in
respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus and

 

(C)                               cash paid, payable or otherwise distributed in
redemption of or in exchange for any Pledged Collateral,

 

shall be, and shall forthwith be delivered to Secured Party to hold as, Pledged
Collateral and shall, if received by Pledgor, be received in trust for the
benefit of Secured Party, be segregated from the other property or funds of
Pledgor and be forthwith delivered to Secured Party as Pledged Collateral in the
same form as so received (with all necessary endorsements).

 

(b)                                 Upon the occurrence and during the
continuation of an Event of Default:

 

(i)                                     upon written notice from Secured Party
to Pledgor, all of Pledgor’s rights to exercise the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 7(a)(i) shall cease, and all such rights shall thereupon become vested
in Secured Party who shall thereupon have the sole right to exercise such voting
and other consensual rights;

 

(ii)                                  all rights of Pledgor to receive the
distributions and payments that it would otherwise be authorized to receive and
retain pursuant to Section 7(a)(ii) shall cease, and all such rights shall
thereupon become vested in Secured Party who shall thereupon have the sole right
to receive and hold as Pledged Collateral such distributions and payments; and

 

(iii)                               all distributions and payments that are
received by Pledgor contrary to the provisions of paragraph (ii) of this
Section 7(b) shall be received in trust for the benefit of Secured Party, shall
be segregated from other funds of Pledgor and shall forthwith be paid over to
Secured Party as Pledged Collateral in the same form as so received (with any
necessary endorsements).

 

8

--------------------------------------------------------------------------------


 

(c)                                  In order to permit Secured Party to
exercise the voting and other consensual rights that it may be entitled to
exercise pursuant to Section 7(b)(i) and to receive all distributions which it
may be entitled to receive under Section 7(a)(ii) or Section 7(b)(ii),
(i) Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, distribution payment orders and
other instruments as Secured Party may from time to time reasonably request and
(ii) without limiting the effect of the immediately preceding clause (i),
Pledgor hereby grants to Secured Party an irrevocable proxy to vote the Pledged
Equity and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Equity would be entitled (including, without
limitation, giving or withholding written consents of holders of Equity
Interests in Issuer, calling special meetings of holders of Equity Interests in
Issuer and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the Issuer thereof) by any other
Person (including the Issuer of the Pledged Equity or any officer or agent
thereof), only upon the occurrence and during the continuance of an Event of
Default and which proxy shall only terminate upon the Security Termination.

 

SECTION 8.                         Secured Party Appointed Attorney-in-Fact. 
Pledgor hereby irrevocably appoints Secured Party as Pledgor’s attorney-in-fact,
with full authority in the place and stead of Pledgor and in the name of
Pledgor, Secured Party or otherwise, from time to time in Secured Party’s
discretion to take any action and to execute any instrument that Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including without limitation:

 

(a)                                 to file one or more financing or
continuation statements, or amendments thereto, relative to all or any part of
the Pledged Collateral without the signature of Pledgor;

 

(b)                                 upon the occurrence and during the
continuance of an Event of Default, to ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of the Pledged Collateral;

 

(c)                                  upon the occurrence and during the
continuance of an Event of Default, to receive, endorse and collect any
instruments made payable to Pledgor representing any distribution in respect of
the Pledged Collateral or any part thereof and to give full discharge for the
same;

 

(d)                                 upon the occurrence and during the
continuance of an Event of Default, to file any claims or take any action or
institute any proceedings that Secured Party may deem necessary or desirable for
the collection of any of the Pledged Collateral or otherwise to enforce the
rights of Secured Party with respect to any of the Pledged Collateral;

 

(e)                                  upon the occurrence and during the
continuance of an Event of Default, to pay or discharge taxes or Liens (other
than Liens permitted under this Agreement or the Note Purchase Agreement) levied
or placed upon or threatened against the Pledged Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by the Secured Party in its sole discretion, any such payments made
by Secured Party to become obligations of Pledgor to Secured Party, due and
payable immediately without demand; and

 

9

--------------------------------------------------------------------------------


 

(f)                                   upon the occurrence and during the
continuance of an Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Pledged
Collateral as fully and completely as though Secured Party were the absolute
owner thereof for all purposes, and to do, at Secured Party’s option and
Pledgor’s expense, at any time or from time to time, all acts and things that
Secured Party deems necessary to protect, preserve or realize upon the Pledged
Collateral and Secured Party’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as Pledgor might do.

 

SECTION 9.                         Secured Party May Perform; No Assumption.

 

(a)                                 If Pledgor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement, and the cost of expenses of Secured Party (including any
payments made in respect of taxes or insurance) incurred in connection therewith
shall be payable by Pledgor under Section 13(b).

 

(b)                                 Anything contained herein to the contrary
notwithstanding, (i) Pledgor shall remain liable under any agreements included
in or related to the Pledged Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by Secured Party of any
of its rights hereunder shall not release Pledgor from any of its duties or
obligations under any such agreements, and (iii) Secured Party shall not have
any obligation or liability under any such agreements by reason of this
Agreement, nor shall Secured Party be obligated to perform any of the
obligations or duties of Pledgor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.

 

SECTION 10.                  Standard of Care.  The powers conferred on Secured
Party hereunder are solely to protect its interest in the Pledged Collateral and
shall not impose any duty upon it to exercise any such powers.  Except for the
exercise of reasonable care in the custody of any Pledged Collateral in its
possession and the accounting for moneys actually received by it hereunder,
Secured Party shall have no duty as to any Pledged Collateral, it being
understood that Secured Party shall have no responsibility for (a) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relating to any Pledged Collateral, whether or not
Secured Party has or is deemed to have knowledge of such matters, (b) taking any
necessary steps (other than steps taken in accordance with the standard of care
set forth above to maintain possession of the Pledged Collateral) to preserve
rights against any prior parties or any other rights pertaining to any Pledged
Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Pledged Collateral, or (d) initiating any action to protect the Pledged
Collateral against the possibility of a decline in market value.  Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of Pledged Collateral in its possession if such Pledged Collateral
is accorded treatment substantially equal to that which Secured Party accords
its own property of a similar nature.

 

SECTION 11.                  Remedies.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, Secured Party may exercise in respect of the Pledged
Collateral, in addition to all other rights and

 

10

--------------------------------------------------------------------------------


 

remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Pledged Collateral), and Secured Party may also in its
sole discretion, without notice except as required by the UCC and any applicable
securities laws, sell the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange or broker’s board or at any
of Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Secured Party may deem commercially reasonable, irrespective of the
impact of any such sales on the market price of the Pledged Collateral.  Secured
Party may be the purchaser of any or all of the Pledged Collateral at any such
sale, and Secured Party shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold at any such public sale, to use and apply any of the
Secured Obligations as a credit on account of the purchase price for any Pledged
Collateral payable by Secured Party at such sale; provided, that such use and
application has been approved by Required Holders.  Any transferee at such sale
(including Secured Party, any Note Holder or any designee acting for them) shall
hold the property sold absolutely free from any claim or right on the part of
Pledgor, and Pledgor hereby waives (to the extent permitted by applicable law)
all rights of redemption, stay and/or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.  Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to Pledgor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Secured Party shall not be obligated to
make any sale of Pledged Collateral regardless of notice of sale having been
given.  Secured Party may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Pledgor hereby waives any claims against Secured Party arising by reason of the
fact that the price at which any Pledged Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if Secured Party accepts the first offer received and does not offer
such Pledged Collateral to more than one offeree.

 

(b)                                 Pledgor recognizes that the Secured Party
may be unable to effect a public sale of any or all the Pledged Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Pledgor acknowledges and agrees that any such private sale may result
in prices and other terms less favorable than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner.  Secured Party
shall be under no obligation to delay a sale of any of the Pledged Collateral
for the period of time necessary to permit the Issuer to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if the Issuer would agree to do so.  Pledgor agrees to use
its best efforts to do or cause to be done all such other acts as may reasonably
be necessary to make such sale or sales of all or any portion of the Pledged
Collateral pursuant to this Section 11(b) valid and binding and in compliance
with any and all other applicable Laws.

 

11

--------------------------------------------------------------------------------


 

(c)                                  If Secured Party determines to exercise its
right to sell any or all of the Pledged Collateral, upon written request,
Pledgor shall and shall cause the Issuer to furnish to Secured Party all such
information as Secured Party may request in order to determine the amount of
Pledged Collateral that may be sold by Secured Party in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

 

(d)                                 Secured Party may appoint any Person as
agent to perform any act or acts necessary or incident to any sale or transfer
of the Pledged Collateral.

 

(e)                                  Secured Party is authorized, in connection
with any sale of the Pledged Collateral pursuant to this Section 11, to deliver
or otherwise disclose to any prospective purchaser of the Pledged Collateral any
information and documents in its possession relating to such Pledged Collateral
or the issuer thereof.

 

(f)                                   Secured Party may enforce its rights
hereunder without prior judicial process or judicial hearing, and to the extent
permitted by law, Pledgor expressly waives any and all legal rights which might
otherwise require Secured Party to enforce its rights by judicial process

 

SECTION 12.                  Application of Proceeds.  Except as expressly
provided elsewhere in this Agreement, all proceeds received by Secured Party in
respect of any sale of, collection from, or other realization upon all or any
part of the Pledged Collateral shall be applied in the following order of
priority:

 

FIRST:  To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Pledgor, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;

 

SECOND:  To the payment of all other Secured Obligations (for the ratable
benefit of the holders thereof) and, as to obligations arising under the Note
Purchase Agreement, as provided in the Note Purchase Agreement; and

 

THIRD:  To the payment to or upon the order of Pledgor, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

SECTION 13.                  Indemnity and Expenses.

 

(a)                                 Pledgor hereby agrees to indemnify and hold
harmless each of Secured Party and each Note Holder and any of their respective
directors, officers, employees and agents from and against any and all claims,
losses and liabilities in any way relating to, growing out of or resulting from
this Agreement and the transactions pursuant to this Agreement (including,

 

12

--------------------------------------------------------------------------------


 

without limitation, enforcement of this Agreement), except to the extent such
claims, losses or liabilities result solely from Secured Party’s or such Note
Holders’ gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction.  For the avoidance of doubt, this clause (a) does not
include claims, losses and liabilities relating to, growing out of or resulting
from the other Note Documents except to the extent that such claims, losses or
liabilities also arise under this Agreement or the transactions pursuant to this
Agreement.

 

(b)                                 Pledgor hereby agrees to pay to Secured
Party upon demand the amount of any and all costs and expenses, including the
reasonable fees and expenses of counsel and of any experts and agents, that
Secured Party may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of Secured Party hereunder, or (iv) the failure
by Pledgor to perform or observe any of the provisions hereof.

 

(c)                                  In no event shall Secured Party be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether the Secured Party has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(d)                                 The obligations of Pledgor in this
Section 13 shall survive the termination of this Agreement and the discharge of
Pledgor’s other obligations under this Agreement, the Note Purchase Agreement
and the other Note Documents.

 

SECTION 14.                  Continuing Security Interest: Transfer of Note(s).

 

(a)                                 This Agreement shall create a continuing
security interest in the Pledged Collateral and shall (i) remain in full force
and effect until the Security Termination, (ii) be binding upon Pledgor, its
successors and assigns, and (iii) inure, together with the rights and remedies
of Secured Party hereunder, to the benefit of Secured Party and its successors,
transferees and assigns.  Pledgor shall not transfer any interest in the Pledged
Collateral without the written consent of Secured Party, and in no case shall
any such transfer take place unless the transferee shall agree to be bound by
the terms and provisions of this Agreement, and shall have executed and
delivered a counterpart to this Agreement, together with appropriate schedules. 
The failure of Pledgor or any transferee of Pledgor to comply with the
requirements of this Section 14(a) shall in no way impair the security interest
of Secured Party with respect to any Pledged Collateral or otherwise adversely
affect the rights and remedies of Secured Party hereunder with respect thereto.

 

(b)                                 Without limiting the generality of the
foregoing clause (iii) of Section 14(a), but subject to the provisions of
Section 9.1 of the Note Purchase Agreement, any Note Holder may assign or
otherwise transfer any Note(s) held by it to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Secured Party herein or otherwise.

 

(c)                                  Following the permitted transfer or
assignment of any Note(s), Note Holders may appoint any Agent pursuant to
Section 9.20 of the Note Purchase Agreement to act

 

13

--------------------------------------------------------------------------------


 

on their behalf under this Agreement and each of the other Note Documents,
including for purposes of perfecting or holding any security interests in
Pledged Collateral and enforcing any rights or remedies with respect thereto.

 

(d)                                 Upon the Security Termination, the security
interest granted hereby shall terminate and all rights to the Pledged Collateral
shall revert to Pledgor.  Upon any such termination, Secured Party will, at
Pledgor’s expense, execute and deliver to Pledgor such documents as it shall
reasonably request to evidence such termination without representation and
warranty of any kind, express or implied.

 

SECTION 15.                  Amendments; Waivers, Etc.  No amendment,
modification, termination or waiver of any provision of this Agreement, and no
consent to any departure by Pledgor therefrom, shall in any event be valid or
effective unless the same shall be in writing and signed by Secured Party and,
in the case of any such amendment or modification, by Pledgor.  Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  If at any time there are more than one Note
Holder, the Secured Party shall act through the Required Holders.

 

SECTION 16.                  Notices.  Unless otherwise specifically provided
herein or in the Note Purchase Agreement, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, or sent by recognized national overnight courier
service or registered or certified mail, postage prepaid, and shall be deemed to
have been given when delivered in person or otherwise upon receipt.  For the
purposes hereof, the address of each party hereto shall be as provided in
Section 9.5 of the Note Purchase Agreement or as set forth under such party’s
name on the signature pages hereof or such other address as shall be designated
by such party in a written notice delivered to the other parties hereto.

 

SECTION 17.                  Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of Secured Party in the exercise of
any power, right or privilege hereunder shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude any other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

SECTION 18.                  Severability.  In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

SECTION 19.                  Headings.  Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

SECTION 20.                  Governing Law; Terms.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED

 

14

--------------------------------------------------------------------------------


 

BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK. Unless otherwise defined herein or in the Note
Purchase Agreement, terms used in Articles 8 and 9 of the UCC are used herein as
therein defined.  The rules of construction set forth in Section 1.3 of the Note
Purchase Agreement shall be applicable to this Agreement mutatis mutandis.

 

SECTION 21.                  Consent to Jurisdiction and Service of Process. ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST PLEDGOR ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, PLEDGOR, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY: (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH PLEDGOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 16 ABOVE; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PLEDGOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES THAT
THE PROVISIONS OF THIS SECTION 21 RELATING TO JURISDICTION AND VENUE SHALL BE
BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

SECTION 22.                  Waiver of Jury Trial. PLEDGOR AND SECURED PARTY
HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including without limitation contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims.  Each of Pledgor and
Secured Party acknowledge that this waiver is a material inducement for each of
Pledgor and Secured Party to enter into a business relationship, that each of
Pledgor and Secured Party have already relied on this waiver in entering into
this Agreement and that each will continue to rely on this waiver in their
related future dealings.  Each of Pledgor and Secured Party further warrant and
represent that each has reviewed this waiver with its legal counsel, and that
each knowingly and voluntarily waives its

 

15

--------------------------------------------------------------------------------


 

jury trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 22
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

SECTION 23.                  Counterparts.  This Agreement may be executed in
one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

 

SECTION 24.                  Guaranty; Suretyship Waivers by Pledgor, etc.
(a) The Pledgor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Issuer now or hereafter existing under or in respect of the Note
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise, and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by Secured Party or
any Note Holder in enforcing any rights under this Agreement or any other Note
Document.

 

(b)                                 Pledgor hereby agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full in cash of the Secured
Obligations (other than indemnification obligations that are intended to survive
the termination of the Note Documents).  In furtherance of the foregoing and
without limiting the generality thereof, Pledgor agrees as follows:  (i) Secured
Party may from time to time, without notice or demand and without affecting the
validity or enforceability of this Agreement or giving rise to any limitation,
impairment or discharge of Pledgor’s liability hereunder, (A) renew, extend,
accelerate or otherwise change the time, place, manner or terms of payment of
the Secured Obligations, (B) settle, compromise, release or discharge, or accept
or refuse any offer of performance with respect to, or substitutions for, the
Secured Obligations or any agreement relating thereto and/or subordinate the
payment of the same to the payment of any other obligations, (C) request and
accept guaranties of the Secured Obligations and take and hold other security
for the payment of the Secured Obligations, (D) release, exchange, compromise,
subordinate or modify, with or without consideration, any other security for
payment of the Secured Obligations, any guaranties of the Secured Obligations,
or any other obligation of any Person with respect to the Secured Obligations,
(E) enforce and apply any other security now or hereafter held by or for the
benefit of Secured Party in respect of the Secured Obligations and direct the
order or manner of sale thereof, or exercise any other right or remedy that
Secured Party may have against any such security, as Secured Party in its
discretion may determine

 

16

--------------------------------------------------------------------------------


 

consistent with the Note Purchase Agreement and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and (F) exercise any other rights available to Secured
Party under the Note Documents, at law or in equity; and (ii) this Agreement and
the obligations of Pledgor hereunder shall be valid and enforceable and shall
not be subject to any limitation, impairment or discharge for any reason (other
than payment in full of the Secured Obligations (other than indemnification
obligations that are intended to survive the termination of the Note
Documents)), including without limitation, the occurrence of any of the
following, whether or not Pledgor shall have had notice or knowledge of any of
them:  (A) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Secured Obligations or any agreement
relating thereto; or with respect to any guaranty of or other security for the
payment of the Secured Obligations; (B) any waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions of the Note
Purchase Agreement, any of the other Note Documents or any agreement or
instrument executed pursuant thereto, or of any guaranty or other security for
the Secured Obligations; (C) the Secured Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (D) the application of payments received from any source to the payment
of indebtedness other than the Secured Obligations, even though Secured Party
might have elected to apply such payment to any part or all of the Secured
Obligations; (E) any failure to perfect or continue perfection of a security
interest in any other collateral which secures any of the Secured Obligations;
(F) any defenses, set-offs or counterclaims which Issuer or any other Note
Document Party may allege or assert against Secured Party in respect of the
Secured Obligations, including but not limited to failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (G) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of Pledgor as an obligor in respect of the Secured Obligations.

 

(c)                                  Pledgor hereby waives, for the benefit of
Secured Party:  (i) any right to revoke this guaranty, (ii) any right to require
Secured Party as a condition of payment or performance by Pledgor, to
(A) proceed against Issuer, any guarantor of the Secured Obligations or any
other Person, (B) proceed against or exhaust any other security held from
Issuer, any guarantor of the Secured Obligations or any other Person,
(C) proceed against or have resort to any balance of any deposit account or
credit on the books of Secured Party in favor of Issuer or any other Person, or
(D) pursue any other remedy in the power of Secured Party whatsoever; (iii) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Issuer including, without limitation, any defense based on
or arising out of the lack of validity or the unenforceability of the Secured
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Issuer from any cause other than payment in full
of the Secured Obligations (other than indemnification obligations that are
intended to survive the termination of the Note Documents); (iv) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (v) any defense based upon Secured Party’s errors or
omissions in the administration of the Secured Obligations, except behavior
which amounts to bad faith; (vi) (A) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Agreement and

 

17

--------------------------------------------------------------------------------


 

any legal or equitable discharge of Pledgor’s obligations hereunder, (B) the
benefit of any statute of limitations affecting Pledgor’s liability hereunder or
the enforcement hereof, (C) any rights to set-offs, recoupments and
counterclaims, and (D) promptness, diligence and any requirement that Secured
Party protect, secure, perfect or insure any other security interest or lien or
any property subject thereto; (vii) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
notices of default under the Note Purchase Agreement or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Secured Obligations or any agreement related thereto, notices of any
extension of credit to Issuer and notices of any of the matters referred to in
Section 24(a) above and any right to consent to any thereof; and (viii) to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement, other than
repayment in full in cash of the Secured Obligations (other than indemnification
obligations that are intended to survive the termination of the Note Documents).

 

(d)                                 Until the Secured Obligations (other than
indemnification obligations that are intended to survive the termination of the
Note Documents) shall have been paid in full, in cash, Pledgor shall withhold
exercise of (i) any claim, right or remedy, direct or indirect, that it now has
or may hereafter have against Issuer or any of its assets in connection with
this Agreement or the performance by it of its obligations hereunder, in each
case whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (A) any
right of subrogation, reimbursement or indemnification that it now has or may
hereafter have against Issuer, (B) any right to enforce, or to participate in,
any claim, right or remedy that Secured Party now has or may hereafter have
against Issuer, and (C) any benefit of, and any right to participate in, any
other collateral or security now or hereafter held by Secured Party, and
(ii) any right of contribution Pledgor now has or may hereafter have against any
guarantor of any of the Secured Obligations.  Pledgor further agrees that, to
the extent the agreement to withhold exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification it may have against
Issuer or against any other collateral or security, and any rights of
contribution Pledgor may have against any such guarantor, shall be junior and
subordinate to any rights Secured Party may have against Issuer, to all right,
title and interest Secured Party may have in any such other collateral or
security, and to any right Secured Party may have against any such guarantor.

 

(e)                                  Secured Party shall have no obligation to
disclose or discuss with Pledgor its assessment of the financial condition of
Issuer.  Pledgor has adequate means to obtain information from Issuer on a
continuing basis concerning the financial condition of Issuer and its ability to
perform its obligations under the Note Documents and Pledgor assumes the
responsibility for being and keeping informed of the financial condition of
Issuer and of all circumstances bearing upon the risk of nonpayment of the
Secured Obligations.  Pledgor hereby waives and relinquishes any duty on the
part of Secured Party to disclose any matter, fact or thing relating to the
business, operations or condition of Issuer now known or hereafter known by
Secured Party.

 

18

--------------------------------------------------------------------------------


 

SECTION 25.      Agent as Secured Party.  If an Agent has been appointed
pursuant to the terms of the Note Purchase Agreement, and while such Person is
acting as Agent, the Agent shall constitute a Secured Party hereunder, and
following such appointment such Agent (and not any Note Holder or Note Holders
individually unless approved by Required Holders) shall be entitled to exercise,
or refrain from exercising, any rights or remedies hereunder as agent on behalf,
and for the ratable benefit, of the Note Holders. Pledgor shall take actions as
any such Agent may reasonably request to confirm or maintain the perfected
security interests intended to be created hereunder, in the name of such Agent
for the ratable benefit of the Note Holders.  Each registered holder of a Note
by acceptance of a Note registered in its name agrees to the appointment of such
Agent to act on its behalf hereunder and agrees to be bound by the provisions of
this Agreement applicable to Secured Party and the Note Holders and the
provisions of the other Note Documents applicable to Note Holders.

 

SECTION 26.      Retention in Satisfaction.  Except as may be expressly
applicable pursuant to Section 9-620 of the UCC, no action taken or omission to
act by Secured Party hereunder, including, without limitation, any exercise of
voting or consensual rights or any other action taken or inaction, shall be
deemed to constitute a retention of the Pledged Collateral in satisfaction of
the Secured Obligations or otherwise to be in full satisfaction of the Secured
Obligations, and the Secured Obligations shall remain in full force and effect,
until Secured Party shall have applied payments (including, without limitation,
collections from Pledged Collateral) towards the Secured Obligations in the full
amount then outstanding or until such subsequent time as is provided in
Section 14(c).

 

SECTION 27.      Reinstatement.  The obligations of Pledgor under this Agreement
(including, without limitation, with respect to the provision of collateral
herein) shall continue to be effective, or be reinstated, as the case may be, if
at any time payment, or any part thereof, of any of the Secured Obligations is
rescinded or must otherwise be restored or returned by Secured Party or any Note
Holder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Issuer or Pledgor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Issuer or Pledgor.

 

SECTION 28.      Specific Performances.  Pledgor further agrees that a breach of
any of the covenants contained in this Agreement, including without limitation
Sections 7(c) and 11(b) will cause irreparable injury to Secured Party, that
Secured Party has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Agreement, including
without limitation Sections 7(c) and 11(b) shall be specifically enforceable
against Pledgor, and Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants.

 

SECTION 29.      No Recourse.  Notwithstanding anything to the contrary in this
Agreement (including but not limited to Section 24), no recourse shall be had,
whether by levy or execution, or under any law, or by the enforcement of any
assessment or penalty or otherwise, for the payment of any of the Secured
Obligations, against Pledgor individually or personally, or any of the assets of
Pledgor other than the Pledged Collateral, it being expressly understood that
the sole remedies available to Secured Party pursuant to this Agreement with
respect to the Secured Obligations shall be against the Pledged Collateral;
provided, that nothing in this Section 29 shall (i) limit or restrict the right
of Secured Parties to collect any costs of

 

19

--------------------------------------------------------------------------------


 

enforcement of this Agreement from Pledgor to the extent the Pledged Collateral
is insufficient to satisfy all Secured Obligations, including such costs of
enforcement, (ii) limit or restrict the right of Secured Parties to obtain
indemnification from Pledgor under Section 13 above, or (iii) limit or restrict
the liability of Pledgor with respect to any distributions taken contrary to
Section 7 above.

 

[Remainder of Page Intentionally Left Blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Pledge Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

PLEDGOR:

 

 

 

 

 

CLEAN ENERGY RENEWABLE FUELS, LLC

 

 

 

 

 

By:

/s/ Harrison S. Clay

 

 

Name:

Harrison S. Clay

 

 

Title:

President

 

 

 

 

 

Notice Address:

 

 

 

3020 Old Ranch Parkway, Suite 400

 

Seal Beach, CA 90740

 

Attention: Harrison Clay

 

Telephone No.: 562.493.7231

 

Telecopier No.: 562.430.8594

 

Email: hclay@cleanenergyfuels.com

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway, Suite 400

 

Seal Beach, CA 90740

 

Attn: Nate Jensen

 

Telephone No.: 562.493.7239

 

Telecopier No.: 562.493.4956

 

Email: njensen@cleanenergyfuels.com

 

Signature Page to Parent Pledge

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

 

 

By:

Babson Capital Management LLC, its Investment Advisor

 

 

 

 

 

By:

/s/ Brian J. Daly

 

 

Name:

Brian J. Daly

 

 

Title:

Managing Director

 

Signature Page to Parent Pledge

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledged Equity

 

Equity Issuer

 

Class of
Equity

 

Equity
Certificate Nos.

 

Par Value

 

Number of
Outstanding
Equity Interests
of Equity Issuer

 

Percentage of
Outstanding
Equity of
Equity Issuer
Pledged

 

Mavrix, LLC

 

Membership Interests

 

N/A

 

N/A

 

100 units

 

100

%

 

SCHEDULE I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Filing Offices

 

Secretary of State of Delaware

 

SCHEDULE II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Office Locations, Type and Jurisdiction of Organization of Pledgor

 

Name

 

Type of
Organization

 

Office Locations

 

Jurisdiction of
Organization

 

Organization
Number

 

Clean Energy Renewable Fuels, LLC

 

LLC

 

3020 Old Ranch Parkway, Suite 400, Seal Beach, CA 90740

 

Delaware

 

 

 

 

Prior Names of Pledgor

 

None.

 

SCHEDULE III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

ACKNOWLEDGEMENT AND CONSENT
(ISSUER)

 

This Acknowledgement and Consent, dated as of
                                    , is delivered pursuant to Section 5 of the
Parent Pledge Agreement, dated as of April 25, 2013 between CLEAN ENERGY
RENEWABLE FUELS, LLC (“Pledgor”) and MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY, on behalf of the Note Holders (said Pledge Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, being the “Pledge
Agreement”).  Capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed thereto in the Pledge Agreement.

 

The undersigned by executing and delivering this Acknowledgement and Consent
hereby: (i) acknowledges receipt of a copy of the Pledge Agreement,
(ii) consents to the grant of a first priority lien and security interest in
favor of Secured Party by Pledgor on the Pledged Equity,  (iii) consents to any
transfer (a “Transfer”) of the Pledged Equity in connection with the exercise of
the Secured Party’s rights under Section 11 of the Pledge Agreement, and
(iv) consents to the voting rights and rights in respect of distributions
provided in Section 7 of the Pledge Agreement and agrees to take instructions
with respect thereto from Secured Party without any other or further
instructions of Pledgor which holds an Equity Interest in the undersigned,
(iv) agrees to be bound by and to comply with the terms of the Pledge Agreement
insofar as such terms are applicable to it.  Notwithstanding any provision of
the undersigned’s limited liability company operating agreement to the contrary,
the undersigned further agrees that any transferee of the Pledged Equity in
connection with a Transfer shall automatically be admitted as a member under the
undersigned’s limited liability company operating agreement without consent,
amendment or other action of the undersigned or any other member of the
undersigned.

 

 

 

MAVRIX, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SCHEDULE IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                         ,         , is delivered
pursuant to Section 6(b) of the Pledge Agreement referred to below.  The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge Agreement dated as of                   , 2013 between CLEAN ENERGY
RENEWABLE FUELS, LLC, as Pledgor, and [INSERT NAME OF AGENT/SECURED PARTY][, as
Agent for, and representative of, the Note Holders], as Secured Party (the
“Pledge Agreement,” capitalized terms defined therein being used herein as
therein defined), and that the Pledged Equity listed on this Pledge Amendment
shall be deemed to be part of the Pledged Equity and shall become part of the
Pledged Collateral and shall secure all Secured Obligations.

 

 

CLEAN ENERGY RENEWABLE FUELS, LLC

 

 

 

 

 

By:

 

 

Title:

 

Equity Issuer

 

Class of
Equity

 

Equity
Certificate Nos.

 

Par Value

 

Number of
Outstanding
Equity Interests
of Equity Issuer

 

Percentage of
Outstanding
Equity of
Equity Issuer
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is dated as of April 25, 2013 and
entered into by and among MAVRIX, LLC, a Delaware limited liability company
(“Grantor”), and MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, in its capacity as
Note Purchaser under the Note Purchase Agreement referred to below (together
with its successors and assigns of 100% of the Note(s) in such capacity, or any
Agent acting on behalf of the Note Holders, the “Secured Party”) for the benefit
of the Note Holders under such Note Purchase Agreement.

 

PRELIMINARY STATEMENTS

 

(a)                                 Grantor has entered into a Note Purchase
Agreement dated as of the date hereof (said Note Purchase Agreement, as it may
be amended, restated, supplemented or otherwise modified from time to time,
being the “Note Purchase Agreement”; capitalized terms used herein and not
defined herein shall have the meanings set forth in the Note Purchase Agreement)
with the Secured Party pursuant to which, subject to the terms and conditions
thereof, Secured Party has agreed to purchase the Note(s).

 

(b)                                 It is a condition precedent to the purchase
of the Note(s) under the Note Purchase Agreement that Grantor shall have granted
the security interests and undertaken the other obligations contemplated by this
Agreement.

 

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Secured Party to enter into the Note Purchase Agreement
and the other Note Documents and to purchase the Note(s) and to consummate the
other transactions thereunder, Grantor hereby agrees as follows:

 

SECTION 1.                                                 Grant of Security.

 

Grantor hereby assigns to Secured Party, for itself and for the benefit of the
Note Holders, and hereby grants to Secured Party, for itself and for the benefit
of the Note Holders, a security interest in, all of Grantor’s right, title and
interest in and to all of the personal property of Grantor, in each case whether
now or hereafter existing, whether tangible or intangible, whether now owned or
hereafter acquired, wherever the same may be located and whether or not subject
to the UCC as it exists on the date of this Agreement, or as it may hereafter be
amended, including the following (the “Collateral”):

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Intellectual Property Collateral,
including all Copyrights, Patents and Trademarks;

 

1

--------------------------------------------------------------------------------


 

(d)                                 all Deposit Accounts, together with all
amounts on deposit from time to time in such Deposit Accounts;

 

(e)                                  all Documents;

 

(f)                                   all General Intangibles;

 

(g)                                  all Goods, including Inventory, Equipment
and Fixtures;

 

(h)                                 all Instruments;

 

(i)                                     all Account Collateral, including all
Collateral Accounts;

 

(j)                                    All Pledged Collateral;

 

(k)                                 all Investment Property;

 

(l)                                     all letters of credit, Letter-of-Credit
Rights and other Supporting Obligations;

 

(m)                             all cash or cash equivalents;

 

(n)                                 all Records;

 

(o)                                 all Commercial Tort Claims; and

 

(p)                                 all accessions to, substitutions for and
replacements, proceeds, insurance proceeds (whether or not Secured Party is
named as loss payee) and products of the foregoing, together with all books and
records and other files (physical or electronic) and other General Intangibles
at any time evidencing or relating to any of the foregoing Collateral and all
indemnities, warranties, collateral security, guarantees and other supporting
obligations given with respect to any of the foregoing Collateral.  For purposes
of this agreement, “proceeds” includes whatever is receivable or received when
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

 

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantor that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.

 

Notwithstanding anything contained herein to the contrary, in no event shall the
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of Grantor’s rights or interests in any Authorization of
Grantor to the extent and for so long, but only to the extent and for so long,
as such a grant would violate the terms of such Authorization or applicable Law.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.                                                 Security for
Obligations.

 

This Agreement secures, and the Collateral of Grantor is collateral security
for, the prompt payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including without limitation the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), of all Secured Obligations of Grantor.  “Secured
Obligations” means all obligations and liabilities of every nature of Grantor
now or hereafter existing under or arising out of or in connection with the Note
Purchase Agreement and the other Note Documents,  together with all extensions
or renewals thereof, whether for principal, interest, fees, costs, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party or any Note
Holder as a preference, fraudulent transfer or otherwise, and all obligations of
every nature of Grantor now or hereafter existing under this Agreement
(including, without limitation, interest and other amounts that, but for the
filing of a petition in bankruptcy with respect to Grantor, would accrue on such
obligations).

 

SECTION 3.                                                 Grantor Remain
Liable.

 

Anything contained herein to the contrary notwithstanding, (a) Grantor shall
remain liable under each of the Accounts, Chattel Paper, Payment Intangibles and
any contracts and agreements included in the Collateral, to the extent set forth
therein, to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by Secured
Party of any of its rights hereunder shall not release Grantor from any of its
duties or obligations under any Accounts, Chattel Paper, Payment Intangibles and
the contracts and agreements included in the Collateral, and (c) the Secured
Party shall not have any obligation or liability under any Accounts, Chattel
Paper, Payment Intangibles contracts, licenses, and agreements included in the
Collateral by reason of this Agreement, nor shall the Secured Party be obligated
to perform any of the obligations or duties of Grantor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.  Without
limiting the generality of the foregoing, neither the grant of the security
interest in the Collateral in favor of Secured Party nor the exercise by Secured
Party of any of its rights hereunder nor any action by Secured Party in
connection with a foreclosure on the Collateral shall be deemed to constitute
the Secured Party in which event Secured Party or such purchaser, as the case
may be, shall signify such election by adopting in writing the partnership
agreement and agreeing to be bound by the terms thereof.

 

SECTION 4.                                                 Representations and
Warranties.

 

Grantor represents and warrants as follows:

 

(a)                                 Ownership of Collateral.  Grantor owns its
interest in the Collateral free and clear of any Lien (other than Permitted
Liens) and no effective financing statement or other

 

3

--------------------------------------------------------------------------------


 

instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office.

 

(b)                                 Perfected Lien.  The security interests
granted pursuant to this Agreement, upon filing of a UCC-1 financing statement
in the appropriate filing office listed on Schedule 1, will constitute valid
perfected first priority security interests in all of the Collateral which may
be perfected by filing such financing statement in favor of the Secured Party
(subject only to (i) Permitted Liens and (ii) the priority afforded to such
Permitted Liens by operation of Law), securing the Secured Obligations.  Grantor
has taken all action required on its part for Control to have been obtained by
the Secured Party over all Collateral with respect to which control may be
obtained pursuant to the UCC.  No Person other than the Secured Party has
control or possession of all or any part of the Collateral.  Without limiting
the generality of the foregoing, all certificates and Instruments evidencing any
Pledged Collateral have been delivered to the Secured Party in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank.

 

(c)                                  Office Locations; Collateral Locations. 
Grantor’s mailing address and the location of its place of business (if it has
only one) or its chief executive office (if it has more than one place of
business) is set forth on Part 1 of Schedule 2.  All Collateral of Grantor is
held at place of business of Grantor set forth on Part 1 of Schedule 2.  Grantor
has not had a different place of business from that set forth on Part 2 of
Schedule 2 during the past 5 years.

 

(d)                                 Type and Jurisdiction of Organization.  The
type of organization (i.e., corporation, limited partnership, etc.) of Grantor,
its jurisdiction of organization, and its organizational number, if any,
provided by the applicable Government Authorities of the its jurisdiction of
organization and its federal employer identification number are set forth on
Part 1 of Schedule 2.

 

(e)                                  Exact Legal Name.  Grantor’s exact legal
name (as defined in Section 9-503 of the UCC), as it appears in official filings
in Grantor’s respective jurisdiction of organization is set forth on Part 1 of
Schedule 2.  Grantor (or predecessor by merger or otherwise of Grantor) has not,
within the five (5) year period preceding the date hereof, had a different name
(or used a trade name different) from the name of Grantor listed on Part 1 of
Schedule 2, except as set forth on Part 2 of Schedule 2.

 

(f)                                   Authorizations.  No authorization or
approval or other action by, and not notice to or filing with, any Governmental
Authority or other third party is required for (i) the grant by Grantor of the
security interest granted hereunder or for the execution, delivery and
performance of this Agreement by Grantor, (ii) the perfection or maintenance of
the security interest created hereunder, except for the filing of financing and
continuation statements under the UCC and with respect to the Collateral a
security interest over which must be perfected by Control or action other than
filing a financing statement under the UCC, which actions have been taken and
are in full force and effect, or (iii) the exercise by Secured Party of its
voting and other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as  may be required
in connection with the disposition of any portion of the Collateral by laws
affecting the exercise of remedies affecting a secured party or the offering and
sale of securities generally.

 

4

--------------------------------------------------------------------------------


 

(g)                                  Pledged Collateral.

 

(i)                                     Schedule 3 annexed hereto sets forth all
of the Pledged Equity owned by Grantor and Schedule 4 annexed hereto sets forth
all of the Pledged Debt owned by Grantor.

 

(ii)                                  The Pledged Equity constitutes all of the
issued and outstanding Equity Interests of the issuer thereof and there are no
outstanding warrants, options or other rights to purchase, or other agreements
outstanding with respect to, or property that is now or hereafter convertible
into, or that requires the issuance or sale of, any Equity Interests in the
issuer of any Pledged Equity, in each case, other than the Cambrian Interest and
the Cambrian Option.  All of the Pledged Equity set forth on Schedule 3 annexed
hereto has been duly authorized and validly issued and is fully paid and all
capital contributions, if any, required to be made with respect to the issuance
of such Pledged Equity have been made.  Under the terms of the relevant
Organizational Documents of each issuer of the Pledged Equity, no further
capital contributions are required.  All of the Pledged Debt set forth on
Schedule 4 annexed hereto has been duly authorized and is the legally valid and
binding obligation of the issuers thereof and is not in default.

 

(iii)                               There are no restrictions on transfer (that
have not been waived or otherwise consented to) in any agreement governing any
Pledged Equity or otherwise relating thereto (including the organizational
documents of the issuer thereof) which would limit or restrict:  (i) the grant
of a security interest in any Pledged Equity, (ii) the perfection of such
security interest or (iii) the exercise of remedies in respect of such perfected
security interest in the Pledged Equity as contemplated by this Agreement.  Upon
the exercise of remedies in respect of the Pledged Equity constituting a
membership interest in a limited liability company or a partnership interest,
the transferee or assignee of such Pledged Equity, shall become a member or
partner, as the case may be, of the issuer of such Pledged Equity, with the same
rights as Grantor and, upon the transfer of the entire interest of Grantor,
Grantor shall cease to be a member or partner of such issuer, as the case may
be.

 

(iv)                              Grantor is the record and beneficial owner of,
and has good and marketable title to, the Investment Property pledged by it
hereunder, free of any and all Liens, except the security interest created by
this Agreement.

 

(v)                                 No issuer of Pledged Equity has elected to
treat the membership interests or partnership interests issued by it as a
security under Section 8-103 of the UCC.

 

(h)                                 Intellectual Property Collateral.  Grantor
does not own any registered Intellectual Property Collateral (or applications
for registration thereof).

 

(i)                                     Deposit Accounts and Securities
Accounts.  Grantor does not have any Deposit Accounts, Securities Accounts, or
similar accounts, except those established under the Account Control Agreement.

 

(j)                                    Chattel Paper; Letter of Credit Rights. 
Grantor does not have any interest in any Chattel Paper, letters of credit or
Letter-of-Credit Rights.

 

5

--------------------------------------------------------------------------------


 

(k)                                 Documents.                               No
negotiable Documents are outstanding with respect to any of the Inventory of
Grantor.

 

(l)                                     Commercial Tort Claims.  Grantor does
not have any Commercial Tort Claims as of the date hereof.

 

(m)                             Governmental Obligors.      None of the account
debtors on Grantor’s Accounts, Chattel Paper or Payment Intangibles is a
Governmental Authority.

 

The representations and warranties, including as to the information set forth in
Schedules referred to herein are made as to Grantor as of the date hereof,
except that, in the case of a Pledge Supplement, or notice delivered pursuant to
Section 10(a) hereof, such representations and warranties are made as of the
date of such supplement or notice.

 

SECTION 5.                                                 Covenants.

 

(a)                                 Disposition of Collateral.  Grantor agrees
that it will not sell, lease or otherwise dispose of the Collateral owned by it,
except for dispositions expressly permitted under Section 7.4(b) of the Note
Purchase Agreement.

 

(b)                                 Creation of Liens.  Grantor agrees that it
will not create, incur or suffer to exist any Lien on the Collateral owned by
it, except for Permitted Liens.

 

(c)                                  Maintenance of Lien.  Grantor agrees that
from time to time, at the expense of Grantor, Grantor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary, or that Secured Party may reasonably request, in order to
perfect and protect or establish the priority of any security interest granted
or purported to be granted hereby or to enable Secured Party to exercise and
enforce their rights and remedies hereunder with respect to any Collateral.

 

(d)                                 Further Assurances.  Without limiting the
obligations of Grantor under Section 5(c) or Sections 6, 7, 8, 9, 10 or 11
below: Grantor agrees that it shall (i) notify Secured Party in writing of
receipt by Grantor of any interest in Chattel Paper and at the request of
Secured Party, mark conspicuously each item of such Chattel Paper and each of
its records pertaining to such Collateral, with a legend, in form and substance
reasonably satisfactory to Secured Party, indicating that such Collateral is
subject to the security interest granted hereby, (ii) deliver to Secured Party
all promissory Notes and other Instruments and, at the request of Secured Party,
all original counterparts of Chattel Paper, duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to Secured Party, (iii)  execute (if necessary) and file
such financing or continuation statements, or amendments thereto as are
necessary or reasonably required by Secured Party to perfect a first priority
Lien in favor of Secured Party on this Collateral, (iv) deliver to Secured Party
all certificates and instruments evidencing or constituting Pledged Collateral
in suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to Secured Party, (v) execute and deliver such documents
and Instruments and take or cause to be taken all other actions necessary or
reasonably requested by the Secured Party to cause the Secured Party to have
Control over any Collateral constituting Deposit Accounts, Electronic Chattel
Paper,

 

6

--------------------------------------------------------------------------------


 

Investment Property (including the Pledged Equity, if it is a security under
Section 8-103 of the UCC), or Letter-of-Credit Rights, including, without
limitation, executing and delivering any agreements, in form and substance
reasonably satisfactory to the Secured Party, with securities intermediaries,
issuers or other Persons in order to establish Control, and Grantor shall
promptly notify the Secured Party of Grantor’s acquisition of any such
Collateral, (vi) at Secured Party’s reasonable request, appear in and defend any
action or proceeding that may affect Grantor’s title to or Secured Party’s
security interest in all or any part of the Collateral, and (vii) use
commercially reasonable efforts to obtain any necessary consents of third
parties to the creation and perfection of a security interest in favor of
Secured Party with respect to any Collateral or any rights or remedies in
respect thereto.

 

(e)                                  Financing Statements.  Pursuant to the UCC
and any other applicable law, Grantor authorizes the Secured Party, its counsel
or its representative, at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of Grantor in such form and in such offices as the Secured
Party reasonably determines necessary or appropriate to perfect the security
interests of the Secured Party under this Agreement.  Additionally, Grantor
authorizes the Secured Party, its counsel or its representative, at any time and
from time to time, to file or record such financing statements that describe the
collateral covered thereby as “all assets of Grantor”, “all personal property of
Grantor” or words of similar effect.  A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

(f)                                   Notice of Certain Changes.  Grantor shall
not change its legal name, type of organization, jurisdiction of organization,
organizational number or federal employer identification number or chief
executive office or location where Collateral is located, in each case, unless
it gives Secured Party at least thirty (30) days’ prior written notice thereof
and either (i) Secured Party acknowledges in writing that such action will not
adversely affect the validity, perfection or priority of the Secured Party’s
lien on the Collateral or (ii) any reasonable action requested by the Secured
Party in connection therewith has been completed or taken (including any action
to continue the perfection of any Liens created hereunder in favor of Secured
Party).

 

SECTION 6.                                                 Special Covenants
with respect to Commercial Tort Claims.

 

In the event that Grantor shall at any time after the date hereof have any
Commercial Tort Claims, Grantor shall promptly notify Secured Party thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such Commercial Tort Claim, (ii) constitute an amendment to this
Agreement by which such Commercial Tort Claim and any Proceeds thereof shall
constitute part of the Collateral and (iii) deliver such further documents and
instruments as the Secured Party may reasonably request to further grant or
perfect the security interest of Secured Party in such Commercial Tort Claim.

 

7

--------------------------------------------------------------------------------


 

SECTION 7.                                                 Special Covenants
with respect to Deposit Accounts, and Securities Accounts.

 

Grantor shall not establish any deposit, securities or like accounts without the
consent of the Secured Party; except for the Collateral Accounts maintained
under the Account Agreements.

 

SECTION 8.                                                 Special Covenants
With Respect to Equipment and Inventory.

 

(a)                                 Grantor shall not acquire any Equipment or
Inventory.

 

SECTION 9.                                                 Special Covenants
With Respect to Accounts.

 

(a)                                 Grantor shall, for not less than three
(3) years from the date on which each Account of Grantor arose, maintain
complete Records of such Account and all documentation relating thereto.

 

(b)                                 Grantor shall instruct all account debtors,
each Subject Company and other persons making payments or distributions to
Grantor to make such payments or distributions directly in accordance with the
Account Management Annex.

 

SECTION 10.                                          Special Covenants With
Respect to Pledged Collateral.

 

(a)                                 Additional Pledged Collateral.  Grantor
agrees that it will, upon obtaining any additional Pledged Equity or Pledged
Debt, promptly (and in any event within fifteen (15) days) deliver to Secured
Party a Pledge Supplement, duly executed by Grantor, in respect of such
additional Pledged Equity or Pledged Debt; provided that the failure of Grantor
to execute a Pledge Supplement with respect to any additional Pledged Equity or
Pledged Debt shall not impair the security interest of Secured Party therein or
otherwise adversely affect the rights and remedies of Secured Party hereunder
with respect thereto.

 

(b)                                 Delivery of Certain Pledged Collateral. 
Without limiting the generality of Section 5, Grantor agrees that all
certificates or Instruments representing or evidencing the Pledged Collateral
shall be delivered to and held by or on behalf of Secured Party pursuant hereto
and shall be in suitable form for transfer by delivery or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party.

 

(c)                                  Form of Pledged Collateral.  Secured Party
shall have the right at any time to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations.  If any Pledged Collateral is not a security
pursuant to Section 8-103 of the UCC, Grantor shall not take any action that,
under such Section, converts such Pledged Collateral into a security.

 

(d)                                 Compliance with Agreements; Notices. 
Grantor shall promptly deliver to Secured Party all written notices received by
it with respect to the Pledged Collateral; and at its expense (i) perform and
comply in all material respects with all terms and provisions of any agreement
related to the Pledged Collateral required to be performed or complied with by
it, (ii)

 

8

--------------------------------------------------------------------------------


 

maintain all such agreements in full force and effect and (iii) enforce all such
agreements in accordance with their terms.

 

(e)                                  Voting and Distributions.  (i) Subject to
Section 10(e)(ii):

 

(A)                               Grantor shall be entitled to exercise any and
all voting and other consensual rights pertaining to the Pledged Equity or any
part thereof for any purpose not prohibited by the terms of this Agreement or
the Note Purchase Agreement; provided that Grantor shall not exercise or refrain
from exercising any such right if such action would have a Material Adverse
Effect (which determination may be made by Secured Party, in its sole judgment,
by written notice to Grantor); and

 

(B)                               Subject to Section 9 and the terms of the
Account Management Annex, Grantor shall be entitled to receive and retain any
and all lawful dividends payable in respect of the Pledged Equity which are paid
in cash by any issuer if such dividends are permitted by the Note Purchase
Agreement and the other Note Documents.  Any and all dividends and other
distributions paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Equity shall be, and shall forthwith be
delivered to Secured Party to hold as, Collateral and shall, if received by
Grantor, be received in trust for the benefit of Secured Party, be segregated
from the other property of Grantor and be forthwith delivered to Secured Party
as Collateral in the same form as so received (with all necessary endorsements).

 

(ii)                                  Upon the occurrence and during the
continuation of an Event of Default:

 

(A)                               upon written notice from Secured Party to
Grantor, all rights of Grantor to exercise the voting and other rights which
they would otherwise be entitled to exercise pursuant to
Section 10(e)(i)(A) shall cease, and all such rights shall thereupon become
vested in Secured Party who shall thereupon have the sole right to exercise such
voting and other consensual rights;

 

(B)                               all dividends, and other distributions, paid
or payable in cash in respect of the Pledged Equity (including in connection
with a partial or total liquidation or dissolution or in connection with a
reduction of capital, capital surplus or paid-in-surplus) shall be paid to such
account or accounts as Secured Party may designate to be held as Collateral
and/or applied in accordance with Section 16 hereof; and

 

(C)                               all payments which are received by Grantor
contrary to the provisions of paragraph (B) of this Section 10(e)(ii) shall be
received in trust for the benefit of Secured Party, shall be segregated from
other funds of Grantor and

 

9

--------------------------------------------------------------------------------


 

shall forthwith be paid over to Secured Party as Collateral in the same form as
so received (with any necessary endorsements).

 

(f)                                   In order to permit Secured Party to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder, (1) Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to Secured Party all
such proxies, dividend payment orders and other instruments as Secured Party may
from time to time reasonably request, and (2) without limiting the effect of
clause (1) above, Grantor hereby grants to Secured Party an irrevocable proxy to
vote the Pledged Equity and to exercise all other rights, powers, privileges and
remedies to which a holder of the Pledged Equity would be entitled (including
giving or withholding written consents of holders of Equity Interests, calling
special meetings of holders of Equity Interests and voting at such meetings),
which proxy shall be operative, automatically and without the necessity of any
action (including any transfer of any Pledged Equity on the record books of the
issuer thereof) by any other Person (including the issuer of the Pledged Equity
or any officer or agent thereof), only upon the occurrence and during the
continuance of an Event of Default and which proxy shall only terminate upon the
Security Termination.

 

(g)                                  Grantor shall cause each Pledged Entity
which is an issuer of Pledged Equity to execute and deliver to Secured Party an
Acknowledgement and Consent in the form attached hereto as Exhibit II.

 

SECTION 11.                                          Special Covenants With
Respect to any Intellectual Property Collateral.

 

Grantor shall not acquire or create any registered Intellectual Property
Collateral (or make any applications for the registration thereof).

 

SECTION 12.                                          Secured Party Appointed
Attorney-in-Fact.

 

Grantor hereby irrevocably appoints Secured Party as Grantor’s attorney-in-fact,
with full authority in the place and stead of Grantor and in the name of
Grantor, Secured Party or otherwise, from time to time in Secured Party’s
discretion, upon the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument that the Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

 

(a)                                 to obtain and adjust insurance required to
be maintained by Grantor or paid to Secured Party pursuant to the Note Purchase
Agreement;

 

(b)                                 to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

 

(c)                                  to receive, endorse and collect any drafts
or other Instruments, Documents, Chattel Paper and other documents in connection
with clauses (a) and (b) above;

 

10

--------------------------------------------------------------------------------


 

(d)                                 to file any claims or take any action or
institute any proceedings that Secured Party may deem necessary or desirable for
the collection of any of the Collateral or otherwise to enforce or protect the
rights of Secured Party with respect to any of the Collateral;

 

(e)                                  to pay or discharge taxes or Liens (other
than taxes not required to be paid or discharged pursuant to the Note Purchase
Agreement and Liens permitted under this Agreement or the Note Purchase
Agreement) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by Secured Party in its sole discretion, any such payments made by
Secured Party to become obligations of Grantor to Secured Party, due and payable
immediately without demand;

 

(f)                                   to sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with Collateral
Accounts and other documents relating to the Collateral; and

 

(g)                                  generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though Secured Party were the absolute owner thereof for
all purposes, and to do, at Secured Party’s option and Grantor’s expense, at any
time or from time to time, all acts and things that Secured Party deems
necessary to protect, preserve or realize upon the Collateral and Secured
Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as Grantor might do.

 

SECTION 13.                                          Secured Party May Perform.

 

If Grantor fails to perform any agreement contained herein, Secured Party may
itself perform, or cause performance of, such agreement, and the reasonable
costs and expenses of Secured Party (including any payments made in respect of
taxes or insurance)  incurred in connection therewith shall be payable by
Grantor under Section 17 hereof.

 

SECTION 14.                                          Standard of Care.

 

The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.  Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property.

 

SECTION 15.                                          Remedies.

 

(a)                                 Generally.  If any Event of Default shall
have occurred and be continuing, Secured Party may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) require Grantor to, and Grantor hereby agrees that
it will at its expense and upon request of Secured Party forthwith, assemble all
or part of the Collateral as directed by Secured

 

11

--------------------------------------------------------------------------------


 

Party and make it available to Secured Party at a place to be designated by
Secured Party that is reasonably convenient to both parties, (ii) enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Secured Party deems
appropriate, (iv) take possession of Grantor’s premises or place custodians in
exclusive control thereof, remain on such premises and use the same and any of
Grantor’s equipment for the purpose of completing any work in process, taking
any actions described in the preceding clause (iii) and collecting any Secured
Obligation, (v) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, at
such time or times and at such price or prices and upon such other terms as are
commercially reasonable as determined by Secured Party, and, (vi) without notice
to Grantor, transfer to or register in the name of Secured Party or its nominee
any or all of the Pledged Collateral.  Secured Party may be the purchaser of any
or all of the Collateral at any such sale and Secured Party shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by Secured Party at such sale;
provided that such use and application has been approved by the Required
Holders.  Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Grantor, and Grantor
hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted. 
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) Business Days’ prior notice to Grantor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. 
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Grantor hereby waives any claims against Secured Party arising by reason of the
fact that the price at which any Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale,
even if Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree, provided that such sale has been conducted
in a commercially reasonable manner.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantor shall be jointly and severally liable for the deficiency
and the fees of any attorneys employed by Secured Party to collect such
deficiency.

 

(b)                                 Pledged Equity.  Grantor recognizes that the
Secured Party may be unable to effect a public sale of any or all the Pledged
Equity, by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof.  Grantor acknowledges and agrees that any such private sale may result
in prices and other terms less favorable than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner.  The Secured

 

12

--------------------------------------------------------------------------------


 

Party shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the relevant Pledged Entity to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Pledged Entity would agree to do
so.  Grantor agrees to use its best efforts to do or cause to be done all such
other acts as may reasonably be necessary to make such sale or sales of all or
any portion of the Pledged Equity pursuant to this Section 15(b) valid and
binding and in compliance with any and all other applicable Laws.

 

(c)                                  Non-Judicial Enforcement.  The Secured
Party may enforce its rights hereunder without prior judicial process or
judicial hearing, and to the extent permitted by law, Grantor expressly waives
any and all legal rights which might otherwise require the Secured Party to
enforce its rights by judicial process.

 

(d)                                 Disclosure.  Secured Party is authorized, in
connection with any sale of the Pledged Equity pursuant to this Section 15, to
deliver or otherwise disclose to any prospective purchaser of the Pledged Equity
any information and documents in its possession relating to such Pledged Equity
or the issuer thereof.

 

SECTION 16.                                          Application of Proceeds.

 

Except as expressly provided elsewhere in the Note Documents, all proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied in the
following order of priority:

 

FIRST:  To the payment of all reasonable, documented, out-of-pocket costs and
expenses of such sale, collection or other realization, including reasonable
compensation to Secured Party and its agents and counsel, and all other
reasonable and documented expenses, liabilities and advances made or incurred by
Secured Party in connection therewith, and all amounts for which Secured Party
is entitled to indemnification hereunder and all advances made by Secured Party
hereunder for the account of Grantor, and to the payment of all reasonable and
documented costs and expenses paid or incurred by Secured Party in connection
with the exercise of any right or remedy hereunder;

 

SECOND:  To the payment of all other Secured Obligations (for the ratable
benefit of the holders thereof) and, as to obligations arising under the Note
Purchase Agreement, as provided in the Note Purchase Agreement; and

 

THIRD:  To the payment to or upon the order of Grantor, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

SECTION 17.                                          Indemnity and Expenses.

 

(a)                                 Grantor agrees to pay to Secured Party upon
demand the amount of any and all costs and expenses in accordance with
subsection 9.2 of the Note Purchase Agreement, and to indemnify Secured Party,
each Note Holder and any of their respective directors, officers, employees and
agents from and against any and all claims, losses and liabilities in any way
relating to, growing out of or resulting from this Agreement and the
transactions contemplated

 

13

--------------------------------------------------------------------------------


 

hereby (including, without limitation, enforcement of this Agreement), except to
the extent such claims, losses or liabilities result solely from Secured Party’s
or any Note Holder’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.

 

(b)                                 The obligations of Grantor in this
Section 17 shall survive the termination of this Agreement and the discharge of
Grantor’s other obligations under this Agreement, the Note Purchase Agreement
and the other Note Documents.

 

(c)                                  In no event shall Secured Party be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether Secured Party has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

SECTION 18.                                          Continuing Security
Interest; Transfer of Note(s); Termination and Release.

 

(a)                                 This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the Security Termination, (ii) be binding upon Grantor and its
successors and assigns, and (iii) inure, together with the rights and remedies
of Secured Party hereunder, to the benefit of Secured Party and its successors,
transferees and assigns and to the benefit of the Note Holders and their
respective successors, transferees and assigns.  Without limiting the generality
of the foregoing clause (iii),  subject to the provisions of subsection 9.1 of
the Note Purchase Agreement, any Note Holder may assign or otherwise transfer
any Note(s) held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Secured Party herein or otherwise.

 

(b)                                 Following the permitted transfer or
assignment of any Note(s), Note Holders may appoint any Agent pursuant to
Section 9.20 of the Note Purchase Agreement to act on their behalf under this
Agreement and each of the other Note Documents, including for purposes of
perfecting or holding any security interests in Collateral and enforcing any
rights or remedies with respect thereto

 

(c)                                  Upon the payment in full of all Secured
Obligations and the termination in full of any commitments to extend credit
under the Note Purchase Agreement (the “Security Termination”), the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantor.  Upon any such termination the Secured Party will, at
Grantor’s expense, execute and deliver to Grantor such documents as Grantor
shall reasonably request to evidence such termination.

 

SECTION 19.                                          Amendments; Etc.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by Grantor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Secured
Party and, in the case of any such amendment or modification, by Grantor.  Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.  If at any time in there are more
than one Note Holder, the Secured Party shall act through the Required Holders.

 

14

--------------------------------------------------------------------------------


 

SECTION 20.                                          Notices.

 

Unless otherwise specifically provided herein or in the Note Purchase Agreement,
any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served, telecopied, or sent by recognized
national overnight courier service or registered or certified mail, postage
prepaid, and shall be deemed to have been given when delivered in person or
otherwise upon receipt.  For the purposes hereof, the address of each party
hereto shall be as set forth under such party’s name on the signature
pages hereof or such other address as shall be designated by such party in a
written notice delivered to the other parties hereto.

 

SECTION 21.                                          Failure or Indulgence Not
Waiver; Remedies Cumulative.

 

No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

SECTION 22.                                          Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

SECTION 23.                                          Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

SECTION 24.                                          Governing Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

SECTION 25.                                          Consent to Jurisdiction and
Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW

 

15

--------------------------------------------------------------------------------


 

YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, THE GRANTOR FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

 

(a)                                 ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(b)                                 WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(c)                                  AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE GRANTOR, AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 20;

 

(d)                                 AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE GRANTOR IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

 

(e)                                  AGREES THAT SECURED PARTY RETAINS THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST THE GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(f)                                   AGREES THAT THE PROVISIONS OF THIS
SECTION 25 RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE
TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1402 OR OTHERWISE.

 

SECTION 26.                                          Waiver of Jury Trial.

 

THE GRANTOR AND SECURED PARTY EACH HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT.  The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.  Grantor
and the Secured Party each acknowledge that this waiver is a material inducement
for Grantor and the Secured Party to enter into a business relationship, that
Grantor and the Secured Party have already relied on the waiver in entering into
this Agreement and that each will continue to rely on the waiver in their
related future dealings.  Grantor and the Secured Party further warrant and
represent that each has reviewed this waiver with its legal counsel, and that
each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 26 AND EXECUTED BY EACH OF THE
PARTIES

 

16

--------------------------------------------------------------------------------


 

HERETO), AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

SECTION 27.                                          Counterparts.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

SECTION 28.                                          Agent as Secured Party.

 

If an Agent has been appointed pursuant to the terms of the Note Purchase
Agreement, and while such Person is acting as Agent, the Agent shall constitute
a Secured Party hereunder, and following such appointment such Agent (and not
any Note Holder or Note Holders individually unless approved by Required
Holders) shall be entitled to exercise, or refrain from exercising, any rights
or remedies hereunder as agent on behalf, and for the ratable benefit, of
Secured Party. Grantor shall take actions as any such Agent may reasonably
request (including entering into any amendment to this Agreement) to confirm or
maintain the perfected security interests intended to be created hereunder, in
the name of such Agent for the ratable benefit of the Note Holders. Each
registered holder of a Note by acceptance of a Note registered in its name
agrees to the appointment of such Agent to act on its behalf hereunder and
agrees to be bound by the provisions of this Agreement applicable to Secured
Party and the provisions of the other Note Documents applicable to Note Holders.

 

SECTION 29.                                          Retention in Satisfaction.

 

Except as may be expressly applicable pursuant to Section 9-620 of the UCC, no
action taken or omission to act by the Secured Party hereunder, including,
without limitation, any exercise of voting or consensual rights or any other
action taken or inaction, shall be deemed to constitute a retention of the
Collateral in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Security Termination.

 

SECTION 30.                                          Reinstatement.

 

The obligations of Grantor under this Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Secured Party or any Note Holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Grantor,
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Grantor.

 

17

--------------------------------------------------------------------------------


 

SECTION 31.                                          Set Off.

 

Grantor agrees that, in addition to (and without limitation of) any right of
set-off, bankers’ lien or counterclaim any Note Holder may otherwise have, such
Note Holder shall have the right and be entitled (after consultation with the
Agent), at its option, to offset (A) balances held by it or by any of its
Affiliates for account of Grantor at any of its offices, in Dollars or in any
other currency, and (B) amounts due and payable to such Note Holder against any
Secured Obligations, which is not paid when due (regardless of whether such
balances are then due to such Person), in which case it shall promptly notify
Grantor and the Secured Party thereof, provided that such Note Holder’s failure
to give such notice shall not affect the validity thereof.

 

SECTION 32.                                          Specific Performances.

 

Grantor further agrees that a breach of any of the covenants contained in this
Agreement, including without limitation Sections 10(f), 11 and 15(b) will cause
irreparable injury to the Secured Party, that the Secured Party has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Agreement, including without limitation
Sections 10(f), 11 and 15(b) shall be specifically enforceable against Grantor,
and Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants.

 

SECTION 33.                                          Definitions; Rules of
Construction.

 

(a)                                 Each capitalized term utilized in this
Agreement that is not defined in the Note Purchase Agreement or in this
Agreement, but that is defined in the UCC, including the categories of
Collateral listed in Section 1 hereof, shall have the meaning set forth in
Articles 1, 8 or 9 of the UCC.  The rules of construction set forth in
subsections 1.2 and 1.3 of the Note Purchase Agreement shall be applicable to
this Agreement mutatis mutandis.

 

(b)                                 In addition, the following terms used in
this Agreement shall have the following meanings:

 

“Account Collateral” has the meaning set forth in the Note Purchase Agreement.

 

“Collateral” has the meaning set forth in Section 1 hereof.

 

“Collateral Accounts” has the meaning set forth in the Note Purchase Agreement.

 

“Control” shall have the meaning set forth in Article 8 of the UCC or, if
applicable, in Section 9-104, 9-105, 9-106, or 9-107 of Article 9 of the UCC.

 

“Copyrights” means , with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringement for any of the foregoing;
(d) the right to sue for past, present, and

 

18

--------------------------------------------------------------------------------


 

future infringements of any of the foregoing; and (e) all rights corresponding
to any of the foregoing throughout the world.

 

“Equity Interests” means all shares of stock, partnership interests, interests
in joint ventures, limited liability company interests and all other equity
interests in a Person, and all securities convertible into, and rights,
warrants, options and other rights to purchase or otherwise acquire, any of the
foregoing whether such stock, interests or other securities or rights are
classified as Investment Property or General Intangibles under the UCC.

 

“Event of Default” means any Event of Default as defined in the Note Purchase
Agreement.

 

“Intellectual Property Collateral” means, with respect to Grantor all right,
title and interest (including rights acquired pursuant to a license or
otherwise, but only to the extent the grant of the security interest and other
assignment to Secured Party contemplated by this Agreement is permitted by
agreements governing such license or other use, or consent thereto has been
granted) in and to all Copyrights, Trademarks, Patents and all trade secrets,
trade secret rights, know-how, customer lists, processes of production, ideas,
confidential business information, techniques, processes, formulas, and all
other proprietary information.

 

“Note Purchase Agreement” has the meaning set forth in the Preliminary
Statements of this Agreement.

 

“Patents” means, with respect to any person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extension, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due and payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringement thereof;
(e) all rights to sue for past, present, and future infringement thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

 

“Pledged Collateral” means, with respect to Grantor, the Pledged Equity, the
Pledged Debt and any other Investment Property in which Grantor has an interest.

 

“Pledged Debt” means the Indebtedness from time to time owed to Grantor,
including the Indebtedness set forth on Schedule 4 and issued by the obligors
named therein, the Instruments and certificates evidencing such Indebtedness and
all interest, cash or other property received, receivable or otherwise
distributed in respect of or exchanged therefor.

 

“Pledged Equity” means all Equity Interests now or hereafter owned by Grantor,
including those owned on the date hereof and set forth on Schedule 3, the
certificates or other instruments representing any of the foregoing and any
interest of Grantor in any Securities Entitlement pertaining thereto and all
distributions, dividends and other property received, receivable or otherwise
distributed in respect of or exchanged therefor.

 

“Pledged Entity” means any issuer of Pledged Equity.

 

19

--------------------------------------------------------------------------------


 

“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit I, in respect of the additional Pledged Equity or Pledged Debt pledged
pursuant to this Agreement.

 

“Secured Obligations” has the meaning set forth in Section 2.

 

“Security Termination” has the meaning set forth in Section 18(b).

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringement thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended from time to time and as interpreted and construed by the courts of
the State of New York.

 

[Remainder of page intentionally left blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor and the Secured Party have caused this Security
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

GRANTOR:

 

 

 

MAVRIX, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Harrison S. Clay

 

 

Name:

Harrison S. Clay

 

 

Title:

President

 

 

Address:

3020 Old Ranch Parkway, Suite 400

 

 

Seal Beach, CA 90740

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

 

 

By:

Babson Capital Management LLC, its Investment Advisor

 

 

 

By:

/s/ Brian J. Daly

 

 

Name:

Brian J. Daly

 

 

Title:

Managing Director

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Filing Offices

 

Delaware Secretary of State

 

Schedule 1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Office Locations, Type and Jurisdiction of Organization of Grantor

 

Part 1 — Current Names, Locations, Etc.

 

Name

 

Type of
Organization

 

Office Locations

 

Jurisdiction of
Organization

 

Organization
Number/FEIN

 

Mavrix, LLC

 

LLC

 

3020 Old Ranch Parkway, Suite 400

Seal Beach, CA 90740

 

DE

 

 

 

 

Part 2 — Former Names; Other Names; Locations

 

Mavrix Clean Energy, LLC (trade name in California- beginning April 2013).

 

Schedule 2-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Pledged Equity

 

Grantor:

 

Equity Issuer

 

Class of
Equity

 

Equity
Certificate Nos.

 

Par Value

 

Number of
Outstanding
Equity Interests
of Equity Issuer

 

Percentage of
Outstanding
Equity of
Equity Issuer
Pledged

 

Canton Renewables, LLC

 

Membership interest

 

N/A

 

N/A

 

100 units

 

100%

 

Dallas Clean Energy, LLC

 

Membership interest

 

N/A

 

N/A

 

N/A

 

70% (subject to the Cambrian Option)

 

 

Schedule 3-1

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Pledged Debt

 

None

 

Schedule 5-1

--------------------------------------------------------------------------------


 

EXHIBIT I TO
SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This Pledge Supplement, dated as of                                     , is
delivered pursuant to the Security Agreement, dated as of April 25, 2013 between
Grantor and [INSERT NAME OF SECURED PARTY], on behalf of the Note Holders (said
Security Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Security Agreement”).  Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.

 

Grantor signatory below hereby agrees that the [Pledged Equity] [Pledged Debt]
set forth on Schedule A annexed hereto shall be deemed to be part of the
[Pledged Equity] [Pledged Debt] and shall become part of the Pledged Collateral
and shall secure all Secured Obligations.

 

IN WITNESS WHEREOF, Grantor signatory below has caused this Pledge Supplement to
be duly executed and delivered by its duly authorized officer as of
                              .

 

 

 

[GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
PLEDGE SUPPLEMENT

 

EXHIBIT I-2

--------------------------------------------------------------------------------


 

EXHIBIT II TO

SECURITY AGREEMENT

 

ACKNOWLEDGEMENT AND CONSENT
(PLEDGED ENTITY)

 

This Acknowledgement and Consent, dated as of
                                    , is delivered pursuant to Section 10 of the
Security Agreement, dated as of April 25, 2013 between Grantor party thereto and
[INSERT NAME OF SECURED PARTY], on behalf of the Note Holders (said Security
Agreement, as it may heretofore have been and as it may hereafter be further
amended, restated, supplemented or otherwise modified from time to time, being
the “Security Agreement”).  Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Security Agreement.

 

The undersigned by executing and delivering this Acknowledgement and Consent
hereby: (i) acknowledges receipt of a copy of the Security Agreement,
(ii) consents to the grant of a first priority lien and security interest in
favor of the Secured Party by Grantor on the Pledged Equity,  (iii) consents to
any transfer (a “Transfer”) of the Pledged Equity in connection with the
exercise of the Secured Party’s rights under Section 15 of the Security
Agreement, and (iv) consents to the voting rights and rights in respect of
distributions provided in Section 10 of the Security Agreement and agrees to
take instructions with respect thereto from Secured Party without any other or
further instructions of Grantor, (iv) agrees to be bound by and to comply with
the terms of the Security Agreement insofar as such terms are applicable to it. 
Notwithstanding any provision of the undersigned’s limited liability company
operating agreement to the contrary, the undersigned further agrees that any
transferee of the Pledged Equity in connection with a Transfer shall
automatically be admitted as a member under the undersigned’s limited liability
company operating agreement without consent, amendment or other action of the
undersigned or any other member of the undersigned.

 

 

 

[PLEDGED ENTITY NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT II-1

--------------------------------------------------------------------------------